


Exhibit 10.5

 

Confidential Treatment Requested

Confidential portions of this document have been redacted and have been
separately filed with the Commission

 

EXECUTION COPY

 

ELEVEN FAN PIER BOULEVARD LLC

 

AND

 

VERTEX PHARMACEUTICALS INCORPORATED

 

LEASE FOR 11 FAN PIER BOULEVARD (PARCEL B — FAN PIER)

BOSTON, MASSACHUSETTS

 

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

ELEVEN FAN PIER BOULEVARD LLC

 

AND

 

VERTEX PHARMACEUTICALS INCORPORATED

 

LEASE FOR 11 FAN PIER BOULEVARD (PARCEL B — FAN PIER)
BOSTON, MASSACHUSETTS

 

TABLE OF CONTENTS

 

ARTICLE 1.

BASIC TERMS

1

 

 

 

1.01.

Date of Lease:

1

1.02.

Landlord:

1

1.03.

Tenant:

1

1.04.

Address of Property:

1

1.05.

Building, Property and Project:

1

1.06.

Premises:

2

1.07.

Tenant’s Pro Rata Share:

2

1.08.

Term:

2

1.09.

Commencement Date:

3

1.10.

Permitted Uses:

3

1.11.

Broker(s):

4

1.12.

Management Company:

4

1.13.

Security Deposit:

4

1.14.

Parking Access Devices:

4

1.15.

Base Rent:

4

1.16.

Additional Rent:

5

1.17.

Expenses Paid Directly by Tenant:

5

1.18.

Original Address of Landlord for Notices:

5

1.19.

Original Address of Tenant for Notices:

6

1.20.

Finish Work:

6

1.21.

Finish Work Allowance:

6

1.22.

Exhibits:

6

 

i

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

ARTICLE 2.

PREMISES AND APPURTENANT RIGHTS

8

 

 

 

2.01.

Lease of Premises; Appurtenant Rights

8

 

 

 

ARTICLE 3.

LEASE TERM

14

 

 

 

3.01.

Lease Term; Delay in Commencement

14

3.02.

Hold Over

16

3.03.

Right to Extend

17

 

 

 

ARTICLE 4.

RENT

19

 

 

 

4.01.

Base Rent

19

4.02.

Additional Rent

19

4.03.

Late Charge

21

4.04.

Interest

21

4.05.

Method of Payment

21

4.06.

Audit

22

4.07.

Phasing

23

 

 

 

ARTICLE 5.

TAXES

24

 

 

 

5.01.

Taxes

24

5.02.

Definition of “Taxes”

24

5.03.

Personal Property Taxes

25

 

 

 

ARTICLE 6.

UTILITIES

25

 

 

 

6.01.

Utilities

25

 

 

 

ARTICLE 7.

INSURANCE

27

 

 

 

7.01.

Coverage

27

7.02.

Action Increasing Rates

28

7.03.

Waiver of Subrogation

29

7.04.

Landlord’s Insurance

30

 

 

 

ARTICLE 8.

OPERATING EXPENSES

30

 

 

 

8.01.

Operating Expenses

30

 

 

 

ARTICLE 9.

USE OF PREMISES

33

 

 

 

9.01.

Permitted Uses

33

9.02.

Indemnification

33

9.03.

Compliance With Legal Requirements

34

9.04.

Hazardous Substances

35

 

ii

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

9.05.

Signs and Auctions

37

9.06.

Landlord’s Access

38

9.07.

Security

39

 

 

 

ARTICLE 10.

CONDITION AND MAINTENANCE OF PREMISES AND PROPERTY

40

 

 

 

10.01.

Condition of Premises and Property

40

10.02.

Exemption and Limitation of Liability

40

10.03.

Landlord’s Obligations

41

10.04.

Tenant’s Obligations

43

10.05.

Tenant Work

44

10.06.

Condition upon Termination

48

10.07.

Decommissioning of the Premises

49

 

 

 

ARTICLE 11.

ROOFTOP LICENSE; ANTENNAS

50

 

 

 

11.01.

Rooftop License

50

11.02.

Installation and Maintenance of Rooftop Equipment

50

11.03.

Interference by Rooftop Equipment

51

11.04.

Relocation of Rooftop Equipment

52

 

 

 

ARTICLE 12.

DAMAGE OR DESTRUCTION; CONDEMNATION

52

 

 

 

12.01.

Damage or Destruction of Premises

52

12.02.

Eminent Domain

54

 

 

 

ARTICLE 13.

ASSIGNMENT AND SUBLETTING

55

 

 

 

13.01.

Landlord’s Consent Required

55

13.02.

Landlord’s Consent

56

13.03.

No Release

58

13.04.

[***]

58

13.05.

[***]

59

 

 

 

ARTICLE 14.

EVENTS OF DEFAULT AND REMEDIES

60

 

 

 

14.01.

Covenants and Conditions

60

14.02.

Events of Default

60

14.03.

Remedies for Default

60

 

 

 

ARTICLE 15.

PROTECTION OF LENDERS

63

 

 

 

15.01.

Subordination and Superiority of Lease

63

15.02.

Attornment

64

 

iii

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

15.03.

Rent Assignment

65

15.04.

Other Instruments

65

15.05.

Estoppel Certificates

65

 

 

 

ARTICLE 16.

MISCELLANEOUS PROVISIONS

66

 

 

 

16.01.

Landlord’s Consent Fees

66

16.02.

Notice of Landlord’s Default

66

16.03.

Quiet Enjoyment

66

16.04.

Cooperation With Accounting

66

16.05.

Notices

67

16.06.

No Recordation

67

16.07.

Corporate Authority

67

16.08.

Joint and Several Liability

67

16.09.

Force Majeure

67

16.10.

Limitation of Warranties

68

16.11.

No Other Brokers

68

16.12.

Applicable Law and Construction

68

16.13.

Construction on the Property or Adjacent Property

69

16.14.

Confidentiality of Information

70

16.15.

Equal Employment Opportunity

70

 

 

 

ARTICLE 17.

SECURITY DEPOSIT

71

 

 

 

17.01.

Letter of Credit

71

17.02.

Letter of Credit Pledge

72

17.03.

Transfer of Security Deposit

72

17.04.

Release of the Security Deposit

72

17.05.

Reporting Obligations

72

 

 

 

ARTICLE 18.

GOVERNMENT INCENTIVES

73

 

 

 

18.01.

Government Incentives

73

 

iv

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

INDEX OF DEFINED TERMS

 

—A—

 

AAA

23

Additional Rent

128

Agency

73

Alternative Extension Term

17

Applicable Preclusion Period

57

Arbitrator

19

Audit Period

22

 

 

—B—

 

 

BMBL

35

Building

1

Building B

13

Building B Lease

13

Building E

17

Building E Lease

17

 

 

—C—

 

 

Common Areas and Facilities

8

Comparable Properties

18

Confidential Information

70

Construction Documents

45

control

56

Core Building Systems

45

 

 

—D—

 

 

Decision Date

18

Decision Notice

18

Declaration

12

Default Rate

21

DEP

12

Development Plan

3

DHHS

35

 

 

—E—

 

 

Environmental Incidents

36

Environmental Insurance

30

Environmental Law

35

Environmental Reports

36

Estimated Commencement Date

3

Event of Default

60

Existing Mortgage

63

Extension Term

18

 

 

—F—

 

 

Final Application

74

Final Commencement Date

3

Financial Standards

71

First Extension Term

17

Force Majeure

68

 

v

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

FPOC

12

 

 

—H—

 

 

Hazardous Substances

35

 

 

—I—

 

 

I3 Amount

74

I3 Program

73

Indemnitees

33

 

 

—L—

 

 

Lease

94

LEED

47

Legal Requirement

34

Legal Requirements

34

Letter of Credit

71

Letter of Credit Pledgee

72

Limited Parking Period

12

 

 

—M—

 

 

Market Rent

18

Material Service Interruption

27

Measurement Standard

12

MIP grant

74

 

 

—O—

 

 

Occurrences

37

Operating Costs

20

Operating Expenses

30

 

 

—P—

 

 

Parking Agreement

10

Parking Garage

11

Percentage Share

31

Permitted Transfer

55

Preliminary Application

73

Premises

2

Profits

58

Project

1

Project Document

13

Project Documents

13

Property

1

 

 

—R—

 

 

Related Entity

56

Reletting Expenses

61

Rent

19

Restricted Parking Rate

12

Rooftop Agreement

51

Rooftop Equipment

50

Rules and Regulations

33

 

vi

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

—S—

 

Secretary

73

Security Plan

39

Service Contracts

43

Service Interruption

26

Service Interruption Notice

26

Storage Space

4

Succession Election Notice

64

Successor

64

Successor Entity

55

 

 

—T—

 

 

Taxes

24

Tenant Contractor

46

Tenant Environmental Incident

36

Tenant Parties

27

Tenant Party

27

Tenant Property

25

Tenant Shortfall

74

Tenant Supported Bonds

74

Tenant Work

44

Tenant Work Threshold Amount

45

Tenant’s Architect

46

Tenant’s Audit Notice

22

Tenant’s Damages

14

Tenant’s Existing Leases

15

Term

22

Third Arbitrator

19

Total Operating Costs

20

Transfer

55

Transfer Expenses

58

Transferee

55

 

 

—U—

 

 

Utility Service

25

Utility Service Provider

26

Utility Services

25

Utility Switching Points

26

 

vii

--------------------------------------------------------------------------------

 

Confidential Treatment Requested

Confidential portions of this document have been redacted and have been
separately filed with the Commission

 

VERTEX PHARMACEUTICALS INCORPORATED

 

LEASE FOR PARCEL B — FAN PIER
BOSTON, MASSACHUSETTS

 

ARTICLE 1.

BASIC TERMS

 

The following terms used in this Lease shall have the meanings set forth below.

 

1.01.

Date of Lease:

 

May 5, 2011

 

 

 

 

1.02.

Landlord:

 

Eleven Fan Pier Boulevard LLC, a Delaware limited liability company

 

 

 

 

1.03.

Tenant:

 

Vertex Pharmaceuticals Incorporated, a Massachusetts corporation

 

 

 

 

1.04.

Address of Property:

 

Parcel B, Fan Pier, Boston, MA, subject to the provisions of Section 2.01(c)

 

 

 

 

1.05.

Building, Property and Project:

 

The 16-story building to be constructed by Landlord and containing, upon
completion, approximately [***] rentable square feet (the “Building”) in the
City of Boston, Massachusetts, located on a parcel of land described in Exhibit
1.05 attached hereto and known as Parcel B, Fan Pier, Boston, Massachusetts (the
Building and such parcel of land hereinafter being collectively referred to as
the “Property”). The Property is part of a phased development located in the
South Boston waterfront area of Boston, Massachusetts, currently consisting of
nine (9) lettered parcels to be developed separately with up to nine (9) new
buildings, projected to have an aggregate of approximately [***] square feet of
gross floor area dedicated to a mixture of office, laboratory, residential,
hotel, retail, civic/cultural uses, accessory parking spaces and maritime uses,
together with access roads and landscaped open spaces (as such area is improved
from time to time, the “Project”)

 

1

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

1.06.

Premises:

 

Approximately [***] rentable square feet, consisting of all of the second
through the sixteenth floors of the Building (including a mechanical floor), the
Pedestrian Bridge (as defined in Section 2.01(h)), a portion of the first floor
of the Building, a two-story mechanical penthouse in the Building, and a portion
of a 3-level below grade structure, all as further described on Exhibit 1.06
(the “Premises”), based on a modified ANSI/BOMA Z65.1- 1996 method of
measurement and as conclusively agreed to by the parties as set forth in
Section 2.01(e).

 

 

 

 

1.07.

Tenant’s Pro Rata Share:

 

[***]

 

 

 

 

1.08.

Term:

 

 

 

 

 

 

 

Initial Term:

 

The period commencing on the Commencement Date and expiring on the last day of
the fifteenth (15th) Lease Year, determined as set forth in the definition of
“Lease Year,” below.

 

 

 

 

 

Extension Term:

 

One (1) additional term of ten (10) years, as further described in, and subject
to the provisions of, Section 3.03.

 

 

 

 

 

Lease Year:

 

The first (lst) Lease Year begins on the first Commencement Date to occur and
ends on the last day of the twelfth full calendar month after the Final
Commencement Date. Each subsequent Lease Year ends twelve months after the
preceding one, provided, however, that the fifteenth (15th) Lease Year shall end
on the later to occur of (i) the last day of the twelfth month after the
fourteenth (14th) Lease Year or (ii) if the Building A Lease (as defined in
Section 2.01(g), below) Final Commencement Date (as defined therein) occurs
after the Final Commencement Date hereunder, the expiration date of the initial
term of the Building A Lease (meaning and intending that the Building A Lease
and this Lease be coterminous). The parties acknowledge that the first (lst)
Lease Year and the fifteenth (15th) Lease Year each may consist of more than 12
months.

 

2

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

1.09.

Commencement Date:

 

The earlier of (i) the date Tenant has occupied any portion of the Premises for
the conduct of its business, as opposed to occupying any portion of the Premises
for the installation of the FF&E Work, as defined in Section 4 of Exhibit 10.03,
or (ii) the Substantial Completion Date (as defined in Section 12.01 of Exhibit
10.03). Pursuant to Section 4.07 of this Lease, the Commencement Date may occur
in one or more Phases. The Commencement Date shall be determined separately for
each Phase and Rent shall be pro-rated based on the ratio of occupied floors to
total floors of the Premises (excluding mechanical floors and penthouses in each
case) to reflect Tenant’s partial occupancy of the Premises until such time as
the Commencement Date occurs with respect to the entire Premises. The
Commencement Date upon which the remainder of the Premises is delivered to
Tenant shall constitute the “Final Commencement Date”.

 

The “Estimated Commencement Date” shall mean the date that is 30 months from the
issuance of the first building permit for any portion of the Building.

 

 

 

 

1.10.

Permitted Uses:

 

Office Uses and Research Center Uses as defined in and limited by the
Development Plan for the Fan Pier Development, Planned Development Area #54
approved by the Boston Redevelopment Authority on November 14, 2001, and adopted
by the Boston Zoning Commission on February 27, 2002, effective February 28,
2001, as amended by First Amendment to the Development Plan for the Fan Pier
Development, Planned Development Area #54 approved by the Boston Redevelopment
Authority on December 20, 2007, and adopted by the Boston Zoning Commission on
January 30, 2008, effective January 30, 2008 (collectively, the “Development
Plan”), and customary uses accessory to Office Uses and Research Center Uses as
permitted under the Development Plan. Use of the mechanical penthouse,
mechanical rooms, the mechanical floor, telephone closets, storage areas, and
similar accessory areas of the Premises constructed as part of the Base Building
Work, as defined in Exhibit 10.03, to the extent each are included within the
Premises, shall be further limited to the purposes for

 

3

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

 

 

 

which they have been constructed.

 

 

 

 

1.11.

Broker(s):

 

CB Richard Ellis — N.E. Partners, LP

 

 

 

 

1.12.

Management Company:

 

Fallon Management Company LLC

c/o The Fallon Company LLC

One Marina Park Drive

Boston, Massachusetts 02210

Attn: Joseph F. Fallon

 

 

 

 

1.13.

Security Deposit:

 

$[***], if, as and when required pursuant to the terms of Article 17.

 

 

 

 

1.14.

Parking Access Devices:

 

[***], subject to the provisions of Section 2.01(d). [***].

 

 

 

 

1.15.

Base Rent:

 

 

 

 

 

 

 

Initial Term:

 

From and after the Commencement Date through the end of the fifth (5th) Lease
Year, [***] per annum ([***] per rentable square foot for [***] rentable square
feet of the Premises and [***] per rentable square foot for [***] rentable
square feet of the Premises designated as storage space on Exhibit 1.06 (the
“Storage Space”)), [***].

 

From and after the first (1st) day of the sixth (6th) Lease Year through the end
of the tenth (10th) Lease Year, [***] per annum ([***] per rentable square foot
for [***] rentable square feet of the Premises and [***] per rentable square
foot for the Storage Space).

 

From and after the first (1st) day of the eleventh (11th) Lease Year through the
end of the Initial Term, [***] per annum ([***] per rentable square foot for
[***] rentable square feet of the Premises and [***] per rentable square foot
for the Storage Space ).

 

 

 

 

 

Extension Terms:

 

Base Rent shall be [***] of the Market Rent, as determined pursuant to
Section 3.03.

 

 

 

 

1.16.

Additional Rent:

 

All amounts payable by Tenant under this Lease other than Base Rent, including
without limitation:

 

 

 

 

(i)

Tenant’s Pro Rata Share of Taxes (Article 5);

 

 

 

(ii)

Utility expenses for the Premises under

 

4

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

 

 

 

 

Article 6 to the extent paid by or to Landlord;

 

 

 

(iii)

Tenant’s Pro Rata Share of Operating Expenses (Article 8) (see Section 4.02);

 

 

 

 

 

 

 

(iv)

Payment of the parking contract amounts due pursuant to Section 2.01(d).

 

 

 

 

1.17.

Expenses Paid Directly by Tenant:

 

All utilities (except as set forth in Article 6) and services to the Premises.

 

 

 

 

1.18.

Original Address of Landlord for Notices:

 

Eleven Fan Pier Boulevard LLC

c/o The Fallon Company LLC

One Marina Park Drive

Boston, Massachusetts 02210

Attn: Joseph F. Fallon

 

 

 

 

 

 

 

and:

 

Cornerstone Real Estate Advisers LLC

180 Glastonbury Boulevard, Suite 200

Glastonbury, Connecticut 06033

Attn: Linda Houston

 

 

 

 

 

 

 

With a copy to:

 

DLA Piper LLP (US)

33 Arch Street

Boston, MA 02110

Attn: John E. Rattigan, Esquire

 

 

 

 

 

 

 

With a copy to:

 

Day Pitney LLP

242 Trumbull Street

Hartford, CT 06103

Attn: James A. McGraw, Esquire

 

 

 

 

1.19.

Original Address of Tenant for Notices:

 

Vertex Pharmaceuticals Incorporated

130 Waverly Street

Cambridge, Massachusetts 02139

Attn: Alfred Vaz

 

With a copy to:

 

Bowditch & Dewey, LLP

175 Crossing Boulevard

Suite 500

 

5

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

 

 

 

Framingham, MA 01702

Attn: Paul C. Bauer, Esquire

 

 

 

 

1.20.

Finish Work:

 

All to be designed and constructed by Landlord, pursuant to Tenant’s Program, as
further set forth in Section 10.03 and Exhibit 10.03.

 

 

 

 

1.21.

Finish Work Allowance:

 

[***] (calculated on the basis of [***] per rentable square foot times [***]
rentable square feet plus [***], subject to adjustment pursuant to Article 18.

 

 

 

 

1.22.

Exhibits:

 

Exhibit 1.05:

Property

 

 

 

Exhibit 1.06:

Premises

 

 

 

Exhibit 2.01(e):

Measurement Standard

 

 

 

Exhibit 2.01(f):

Permitted Encumbrances

 

 

 

Exhibit 2.01(g):

Schedule of Reimbursable Expenditures

 

 

 

Exhibit 3.01(a):

Form of Confirmation of Commencement Date

 

 

 

Exhibit 3.01(b):

Tenant’s Existing Lease Terms

 

 

 

Exhibit 3.03(b)

Parcels A and E Description

 

 

 

Exhibit 9.01:

Rules and Regulations

 

 

 

Exhibit 9.04:

Environmental Reports

 

 

 

Exhibit 9.05:

Retail Signage

 

 

 

Exhibit 10.03:

Work Letter

 

 

 

Exhibit 10.05(b):

Construction Documents

 

 

 

Exhibit 10.05(c):

Tenant Work Insurance Schedule

 

 

 

Exhibit 10.06:

Items That Must Remain On the Premises

 

 

 

Exhibit 15.01:

Form of Lender’s Subordination, Nondisturbance and Attornment Agreement

 

 

 

Exhibit 17.01:

Form of Letter of Credit

 

 

 

Exhibit 18.01(f):

Alternate Economic Benefit Standards

 

6

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

ARTICLE 2.

PREMISES AND APPURTENANT RIGHTS

 

2.01.                     Lease of Premises; Appurtenant Rights.  Landlord
hereby leases the Premises to Tenant, and Tenant hereby leases the Premises from
Landlord, for the Term.  Tenant shall be permitted access to the Building, the
Premises and the Parking Garage on a 24 hour per day, 7 day per week basis,
subject to the Rules and Regulations, Force Majeure (as hereinafter defined) and
Landlord’s reasonable security measures.

 

(a)                                  Exclusions.  The Premises exclude Common
Areas and Facilities of the Property, as defined in Section 2.01(b), and
exterior walls, the roof, the stairways and stairwells to the Parking Garage,
the portion of the Building identified as “future retail tenants” on Exhibit
1.06, retail loading dock, and pipes, ducts, conduits, wires and appurtenant
fixtures located within the Premises but serving other parts of the Property
(exclusively or in common).  If the Premises include less than the entire
rentable area of any floor from time to time, then the Premises also exclude the
common corridors, lobbies, elevator lobby, and lavatories located on such floor.

 

(b)                                 Appurtenant Rights.  Tenant shall have, as
appurtenant to the Premises, rights, in common with others (subject to the Rules
and Regulations), to use the Common Areas and Facilities of the Property, to
contracts for parking set out in Section 2.01(d), to the signage rights as set
out in Section 9.05, and to use the rooftop as set out in Article 11.  As used
herein, “Common Areas and Facilities” is defined as (i) the common stairways and
access ways, lobbies, hallways, entrances, stairs, elevators and any passageways
thereto, other areas or facilities within the Building for the general use,
convenience and benefit of Tenant and other tenants and occupants of the
Building and the common pipes, ducts, conduits, wires, telephone and electrical
closets (except on floors leased entirely by Tenant), and appurtenant equipment
serving the Premises;  (ii) the common exterior walkways located on the Property
and associated with the Building, and (iii) any other common areas and
facilities from time to time designated as such by Landlord (provided that no
areas initially designated as part of the Premises on Exhibit 1.06 may be
designated as a common area).

 

(c)                                  Reservations.  In addition to other rights
reserved herein or by law, Landlord reserves the right from time to time,
without unreasonable (except in emergency) interference with Tenant’s rights
hereunder, including without limitation Tenant’s use of and access to the
Premises:  (i) to make additions to or reconstructions of the Building and to
install, use, maintain, repair, replace and relocate for service to the Premises
and other parts of the Building, or either, pipes, ducts, conduits, wires and
appurtenant fixtures, wherever located in the Premises, the Building, or
elsewhere in the Property, provided, however, such installation, reconstruction
or relocation shall not materially reduce the usable floor area of the Premises
(other than a temporary reduction to accommodate installation, repair,
replacement, maintenance and relocation) without the consent of Tenant, which
may be granted or withheld in Tenant’s sole discretion and if granted, the Base
Rent and Tenant’s Pro Rata Share shall be proportionately reduced; (ii) to alter
or relocate any portion of the Common Areas and Facilities, including the
lobbies and entrances (provided that (A) Tenant’s rights under this Lease are
not adversely affected in any material respect and (B) with respect to any
relocation of the lobby or entrance to the Building or the Premises, other

 

7

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

than a temporary relocation to accommodate required work, any such relocation
shall be subject to Tenant written approval, in Tenant’s sole discretion), (iii)
to grant easements and other rights with respect to the Property, provided such
grants do not materially and adversely affect Tenant’s rights under this Lease,
and (iv) to change the street address of the Property prior to the date that
Landlord commences the Finish Work (and, thereafter, with Tenant’s written
consent, not to be unreasonably withheld, conditioned or delayed). 
Installations, replacements and relocations within the Premises referred to in
clause (i) shall be located as far as practicable in the core areas of the
Building, above ceiling surfaces, below floor surfaces or within perimeter walls
of the Premises and Landlord shall minimize the disruption to the Tenant to the
degree reasonably practicable.

 

For the purposes of separately owning and/or financing the portions of the
Building comprising retail space and/or the Parking Garage below the Building
from the remainder of the Building, the Property may be subdivided into separate
lots, submitted to a condominium regime or divided into separate leasehold lots
by ground leases to permit such separate ownership and financing of portions of
the Property, provided that (a) Tenant’s rights and obligations under this Lease
shall not be diminished or negatively affected in anything more than a de
minimis manner, (b) there shall not be material interference with (I) access to
the Premises from Fan Pier Boulevard, (II) Tenant’s ability to otherwise use the
number of parking spaces as provided under Section 2.01(d) below, or (III) the
ability to use and occupy the Premises for the Permitted Uses, and (c) if the
Property is submitted to a condominium regime, the entire Premises shall be
contained within a single condominium unit.  In the event the Property, as
originally defined herein, is subdivided, then the term “Property” shall be
deemed to refer only to the portions of the parcel or parcels of land or air
rights on which the Building is located and, at the request of either Landlord
or Tenant, Exhibit 1.05 and any Notice of Lease recorded pursuant Section 16.06
shall be amended accordingly.  In the event the Property is submitted to a
condominium regime, the Property shall be deemed to be the condominium unit in
which the Premises are located (but any such condominium unit shall have the
appurtenant rights to which Tenant expressly is entitled under this Lease) and,
at the request of either Landlord or Tenant, Exhibit 1.05 and any Notice of
Lease recorded pursuant Section 16.06 shall be amended accordingly.  Tenant
agrees to enter into any instruments reasonably requested by Landlord in
connection with the foregoing, so long as the same are not inconsistent with the
rights of Tenant under this Lease and are otherwise reasonably acceptable to
Tenant.  Without limiting the generality of the foregoing, such instruments may
include a subordination of this Lease to a ground lease or documents creating a
condominium on the Property, provided that in the case of a condominium Tenant’s
rights under this Lease are not materially affected and that in the case of a
ground lease Tenant shall receive a non-disturbance agreement reasonably
acceptable to Tenant from any ground lessor having a priority interest over this
Lease.  If the Property is subject to a condominium regime under this paragraph,
then Landlord shall not exercise its right to vote as a member of the owner’s
association of the condominium in a manner that materially and adversely affects
Tenant’s rights under this Lease without Tenant’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, and, so long
as Tenant is not in default of any of its payment obligations under this Lease,
Landlord shall promptly pay all assessments against the condominium unit
containing the Premises (which assessments shall be includable within Operating
Costs) within the period required under the condominium

 

8

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

regime so that no liens for unpaid assessments attach to the Premises.  In the
event of any failure by Landlord to pay condominium assessments for any reason
(other than Tenant’s failure to pay Operating Costs) such that the condominium
association commences an enforcement process against the condominium unit
containing the Premises, Tenant shall have the right to pay such assessments
directly (and shall provide evidence of such payments to Landlord) and Tenant
may offset such expenditures against the next payment or payments of Additional
Rent under this Lease.  Following any such event, to the extent permissible
under law, the condominium documents shall either be revised to provide for
provision of copies of any notice of default to Tenant or Landlord shall
otherwise require the condominium association to copy Tenant as a notice party
in addition to Landlord, and thereafter copies of invoices for condominium
assessments or other material notices that Landlord receives from the
condominium association shall be delivered to Tenant and Landlord.  Landlord
shall promptly provide Tenant with copies of any notice of nonpayment of
condominium assessments (provided that Landlord shall not be in default of this
sentence if such amounts are paid by Landlord prior to the exercise of any
remedies against the condominium unit containing the Premises).

 

(d)                                 Parking. During the Term, Landlord shall
cause the Parking Garage operator to enter into contracts with Tenant for the
number of parking access devices set forth in Section 1.14, permitting the
parking of such number of vehicles in unreserved parking spaces in the Parking
Garage.  In furtherance of such rights, Landlord has entered into and recorded
that certain Garage Reciprocal Easement Agreement (the “Parking Agreement”)
described on Exhibit 2.01(f).  Landlord covenants that it shall not grant any
other tenant in the Building the right to park exclusively in the portion of the
Parking Garage located beneath the Building unless such rights affect a de
minimis number of parking spaces for the benefit of the retail tenants in the
Building and Landlord offers comparable rights to Tenant.  The monthly rate to
be paid by Tenant and its employees under such contracts shall be the prevailing
monthly parking rate charged by the Parking Garage operator at the Parking
Garage (or surface parking, as applicable), which parking rate may change at any
time and from time to time, as determined by such Parking Garage operator,
[***].  Tenant shall have the right to provide Landlord with recommendations
from time to time regarding the exercise of the Landlord’s rights to approve the
parking garage operator under the Parking Agreement, and Landlord agrees that it
shall not vote such rights in favor of employing any particular parking garage
operator to which Tenant has bona fide, good faith objections as reasonably and
previously described to Landlord in writing (Tenant acknowledging that the
Parking Garage requires a parking operator and that Tenant shall reasonably
cooperate with Landlord to identify viable recommended candidates for the
parking operator position).  [***].

 

[***].

 

“Parking Garage”  shall collectively mean (i) the three (3) level subterranean
parking garage located below the Building and constructed as part of the Base
Building Work, and (ii) such other parking garages as may be constructed from
time to time within the Project and subsequently made available to the Building
under reciprocal easement agreements, operating agreements or other such
agreements now or hereafter in effect.  Payments under

 

9

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

the parking contracts shall constitute Additional Rent for purposes of this
Lease.  Payments under this Section shall be made directly to the Parking Garage
or applicable parking operator in accordance with the provisions of the parking
contracts.  Without limiting Landlord’s other remedies under this Lease, if
Tenant shall fail to pay the amounts due under any parking contract for more
than ten (10) days after notice of such failure given by Landlord or the
applicable parking operator, or if Tenant shall cease to contract for any access
device for more than 60 consecutive days, or if Tenant relinquishes in any
manner any parking contract(s), then Landlord may permanently terminate Tenant’s
rights to the applicable number of access devices immediately upon notice by
Landlord to Tenant (such terminations, if any, to be applied first to parking
contracts for surface parking hereunder and then to parking contracts in the
Parking Garage).  Tenant may irrevocably relinquish any such parking contract(s)
on 30 days’ prior written notice to Landlord (in which event the number of
parking access devices specified in Section 1.14 shall be deemed to have been
reduced accordingly).  If Landlord shall fail to provide any or all of the
parking spaces for Tenant parking hereunder other than due to (i) temporary
interruptions of not more than one (1) business day, (ii) the operation of the
South Boston Parking Freeze Regulations as set forth in the following paragraph
or (iii) Tenant’s default as specified in the preceding sentence, then Tenant
shall not be required to make payments under the parking contracts for such
parking spaces during the period in which such parking spaces are unavailable. 
The Parking Garage operator’s failure to provide the Parking Spaces to Tenant,
other than in the event of a temporary closure of the Parking Garage due to
casualty, governmental action or other cause beyond Landlord’s and such Parking
Garage operator’s reasonable control, or as otherwise permitted hereunder, shall
constitute a default by Landlord hereunder, subject to applicable notice and
cure periods.

 

Tenant acknowledges that the Parking Garage and any such surface parking areas
are subject to the provisions of the South Boston Parking Freeze Regulations and
to one or more Parking Freeze Permits issued thereunder by the City of Boston
Air Pollution Control Commission, which regulations and permits require that 20%
of the total parking supply in the Parking Garage be set aside for Off-Peak use,
and not be available weekdays between 7:30 a.m. and 9:30 a.m.  Tenant
acknowledges that the administration of such requirement may from time to time
limit the ability of certain of the parking access device holders to enter the
Parking Garage or the surface parking areas between 7:30 a.m. and 9:30 a.m. (the
“Limited Parking Period”).  [***].

 

Tenant’s rights under this Section 2.01(d) shall not be assigned or sublicensed
except in connection with an assignment or sublease permitted under Article 13.

 

(e)                                  Measurement.  The parties acknowledge and
agree that the square footages set forth herein have been conclusively
determined pursuant to a modified ANSI/BOMA Z65.1-1996 method of measurement for
useable space in office buildings and consistent as set forth on Exhibit 2.01(e)
attached (the “Measurement Standard”).

 

(f)                                    Matters to Which Lease is Subject.  This
Lease, and Tenant’s rights hereunder, are subject and subordinate to the matters
listed on Exhibit 2.01(f) and all Legal Requirements, including, without
limitation: (i) that certain Declaration of Covenants, Easements and
Restrictions by and between Fan Pier Development LLC, a Delaware limited

 

10

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

liability company, and Fan Pier Owners Corporation, a Massachusetts corporation
(“FPOC”), dated January 31, 2008 and recorded with the Suffolk County Registry
of Deeds in Book 43059, Page 1, as amended by that certain First Amendment dated
as of the date hereof, to be recorded in the Suffolk County Registry of Deeds,
as the same may be further amended from time to time (the “Declaration” ), and
any rules or regulations promulgated by or on behalf of the “Developer” or
“FPOC” under the Declaration, whether recorded or unrecorded, to the extent of
and in accordance with the provisions of the next succeeding sentence, (ii)
Consolidated Written Determination dated June 28, 2002 (final decision dated
November 21, 2002) issued by issued by the Massachusetts Department of
Environmental Protection (“DEP” ) for the Fan Pier Project, as extended by
letter from DEP dated April 18, 2007, and the Chapter 91 license for the
Building to be issued by DEP, and Chapter 91 License No. 11907 issued by DEP for
all of the public realm areas of the Fan Pier Project, recorded with the Suffolk
Registry of Deeds in Book 42568, Page 89; (iii) the Development Plan, and (iv)
all agreements with the BRA or the City of Boston relating to the Building or
the Project (collectively, and as may be amended or supplemented from time to
time, the “Project Documents,”  and each individually a “Project Document” ). 
There are no existing rules or regulations promulgated under the Declaration as
of the date of this Lease and Landlord shall not promulgate such rules or
regulations nor enter into an amendment to the Declaration nor shall Landlord
enter into any new Project Document or any amendment, termination, cancellation,
revision or modification to an existing Project Document that materially,
adversely affects Tenant’s rights or privileges under this Lease without the
written consent of Tenant, which consent may be granted or withheld in Tenant’s
sole discretion.  Landlord shall not be liable to Tenant for any injury, loss,
costs, expenses, liabilities, claims or damage (including attorneys’ fees and
disbursements) to any person or property arising from or in any related to the
proper exercise of the rights of the Developer or FPOC under the Declaration. 
Tenant shall cooperate with Landlord as reasonably requested from to time to
time in order to permit Landlord or its affiliates to meet reporting
requirements under the Project Documents, including without limitation under the
Transportation Access Plan Agreement for the Project or the Building, as they
may be amended.

 

(g)                                 Lease Contingency.  Simultaneously with the
execution of this Lease, Tenant and an affiliate of Landlord (“Building A
Landlord”) are entering into a lease for a building to be constructed on Parcel
A of the Project (such building to be referred to as “Building A”, as such
Parcel A is more particularly described on Exhibit 3.03(b), attached, and any
such lease of Building A to be referred to as the “Building A Lease”).  This
Lease and the Building A Lease (together, the “Leases”) are each contingent upon
the issuance of an “approval letter” by the Federal Drug Administration (the
“FDA”) of Tenant’s new drug application for telaprevir as a so-called “listed
drug”, as such terms are defined in 21 C.F.R 314.3 (the “Telaprevir Approval”). 
If the Telaprevir Approval is not issued by the FDA, or the FDA issues a written
refusal to approve telaprevir, on or before December 31, 2011, then this Lease
shall terminate and be of no further force and effect as of December 31, 2011
except for the obligations that expressly survive the termination hereof.

 

[***].

 

11

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

[***].

 

(h)                                 Pedestrian Bridge.  As part of the Base
Building Work, Landlord shall cause the construction of the pedestrian bridge
from the Premises to Building A as shown on the Base Building Work Plans.  Such
pedestrian bridge (the “Pedestrian Bridge”) shall be considered part of the
Premises, and shall be subject to the appurtenant rights of Tenant as tenant
under the Building A Lease as set forth therein.  The Pedestrian Bridge shall be
enclosed and shall be not more than two stories in height and shall be used
solely for passage of pedestrians and materials between buildings, rather than
the Permitted Use generally.  No sign, banner, logo or other communication may
be displayed externally from the Pedestrian Bridge.  Maintenance of the
Pedestrian Bridge shall be allocated between Landlord and Tenant consistent with
the allocation herein with respect to other elements of the Building.

 

ARTICLE 3.
LEASE TERM

 

3.01.                     Lease Term; Delay in Commencement.

 

(a)                                  The Initial Term of this Lease is set forth
in Article 1.  Following each Commencement Date, Landlord and Tenant shall enter
into a recordable instrument confirming the occurrence of the applicable
Commencement Date in the form of Exhibit 3.01(a), attached (provided, however,
that the failure to enter into such instrument shall not be deemed to delay the
occurrence of the applicable Commencement Date).

 

(b)                                 Landlord shall endeavor in good faith to
Substantially Complete (as defined in Exhibit 10.03) the Landlord Work (as
defined in Exhibit 10.03) such that the Final Commencement Date will occur on or
before the Estimated Commencement Date, subject to extension for Force Majeure
and Tenant Delays (as defined in Exhibit 10.03).  If the Final Commencement Date
has not occurred by the Estimated Commencement Date, as extended by Tenant Delay
(but not for Force Majeure), then, as Tenant’s sole remedy at law or equity
(except as provided in Sections 3.01(c), below), Tenant shall receive a credit
against Base Rent in an amount equal to Tenant’s Damages.  “Tenant’s Damages”
shall mean [***].  Responsibility for Tenant’s Damages shall be allocated
between the Landlord and the Building A Landlord pursuant to this Section
3.01(b) and Section 3.01(b) of the Building A Lease in proportion to the
respective rentable square feet of the premises under such leases.  [***].

 

(c)                                  Tenant shall have the right to terminate
this Lease in accordance with the provisions of this Subsection 3.01(c) if any
of the following milestones are not met:  (i) if Landlord has not closed a
construction loan to finance construction of the Building on or before the later
of (A) the date Tenant delivers to Landlord the Security Deposit if any to the
extent required pursuant to Section 17.01, or (B) the date that is ninety (90)
days following the Telaprevir Approval for any reason (including without
limitation Force Majeure) other than Tenant Delays; (ii) a building permit is
not issued for the Building on or before the later of (A) the date Tenant
delivers to Landlord the Security Deposit if and to the extent required pursuant
to Section 17.01, or (B) the date that is ninety (90) days following the
Telaprevir Approval for any reason (including without limitation Force Majeure)
other than Tenant

 

12

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Delays (clauses (i) and (ii) above, the “Building B Initial Construction
Milestones”); or (iii) the Building A Landlord does not meet all the Building A
Initial Construction Milestones, as defined in the Building A Lease.  In the
event that any of the foregoing milestones are not met, then Tenant may
terminate this Lease upon thirty (30) days’ prior written notice (provided that
such termination will not take effect if the construction loan closing, issuance
of a building permit and compliance with the Building A Initial Construction
Milestones, to the extent any such milestone had not been met prior to the
Tenant’s termination notice hereunder, occurs within such 30 day period), as
Tenant’s sole remedy at law or equity.  In the event Tenant terminates this
Lease pursuant to the provisions of this Subsection 3.01(c), Tenant shall
terminate the Building A Lease and that certain lease (the “Building F Lease”)
by and between Tenant and an affiliate of Landlord dated as of the date hereof
with respect to the building known as One Marina Park Drive and located on
Parcel F (as described in Exhibit 3.03(b)).  Notwithstanding anything to the
contrary in this Lease, Landlord shall have no obligation to apply for a
building permit or to commence construction of the Landlord Work prior to the
date of Telaprevir Approval.  To advance the Final Completion Date, Tenant may
elect by written notice (the “Acceleration Notice”) to Landlord to cause
Landlord to apply for the building permit prior to Telaprevir Approval by
agreeing in such notice to include 100% of the cost of the building permit for
the Building as a Reimbursable Expenditure and increase the cap on Reimbursable
Expenditures by an equivalent amount; provided, however, that such notice shall
only have force and effect if Tenant simultaneously gives an Acceleration Notice
to the landlord under the Building A Lease pursuant to Section 3.01(c) of the
Building A Lease.

 

(d)                                 Intentionally Omitted.

 

(e)                                  The foregoing remedies are Tenant’s sole
remedies in the event of a delay in the construction of the Landlord Work,
except that if construction of the Landlord Work is materially abandoned for a
period of (x) at least ninety (90) consecutive days or (y) at least ninety (90)
days in any one-hundred twenty (120) day period, in each case after excavation
for the Building foundation commences (for reasons other than Tenant Delays or
Force Majeure), then Landlord shall be deemed to be in default under this Lease
subject to Landlord’s right to notice and cure under Section 16.02 of this
Lease, with a copy of any such default notice simultaneously being delivered to
Landlord’s construction lender (the cessation of such abandonment within the
period required by Section 16.02 being deemed to be a cure of such default). 
Tenant’s sole remedies at law or equity for any default pursuant to the
immediately preceding sentence beyond applicable notice and cure periods shall
be (x) termination of this Lease by thirty (30) days’ prior written notice to
Landlord if such default first arises prior to the time that either Landlord
first commences the erection of structural steel for the Building or the
Building A Landlord first commences the erection of structural steel for
Building A, and/or (y) a claim for actual, direct damages.

 

3.02.                     Hold Over.  If Tenant (or anyone claiming through
Tenant) shall remain in occupancy of the Premises or any part thereof after the
expiration or early termination of the Term without a written agreement therefor
executed and delivered by Landlord, then, without limiting Landlord’s other
rights and remedies, the person remaining in possession shall be deemed a tenant
at sufferance, and Tenant shall thereafter pay monthly rent (pro rated for such
portion of

 

13

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

any partial month as Tenant shall remain in possession) at a rate equal to the
higher of 125% for the first 30 days, and 150% thereafter, of (x) the Base Rent
rate applicable during the last monthly period immediately preceding such
expiration or termination or (y) the fair market rent for Base Rent (which shall
be determined on a so-called “triple net” basis), in each case with all
Additional Rent also payable as provided in this Lease.  The foregoing
provisions shall not serve as permission for Tenant or anyone claiming by,
through, or under Tenant to hold-over, nor serve to extend the Term (although
Tenant shall remain bound to comply with all provisions of this Lease until
Tenant vacates the Premises) and Landlord shall have the right at any time after
the expiration or earlier termination of this Lease to enter and possess the
Premises and remove all property and persons therefrom or to require Tenant to
surrender possession of the Premises as provided in this Lease upon the
expiration or earlier termination of the Term.  If Tenant fails to surrender the
Premises upon the expiration or termination of this Lease, Tenant agrees to
indemnify, defend and hold harmless Landlord from all costs, loss, expense or
liability, including without limitation, claims made by any succeeding tenant
and real estate brokers’ claims and attorneys’ fees.  No acceptance by Landlord
of any Rent during or for any period following the expiration or termination of
this Lease shall operate or be construed as an extension or renewal of this
Lease.  Should Tenant remain in the Premises on a month-to-month basis with
Landlord’s prior and express written approval, such month-to-month tenancy may
be cancelled by either party with thirty (30) days’ prior written notice or such
lesser time period as may be permitted by Law.  In any case, Tenant shall be
liable to Landlord for all damages actually resulting from any failure by Tenant
to vacate the Premises or any portion thereof when required hereunder.  The
provisions of this Section 3.02 shall survive the termination or earlier
expiration of this Lease.

 

3.03.                     Right to Extend.

 

(a)                                  First Extension Term.  This Lease may be
extended for one (1) additional ten-year period (the “First Extension Term”) by
unconditional written notice from Tenant to Landlord delivered at least twenty
(20) months before the end of the Initial Term, time being of the essence.  If
Tenant does not timely exercise this option, or if on the date of such notice or
at the beginning of the First Extension Term an Event of Default is then
continuing, then Tenant’s right to extend the Term pursuant to this Section
3.03(a) shall irrevocably lapse, Tenant shall have no further right to extend,
and this Lease shall expire at the end of the Initial Term.

 

(b)                                 Alternative Extension Term.  Simultaneously
herewith, Tenant has entered into an agreement (the “Parcel E Agreement”) with
an affiliate of Landlord for certain rights to lease a building that is
contemplated for construction on Parcel E of the Project (such building to be
referred to as “Building E”), as such Parcel E is more particularly described on
Exhibit 3.03(b), attached.  If Tenant enters into a lease for Building E
pursuant to the Parcel E Agreement (such lease of Building E to be referred to
as the “Building E Lease”), then Tenant shall have the following additional
extension option with respect to the Building: (a) if Tenant’s right to extend
the term of the Building E Lease in compliance with the terms of the Parcel E
Agreement has expired without exercise or has been waived, then Tenant may elect
to extend the Term of this Lease for such period as will result in the Term of
this Lease being coterminous with the term of the Building E Lease, or (b) if
Tenant shall have exercised the First Extension Option, and Tenant has extended
the term of the Building E

 

14

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Lease in compliance with its terms for a period of ten (10) years, then Tenant
may elect to extend the First Extension Term of this Lease for such period as
will result in the Term of this Lease being coterminous with the term of the
Building E Lease, as so extended, in each case by unconditional written notice
from Tenant delivered to Landlord at least twenty (20) months before the end of
the Initial Term (with respect to option (a)) or the First Extension Term (with
respect to option (b)), time being of the essence (either such extended term
being referred to as the “Alternative Extension Term”).  If Tenant does not
timely exercise the options set forth in this paragraph, or if on the date of
such notice or at the beginning of the Alternative Extension Term an Event of
Default is then continuing, Tenant’s right to extend pursuant to this Section
3.03(b) shall irrevocably lapse, Tenant shall have no further right to extend,
and this Lease shall expire at the end of the Initial Term or First Extension
Term, as applicable.

 

All references to the Term shall mean the Initial Term as it may be extended by
the First Extension Term and/or the Alternative Extension Term, if any (each, an
“Extension Term”).  Each Extension Term shall be on all the same terms and
conditions applied to the Initial Term (including without limitation the
obligation to pay Additional Rent) except that the Base Rent for each Extension
Term shall be as set forth below and Tenant shall have no further right to
extend the term of this Lease except as expressly set forth in subparagraph (b),
above.

 

(c)                                  Market Rent.  If Tenant gives Landlord
timely notice of its intention to extend the then-current Term of this Lease,
whether for the First Extension Term or the Alternative Extension Term, then at
least nineteen (19) months before the end of the then-scheduled expiration Term,
Landlord shall give Tenant written notice of the then applicable market rent for
Tenant’s space, based on similar space in similar Class A office and laboratory
buildings in the Seaport District or the Longwood Medical Area (excluding
owner-occupied space) of the City of Boston, Massachusetts (such buildings, the
“Comparable Properties,” and such rent, the “Market Rent”), taking into account
all of the factors that a landlord and tenant would consider in negotiating an
arms-length rent for a lease (including without limitation whether or not a
brokerage fee is payable in connection therewith).  Base Rent for any Extension
Term shall be established as [***] of the Market Rent.  Within thirty (30) days
after Tenant receives such notice, Tenant shall notify Landlord of its agreement
with or objection to Landlord’s determination of the Market Rent, whereupon, if
the Tenant objects to such determination, the Market Rent shall be determined in
the manner set forth below.  If Tenant does not notify Landlord within such
thirty (30) day period of Tenant’s agreement with or objection to Landlord’s
determination of the Market Rent, then the Market Rent for the applicable
Extension Period shall be deemed to be Landlord’s determination of the Market
Rent as set forth in the notice from Landlord described in this subsection and
Tenant shall be irrevocably bound to lease the Premises for the applicable
Extension Term.  In the event Tenant’s notice objects to such determination,
from the date Tenant provides such notice through the date that is seventeen
(17) months before the end of the then scheduled expiration Term (the “Decision
Date”), Landlord and Tenant shall negotiate in an attempt to reach agreement on
the Base Rent for the applicable Extension Period.  Prior to the Decision Date,
Tenant shall send a notice rescinding its exercise of the right to extend or
requesting arbitration pursuant to Section 3.03(d) below (a “Decision Notice”). 
If Tenant fails to send

 

15

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

such Decision Notice prior to the Decision Date or sends a notice requesting
arbitration pursuant to Section 3.03(d) below, then Tenant shall be irrevocably
bound to lease the Premises for the applicable Extension Term and the Market
Rent for such Extension Term shall be determined by arbitration in the manner
set forth in Section 3.03(d).

 

(d)                                 Arbitration of Market Rent.  If Tenant
notifies Landlord of Tenant’s objection to Landlord’s determination of Market
Rent and sends a Decision Notice requesting arbitration under the preceding
subsection, such Decision Notice shall also set forth a request for arbitration
and Tenant’s appointment of an MAI appraiser having at least ten (10) years’
experience in the Class A office and laboratory leasing market in the Seaport
District or the Longwood Medical Area of the City of Boston, Massachusetts, and
who shall not be affiliated with either Landlord or Tenant and has not worked
for either party or its affiliates at any time during the prior five (5) years
(an “Arbitrator”).  Within five (5) days thereafter, Landlord shall by notice to
Tenant appoint a second Arbitrator having such experience.  Each Arbitrator
shall be advised to determine the Market Rent for the applicable Extension Term
within thirty (30) days after Landlord’s appointment of the second Arbitrator. 
On or before the expiration of such thirty-(30)-day period, the two Arbitrators
shall confer to compare their respective determinations of the Market Rent.  If
the difference between the amounts so determined by the two Arbitrators is less
than or equal to ten percent (10%) of the lower of said amounts, then the final
determination of the Market Rent shall be equal to the average of said amounts. 
If such difference between said amounts is greater than ten percent (10%), then
the two Arbitrators shall have ten (10) days thereafter to appoint a third
Arbitrator (the “Third Arbitrator”), who shall be instructed to determine the
Market Rent for the applicable Extension Term within ten (10) days after its
appointment by selecting one of the amounts determined by the other two
Arbitrators.  Each party shall bear the cost of the Arbitrator selected by such
party.  The cost for the Third Arbitrator, if any, shall be shared equally by
Landlord and Tenant.  Failure of the Arbitrators, singly or collectively, to
complete this process within the time frame set forth (i) shall not terminate
the Tenant’s exercise of the applicable Extension Term, or (ii) cause the
arbitration process to end; the parties shall thereafter continue to work in
good faith to conclude the arbitration process.

 

ARTICLE 4.
RENT

 

4.01.                     Base Rent.  On the Commencement Date and thereafter on
the first day of each month during the Term, Tenant shall pay Landlord the
monthly installment of Base Rent in the manner and as further provided in
Section 4.05, below.  If the Commencement Date occurs in Phases, then Tenant
shall be entitled to a credit against Base Rent due for the period (the “Early
Access Period”) beginning with the first Commencement Date to occur and ending
on the day immediately preceding the Final Commencement Date in the amount of
any Phasing Premium actually paid by Tenant on account of Finish Work Changes
for Phasing under the Work Letter (provided, however, that no such credit shall
be due to Tenant from and after the Final Commencement Date, and in no event
shall such credit be deemed to exceed the total Base Rent due with respect to
the Early Access Period).

 

16

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

4.02.                     Additional Rent.

 

(a)                                  General.  “Additional Rent” has the meaning
set forth in Section 1.16.  “Rent” means Base Rent and Additional Rent. 
Landlord shall estimate in advance (i) all Taxes under Article 5, (ii) all
utility costs (unless separately metered to or separately contracted for by
Tenant) under Article 6, (iii) all insurance premiums to be paid by Landlord
under Article 7, and (iv) all Operating Expenses under Section 8.01
(individually all such items in clauses (i) through (iv) being “Operating Costs”
and collectively, “Total Operating Costs”) and, commencing on the Commencement
Date Tenant shall pay one-twelfth of Tenant’s Pro Rata Share of such estimated
Total Operating Costs monthly in advance together with Base Rent.  Landlord
shall provide Tenant with such estimate on or before the Commencement Date and
on or before each subsequent December 1, for the next ensuing calendar year,
during the term of the Lease.  Landlord may adjust its estimates of Total
Operating Costs at any time based upon its experience and reasonable
anticipation of costs.  Such adjustments shall be effective as of the next Rent
payment date after notice to Tenant.  On or before each December 1 following the
Commencement Date, Landlord shall provide Tenant with a reasonably detailed
statement of the Total Operating Costs paid or incurred by Landlord during the
then-current fiscal year (including an estimate on an accrual basis for the
period, if any, of such fiscal year following December 1) and Tenant’s Pro Rata
Share of such expenses and shall provide Tenant with a final statement within 60
days after the end of each such fiscal year of the Property during the Term
(Tenant acknowledging that any Operating Costs on account of the Declaration
shall be reconciled separately following Landlord’s receipt of annual
accountings thereunder during the term and need not be provided within such 60
day period, but Landlord shall endeavor to provide Tenant with a reconciliation
statement for such charges as soon as reasonably practicable following receipt
of the annual statement, or any permitted subsequent billing or adjustment,
under the Declaration).  Within the next thirty (30) days following delivery of
such statements, Tenant shall pay Landlord any underpayment, or Landlord shall
credit against Additional Rent next due any overpayment, of Tenant’s Pro Rata
Share of such Total Operating Costs.  If the Term expires or this Lease is
terminated as of a date other than the last day of a fiscal year, Tenant’s
payment of Additional Rent pursuant to this Section 4.02(a) for such partial
fiscal year shall be based on Landlord’s best estimate of the items otherwise
includable in Total Operating Costs and shall be made on or before the later of
(a) thirty (30) days after Landlord delivers such estimate to Tenant or (b) the
last day of the Term, with an appropriate payment or refund to be made upon
Tenant’s receipt of Landlord’s statement of Total Operating Costs for such
fiscal year.  This Section 4.02(a) shall survive expiration or earlier
termination of the Term.

 

This Lease requires Tenant to pay directly to suppliers, vendors, carriers,
contractors, etc., certain insurance premiums, utility costs, personal property
taxes, maintenance and repair costs and other expenses.  If Landlord pays any of
these amounts in accordance with this Lease, Tenant shall reimburse such costs
in full upon demand with the next monthly Rent payment.  Unless this Lease
provides otherwise, Tenant shall pay all Additional Rent then due on or before
the date for the next monthly Rent payment.  In no event shall Landlord’s
failure to demand payment of Additional Rent be deemed a waiver of Landlord’s
right to such payment.

 

17

--------------------------------------------------------------------------------

 

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

(b)                                 Allocation of Certain Operating Costs.  If
at any time during the Term, Landlord provides services only with respect to
particular portions of the Building or incurs other Operating Costs allocable to
particular portions of the Building, then such Operating Costs shall be charged
entirely to those tenants, including Tenant, if applicable, of such portions,
notwithstanding the provisions hereof referring to Tenant’s Pro Rata Share.  In
furtherance of and not in limitation of the foregoing, if it is feasible to
differentiate between Taxes allocable to (i) the retail portion of the Building
and (ii) the Parking Garage, on the one hand, and Taxes allocable to the
remainder of the Building, on the other hand, based on the records of the City
of Boston assessors’ office, then Landlord shall allocate such Taxes accordingly
such that the retail tenants shall pay 100% of the Taxes allocable to retail
space, the Parking Garage owner shall pay 100% of the Taxes allocable to the
Parking Garage, and Tenant shall pay 100% of the Taxes allocable to the
remainder of the Building.  Landlord acknowledges that it shall use commercially
reasonable efforts to have the retail portion of the Building and the Parking
Garage assessed separately from the remainder of the Building for the purposes
of facilitating the allocation set forth in the immediately preceding sentence
(provided that nothing in this sentence shall require Landlord to subject the
Building to a condominium or subdivision).

 

4.03.                     Late Charge.  Tenant acknowledges that if it pays Rent
late, Landlord shall incur unanticipated costs, which shall be extremely
difficult to ascertain exactly.  Such costs include processing and accounting
charges, and late charges that may be imposed on Landlord by any mortgage on the
Property.  Accordingly, if Landlord does not receive any Rent payment within
five (5) days following its due date, Tenant shall pay Landlord a late charge
equal to five (5%) percent of the overdue amount.  The parties agree that this
late charge represents a fair and reasonable estimate of the costs Landlord
shall incur by reason of Tenant’s payment default.  Payment of the late charge
shall not cure Tenant’s payment default or prevent Landlord from exercising
other rights and remedies.  No late charges under this Section 4.03 shall accrue
until Landlord provides notice of such late payment to Tenant and five (5) days
elapse from such notice without Tenant having made such payment; provided,
however, that Landlord shall not be required to give such notice more than two
times in any 12-month period.

 

4.04.                     Interest.  Any late Rent shall bear interest from the
date due until paid at the annual rate of the Bank of America (or its successor)
prime rate of interest plus four percent (4%) per annum (the “Default Rate”)
except to the extent such interest would cause the total interest to be in
excess of that legally permitted.  Payment of interest shall not cure Tenant’s
payment default or prevent Landlord from exercising other rights and remedies. 
No interest under this Section 4.04 shall accrue until Landlord provides notice
of such late payment to Tenant and five (5) days elapse from such notice without
Tenant having made such payment; provided, however, that Landlord shall not be
required to give such notice more than one time in any 12-month period.

 

4.05.                     Method of Payment.  Tenant shall pay the Base Rent to
Landlord in advance in equal monthly installments by the first of each calendar
month during the Term and the monthly installment of Tenant’s Pro Rata Share of
Total Operating Costs as provided in Section 4.02, without offset, deduction or
prior demand, except as otherwise expressly set forth herein.  Tenant shall make
a ratable payment of Base Rent and Additional Rent for any period of less than a
month at the beginning or end of the Term.  All payments of Base Rent,
Additional Rent and

 

18

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

other sums due shall be paid, without demand, set-off or other deduction, except
as otherwise expressly set forth herein, in current U.S. exchange by check drawn
on a clearinghouse bank at the Original Address of Landlord or such other place
as Landlord may from time to time direct.  Tenant acknowledges that the initial
monthly periodic payments under the Lease, including without limitation Base
Rent, Taxes and Operating Expenses, will all be made by electronic fund transfer
pursuant to wire instructions to be provided by Landlord unless and until
otherwise directed by Landlord.

 

Without limiting the foregoing, except as expressly provided in the immediately
following sentence, Tenant’s obligation to pay Rent shall be absolute,
unconditional, and independent of any Landlord covenants and shall not be
discharged or otherwise affected by any law or regulation now or hereafter
applicable to the Premises, or any other restriction on Tenant’s use, or, except
as expressly provided herein, any casualty or taking, or any failure by Landlord
to perform or other occurrence; and Tenant waives all rights now or hereafter
existing to quit or surrender this Lease or the Premises or any part thereof, or
to assert any counterclaim or defense in any action seeking to recover Rent
(unless such counterclaim or defense would be lost by Tenant if not raised in
such proceeding).  Notwithstanding the foregoing to the contrary, nothing in
this paragraph shall be deemed to limit Tenant’s express right to an abatement
of Rent or to terminate the Lease, as applicable, on the terms and conditions
set forth in Sections 3.01(c), 3.01(e), 6.01, 10.03(c), and 15.02 and Article 12
of this Lease.  Subject to the provisions of this Lease, however, Tenant shall
have the right to seek judgments for direct money damages occasioned by
Landlord’s breach of its Lease covenants (but may not set-off any such judgment
against any Rent or other amount owing hereunder).

 

It is intended that Base Rent payable hereunder shall be a net return to
Landlord throughout the term of this lease, as it may be extended (the “Term”),
free of expense, charge, offset, diminution or other deduction whatsoever
(except as expressly provided herein) on account of the Premises (excepting
Landlord’s financing expenses, federal and state income taxes of general
application, and those expenses that this Lease expressly makes the
responsibility of Landlord), and all provisions hereof shall be construed in
light of such intent.

 

4.06.                     Audit.  Landlord shall keep books and records
regarding Total Operating Costs.  All records shall be retained for at least
three (3) years.  At the request of Tenant (“Tenant’s Audit Notice”) given
within one hundred eighty (180) days after Landlord delivers Landlord’s
statement of Total Operating Costs with respect to any fiscal year during the
Term, Tenant (at Tenant’s expense) shall have the right to examine Landlord’s
books and records applicable to Total Operating Costs for such fiscal year. 
Such right to examine the records shall be exercisable:  (i) upon reasonable
advance notice to Landlord and at reasonable times during Landlord’s business
hours and (ii) only during the 60-day period (the “Audit Period”) following
Tenant’s Audit Notice.  Landlord shall make such books and records available at
Landlord’s office in Massachusetts or at the Property, or in electronically
accessible form.  [***], conducted by either a certified public accountant from
a nationally-recognized accounting firm or a nationally-recognized commercial
real estate services firm, in either case as approved by Landlord for such
purpose (such approval not to be unreasonably withheld, conditioned or delayed),
[***] Tenant may submit the dispute for determination by an arbitration
conducted by the Boston Office of the American Arbitration Association (“AAA”)
in accordance with the

 

19

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

AAA’s commercial real estate arbitration rules.  The arbitrator shall be
selected by AAA and shall be a certified public accountant with at least ten
(10) years of experience in auditing Class A commercial office and laboratory
buildings and who shall not be affiliated with either Landlord or Tenant and has
not worked for either party or its affiliates at any time during the prior five
(5) years.  [***].  Any auditing firm retained by Tenant pursuant to this
paragraph shall not be compensated on a contingent fee basis.  [***].

 

As a condition precedent to performing any such examination of Landlord’s books
and records, Tenant’s examiners shall be required to execute and deliver to
Landlord an agreement in form reasonably acceptable to Landlord agreeing to keep
confidential any non-public, confidential information that they discover about
Landlord or the Building or the Property in connection with such examination and
not to disclose the results of such examination except as required by law. 
Notwithstanding any prior approval of any examiners by Landlord, Landlord shall
have the right to rescind such approval at any time if in Landlord’s reasonable
judgment the examiners have breached any confidentiality undertaking to Landlord
or cannot provide reasonably acceptable assurances and procedures to maintain
confidentiality.

 

4.07.                     Phasing.  [***].

 

ARTICLE 5.

TAXES

 

5.01.                     Taxes.  Tenant covenants and agrees to pay to Landlord
as Additional Rent Tenant’s Pro Rata Share of the Taxes for each fiscal tax
period, or ratable portion thereof, included in the Term.  If Landlord receives
a refund of any such Taxes, Landlord shall credit against Additional Rent next
due or, at Landlord’s election, pay Tenant its Pro Rata Share of the refund, in
each case after deducting Landlord’s reasonable costs and expenses incurred in
obtaining the refund (to the extent such costs and expenses were not previously
included in Operating Expenses or Taxes), but in any event such refund to Tenant
shall not exceed amounts paid by Tenant for Taxes on account of the period
subject to such refund.  Upon Tenant’s request, Landlord shall furnish Tenant
with copies of the applicable real estate tax bill.  Tenant shall make estimated
payments on account of Taxes in monthly installments on the first day of each
month, in amounts reasonably estimated from time to time by Landlord pursuant to
Section 4.02(a).

 

5.02.                     Definition of “Taxes”.  “Taxes” means all taxes,
assessments, betterments, excises, user fees and all other governmental charges
and fees of any kind or nature, or impositions or agreed payments in lieu
thereof or voluntary payments made in connection with the provision of
governmental services or improvements of benefit to the Building or the
Property, and all penalties and interest thereon (if due to Tenant’s failure to
make timely payments), assessed or imposed against the Premises or the Property
(including without limitation any personal property taxes levied on the Property
or on fixtures or equipment used in connection therewith), other than a federal
or state income tax of general application.  Taxes shall not include:  any of
the foregoing which are levied or assessed against the Property to the extent
not attributable to the Term; inheritance, estate, gift, excise, franchise,
income, gross receipts, capital levy, revenue, rent, state, payroll, stamp or
profit taxes, however designated; or any interest or penalties resulting from
the late payment of taxes by Landlord (except to the extent due to Tenant’s
failure to make timely payments), any environmental assessments, charges or
liens arising in connection

 

20

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

with the remediation of Hazardous Substances (as hereinafter defined) from the
Premises or Building, the causation of which arose prior to the Commencement
Date of this Lease, or to the extent caused by Landlord, its agents, employees
or contractors or any tenant of the Building (other than Tenant or its
sublessees or assignees); costs or fees payable to public authorities in
connection with any future construction, renovation and/or improvements to the
Premises or Building other than the Finish Work, the Tenant Work or improvements
to the Premises made by or for Tenant, including fees for transit, housing,
schools, open space, child care, arts programs, traffic mitigation measures,
environmental impact reports, traffic studies, and transportation system
management plans (except to the extent included in the CAM Charges under the
Declaration or in the definition of Operating Expenses); reserves for future
Taxes; or Taxes allocable to the Parking Garage.  If during the Term the present
system of taxation of real or personal property shall be changed so that, in
lieu of or in addition to the whole or any part of such tax there shall be
assessed, levied or imposed on such property or Premises or on Landlord any kind
or nature of federal, state, county, municipal or other governmental capital
levy, income, sales, franchise, excise or similar tax, assessment, levy, charge
or fee (as distinct from the federal and state income tax in effect on the Date
of Lease) measured by or based in whole or in part upon Building valuation,
mortgage valuation, rents, services or any other incidents, benefits or measures
of real property or real property operations, then any and all of such taxes,
assessments, levies, charges and fees shall be included within the term of
Taxes; provided, however, that Tenant’s obligation with respect to such
substitute taxes shall be limited to the amount thereof as computed at the rates
that would be payable if the Building and Property were the only property of
Landlord.  Taxes shall also include reasonable expenses, including reasonable
fees of attorneys, appraisers and other consultants, incurred by Landlord in
connection with any efforts to obtain abatements or reduction or to assure
maintenance of Taxes for any year wholly or partially included in the Term,
whether or not successful and whether or not such efforts involved filing of
actual abatement applications or initiation of formal proceedings.  Landlord
shall endeavor to have the Property separately assessed from the remainder of
the Project by subdivision, condominium regime, or otherwise.  In the event that
the Building is not taxed separately from the remainder of the Project, Landlord
will allocate the taxes on a square footage basis or on such other basis that is
reasonably appropriate and equitable.  Any exemption from real property taxes
for the Property due to any Tax Increment Financing Agreement entered into by
the Tenant and the City of Boston shall be allocated entirely to Tenant (i.e.
not Tenant’s Pro Rata Share) so that Taxes payable by Tenant reflects such
exemption.

 

Landlord shall, upon the written request of Tenant, commence a proceeding for
abatement of real estate Taxes, provided Landlord shall thereafter have the
right to settle such proceeding for the benefit of tenants in its reasonable
discretion.  [***].  In the event of any abatement of Taxes for a period
occuring during the term of this Lease, Tenant shall be entitled to Tenant’s Pro
Rata Share of any refund (after deducting Landlord’s or Tenant’s, as applicable,
reasonable cost in obtaining an abatement, if any, to the extent not previously
included in Operating Expenses) but in any event such refund to Tenant shall not
exceed the amounts on account of Taxes actually paid by Tenant with respect to
the period subject to the abatement.

 

5.03.                     Personal Property Taxes.  Tenant shall pay directly
all taxes charged against Tenant’s trade fixtures, furnishings, equipment,
inventory, or other personal property (collectively,

 

21

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

“Tenant Property”).  Tenant shall use its best efforts to have Tenant Property
taxed separately from the Property.  Landlord shall notify Tenant if any of
Tenant Property is taxed with the Property, and Tenant shall pay such taxes to
Landlord within thirty (30) days of such notice.

 

ARTICLE 6.

UTILITIES

 

6.01.                     Utilities.  Tenant shall pay all charges for water,
sewer, gas, electricity and other utilities or like services used or consumed on
the Premises (each, a “Utility Service” and collectively the “Utility
Services”), and used or consumed by all mechanical equipment serving the
Premises, wherever located, whether called use charge, tax, assessment, fee or
otherwise as the same become due.  It is understood and agreed that Landlord
shall be responsible for bringing each Utility Service described in the Base
Building Work to a common switching point(s) at the Building as shown on the
Base Building Work Plans (as defined in the Work Letter)(collectively, the
“Utility Switching Points”).  As part of the Base Building Work, Landlord shall
install a direct meter to measure electricity serving the Premises and, with
respect to all other Utility Services being installed as Base Building Work, a
direct, sub- or “check” meter for measuring Tenant’s consumption of such Utility
Service.  Tenant shall pay all costs and expenses associated with any separately
metered utilities (such as electricity and telephone) directly to the applicable
service provider.  Tenant shall pay all costs and expenses associated with
utility charges that are based on a check- or sub-metering metering
installation, based on Landlord’s reading of such meters, directly to Landlord
at the same rate paid by Landlord to the provider thereof.  Additional Rent for
any check- or sub-metered utilities may be reasonably estimated monthly by
Landlord, based on actual readings of sub — and “check” meters where applicable,
and shall be paid monthly by Tenant within thirty (30) days after being billed
with a final accounting based upon actual bills received from the utility
providers following the conclusion of each fiscal year of the Building.  Tenant
shall pay for any and all costs to install and connect Utility Services from the
Utility Switching Points to the Premises.  Landlord shall be under no obligation
as to any Utility Services beyond the foregoing responsibility to bring such
Utility Services to the Utility Switching Points and as required in the
completion of the Finish Work and Landlord shall not be liable for any
interruption or failure in the supply of any utilities or Utility Services,
except to the extent expressly set forth below.

 

To the extent permitted by law, Landlord shall have the right at any time and
from time to time during the Term to contract for or purchase one or more
Utility Services not being obtained directly by Tenant from any company or third
party providing Utility Services (“Utility Service Provider”), subject to Tenant
approval of the proposed Utility Service Provider, such approval not to be
unreasonably withheld, conditioned or delayed, and provided that such alternate
Utility Service Provider shall be retained on market terms and conditions.  In
requesting Tenant consent to a proposed Utility Service Provider, Landlord shall
provide Tenant with reasonable documentation regarding the proposed contract to
permit Tenant to determine whether such terms meet the foregoing standard.  The
parties acknowledge that, initially, the only Utility Services not being
obtained directly by Tenant are water, sewer and gas, and the City of Boston and
Boston Gas Company are the approved initial providers of such respective Utility
Services.  Provided there shall be no unreasonable interference with Tenant’s
operations within the Premises, Tenant agrees reasonably to cooperate with
Landlord and the Utility Service Providers

 

22

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

and at all times as reasonably necessary, and on reasonable advance notice,
shall allow Landlord and the Utility Service Providers reasonable access to any
utility lines, equipment, feeders, risers, fixtures, wiring and any other such
machinery or personal property within the Premises and associated with the
delivery of Utility Services.

 

[***].

 

[***].

 

ARTICLE 7.

INSURANCE

 

7.01.                     Coverage.  Tenant shall maintain during the Term
insurance for the benefit of Tenant and Landlord (as their interests may appear)
from insurers rated at least A-/X by A. M. Best (subject to the provisions of
Section 7.02, below), with terms and coverages reasonably satisfactory to
Landlord and with such increases in limits as Landlord may from time to time
reasonably request consistent with requirements at other Comparable Properties. 
Initially, Tenant shall maintain the following:

 

(a)                                  Commercial general liability insurance
naming Landlord, Landlord’s management agents and Landlord’s mortgagee(s) from
time to time as additional insureds, with coverage for premises/operations,
personal injury, and contractual liability with combined single limits of
liability of not less than $10,000,000 for bodily injury and property damage per
occurrence with a per location aggregate.

 

(b)                                 Property insurance that shall be primary on
the Tenant Work and Finish Work and Tenant’s property, including its laboratory
equipment, office furniture, trade fixtures, office equipment, inventory,
merchandise and all other items of Tenant Property, in an amount adequate to
cover their replacement cost, including a vandalism and malicious mischief
endorsement, and sprinkler leakage coverage; business interruption insurance,
loss of income and extra expense insurance covering all perils covered by a
standard, “Special Form” (as defined from time-to-time by the insurance
industry) property insurance policy.  Such insurance, with respect only to
Tenant Work, Finish Work, and Tenant’s BBW, as defined in Exhibit 10.03, shall
name Landlord, and Landlord’s mortgagee(s) from time to time as additional loss
payees as their interests may appear.  Such insurance shall cover special perils
including theft and such other risks Landlord may from time to time reasonably
designate if such risks are required by landlords to be insured by tenants of
similar properties under similar circumstances, for the full replacement cost
value of the covered items and in amounts that meet any co-insurance clause of
the policies of insurance, with a deductible amount not to exceed [***].

 

(c)                                  Workers’ compensation insurance with
statutory benefits and employers’ liability insurance in the following amounts: 
each accident, $1,000,000; disease (policy limit), $1,000,000; disease (each
employee), $1,000,000.

 

In addition, Tenant shall carry such other coverages, and in such amounts, as
are required by Landlord from time to time, so long as such coverages and
amounts are consistent with

 

23

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Comparable Properties.  Prior to the Date of Lease and on each anniversary of
that date (or on the policy renewal date), Tenant shall give Landlord
certificate(s) evidencing such coverage and with an affirmative statement of the
agent issuing such certificate that it may not be canceled or coverage limits
reduced without at least thirty (30) days’ prior written notice to Landlord and
Tenant.  Liability insurance maintained by Tenant shall be deemed to be primary
insurance, and any liability insurance maintained by Landlord shall be deemed
secondary to it.

 

Tenant may use blanket or excess umbrella coverage to satisfy any of the
requirements of this Section 7.01 provided that the Premises is specifically
named in any blanket coverage and the limits thereon are available on a per
property basis and on such basis comply with the required limits set out herein
and that any umbrella coverage is provided on a “following form” basis.

 

7.02.                     Action Increasing Rates.  Tenant shall comply with
Sections 9.01, 9.02, 9.03, and 9.04 and in addition shall not, directly or
indirectly, use the Premises in any way that is prohibited by law (nothing in
this sentence being deemed to relieve Landlord of its obligations under Sections
9.02 and 9.03).  If Tenant, directly or indirectly, uses the Premises in any way
that jeopardizes any insurance coverage carried by Landlord or Tenant as
reasonably documented by evidence provided by Landlord to Tenant, then Tenant
shall, if such use is in violation of the other terms and conditions of this
Lease, promptly stop such use.  Tenant shall, in any event, reimburse Landlord
upon demand for all of Landlord’s costs incurred in providing any insurance to
the extent attributable to any special endorsement or increase in premium
resulting from the particular business or operations of Tenant, and any special
or extraordinary risks or hazards resulting therefrom, including without
limitation, any risks or hazards associated with the generation, storage and
disposal of so-called biohazards or medical waste.  Notwithstanding the
foregoing, Tenant’s use of the Premises for the Permitted Uses, generally (as
opposed to Tenant’s particular use) in compliance with the terms and conditions
of this Lease shall not be deemed legally prohibited or dangerous to people or
property for the purposes of this Section 7.02.  Tenant shall cure any breach of
this Lease on account of Tenant’s failure to carry the insurance required by
this Section 7.02 within ten (10) days after notice from Landlord and Tenant
shall have no further notice or cure right under Article 14 for any such breach.

 

The parties acknowledge and agree that, as of the date hereof, their respective
insurers maintaining the property and commercial general liability insurers
coverages required hereunder currently have an A.M. Best rating of [***] (i.e.
in excess of the requirement otherwise set forth in this Article Seven).  If at
any time during the term of this Lease the Landlord’s or Tenant’s applicable
insurance carriers no longer meet the [***] standard (but otherwise meets the
[***] standard set forth herein), then, upon at least 30 days’ prior written
notice from the other party, such party shall use commercially reasonable
efforts to obtain such coverages from an insurer meeting the [***] standard at
the sole cost and expense of the requesting party (to the extent that any such
change in carrier results in additional costs) provided that nothing in this
sentence shall obligate either party to change its insurance carrier if it would
adversely affect coverages being provided to any other property under any
blanket policy, result in a default under any other agreement to which the
insured is a party, or otherwise be prohibited by the terms of the

 

24

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

applicable insurance policy (and provided that in no event can any such request
be made more than once in any 12-month period).  [***].

 

The parties shall direct the Boston office of the AAA to appoint an arbitrator
who shall have [***] and who has provided such services to buildings and
property [***] and who shall not be affiliated with either Landlord or Tenant
and has not worked for either party or its affiliates at any time during the
prior five (5) years.  [***].

 

The arbitration shall be conducted in accordance with the expedited commercial
arbitration rules of the AAA insofar as such rules are not inconsistent with the
provisions of this Lease (in which case the provisions of this Lease shall
govern).  [***].

 

[***].  The arbitrator’s decision shall be final and binding on the parties.

 

7.03.                     Waiver of Subrogation.  Landlord and Tenant each waive
any and every claim for recovery from the other for any and all loss of or
damage to the Property or any part of it, or to any of its contents, to the
extent such loss or damage is covered by property insurance or would have been
covered by property insurance required hereunder.  Landlord waives any and every
such claim against Tenant that would have been covered had the insurance
policies required to be maintained by Landlord by this Lease been in force, to
the extent that such loss or damage would have been recoverable under such
policies.  Tenant waives any and every such claim against Landlord that would
have been covered had the insurance policies required to be maintained by Tenant
under this Lease been in force, to the extent that such loss or damage would
have been recoverable under such policies.  This mutual waiver precludes the
assignment of any such claim by subrogation (or otherwise) to an insurance
company (or any other person), and Landlord and Tenant each agree to give
written notice of this waiver to each insurance company that has issued or shall
issue any property insurance policy to it, and to have the policy properly
endorsed, if necessary, to prevent invalidation of the insurance coverage
because of this waiver.

 

7.04.                     Landlord’s Insurance.  Landlord shall purchase and
maintain during the Term with insurance companies rated at least [***] by A.M.
Best (subject to the provisions of Section 7.02, above) the following:  (i)
commercial general liability insurance for incidents occurring in the common
areas, with coverage for premises/operations, personal and advertising injury,
products/completed operations and contractual liability with combined single
limits of liability of not less than $10,000,000 for bodily injury and property
damage per occurrence; and (ii) All Risk property insurance covering property
damage to the Building (other than Tenant Work), and loss of rental income
(covering off-site events to the extent then available, if such coverage is
available at commercially reasonable rates), covering special perils including
theft for the full replacement cost value of the Building above foundation
walls, [***], with co-insurance waived by inclusion of an agreed amount
endorsement together with such other coverages and risks as Landlord shall
reasonably decide or a mortgagee or ground lessor may require.  As set forth in
Section 4.02(a), a portion of the cost thereof shall be borne by Tenant.  In
addition, Landlord shall name Tenant as an additional insured (except with
respect to acts of Tenant Parties) on its Pollution Legal Liability policy and
any replacement policy obtained by Landlord from time to time during the term
hereof (any such policy being referred to herein as “Environmental Insurance” ).

 

25

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

ARTICLE 8.

OPERATING EXPENSES

 

8.01.                     Operating Expenses.  “Operating Expenses” shall mean
all costs and expenses associated with the operation, management, maintenance
and repair of the Property, together with the Building’s share of costs
associated with the operation, management, maintenance and repair of the common
areas of the Project.  Operating Expenses include without limitation costs of: 
compliance with Landlord’s obligations under Section 10.03(c); planting and
landscaping; snow removal; utility, water and sewage services; maintenance of
signs (other than tenants’ signs); supplies, materials and equipment purchased
or rented; total wage and salary costs paid to, and all contract payments made
on account of, all persons engaged in the operation, maintenance, security,
cleaning and repair of the Property, including Social Security, old age and
unemployment taxes and so-called “fringe benefits” prorated to the extent
engaged in such services to or for the Building; services furnished to tenants
of the Property, generally; maintenance, repair and replacement of Building
equipment and components; utilities consumed and expenses incurred in the
operation, maintenance and repair of the Property including, without limitation,
oil, gas, hot/chilled water, and electricity (other than electricity to tenants
in their demised premises if Tenant is directly responsible for payment under
this Lease on account of electricity consumed by Tenant); workers’ compensation
insurance and property, liability and other insurance premiums; personal
property taxes; rental or lease payments paid by Landlord for rented or leased
personal property used in the operation or maintenance of the Property; fees for
required licenses and permits; refuse removal; security; an administrative fee
in the initial amount of [***] per rentable square foot, increasing by [***] per
rentable square foot after the third (3rd) Lease Year and every third (3rd)
Lease Year thereafter, subject to a cap of [***] per rentable square foot during
the initial term of this Lease and then increasing to a flat [***] per rentable
square foot (i.e. without further increases) effective on the commencement of
the Extension Term; Landlord’s “Percentage Share” of “CAM Charges” (as defined
in the Declaration); any periodic assessments, both regular and special, for
which Landlord is or becomes responsible under the Project Documents; and costs
incurred by Landlord to comply with the terms and conditions of any governmental
approvals affecting operations of the Property (including without limitation the
Project Documents).  Landlord may use third parties or affiliates to perform any
of these services (subject to the limitations on Operating Expenses attributable
to services performed by affiliates expressly set forth in the immediately
following paragraph), and the cost thereof shall be included in Operating
Expenses, provided that Operating Expenses shall not include any property
management fee, other than the administrative fee described above.  Landlord
shall reasonably allocate the cost of any Operating Expenses incurred jointly
for the Property and any other property.  In addition, if Landlord from time to
time repairs or replaces any existing improvements or equipment or installs any
new improvements or equipment to the Building (including without limitation
energy conservation improvements or other improvements), then the cost of such
items that are treated as capital expenses pursuant to generally accepted
accounting principles (to the extent not excluded below) shall be amortized over
their useful life, as reasonably determined by Landlord, together with interest
at an actual or imputed interest rate (at the prime rate of interest then being
charged by the Bank of America or its successors, plus 4%) and included in
Operating Expenses.

 

26

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Notwithstanding the foregoing, Operating Expenses shall not include:  the cost
of designing and constructing the Landlord Work; the costs of initial
contributions, exactions, and costs of a capital nature, for which Landlord is
or becomes responsible under the Project Documents (except (i) housing exactions
in the amount of $5.49 per square foot of gross floor area, as defined in the
Boston Zoning Code, of the Building, payable in 12 equal annual installments
following the issuance of a certificate of occupancy in accordance with the
“Development Impact Project Agreement” listed on Exhibit 2.01(f) and (ii) such
costs to the extent included in the CAM Charges paid to FPOC for administration
of the Common Areas and Facilities); and costs incurred by Landlord in order to
construct the Building and any other improvements at the Property and Project in
compliance with the terms and conditions of any governmental approvals affecting
operations of the Property (including without limitation the Project Documents),
the cost of casualty repairs to the extent covered by insurance (except for
reasonable deductibles paid by Landlord under insurance policies maintained by
Landlord); costs associated with the operation of the business of Landlord
and/or the sale and/or financing of the Property, as distinguished from the cost
of Property operations, maintenance and repair; any ground or underlying lease
rental; costs of disputes between Landlord and its employees, tenants or
contractors; bad debt expenses and interest, principal, points and fees on debts
or amortization on any mortgage or other debt instrument encumbering the
Building or the Property; costs incurred by Landlord to the extent that Landlord
is reimbursed by insurance proceeds or is otherwise reimbursed by third parties;
expenses in connection with services or other benefits that are not offered to
Tenant or to the extent that any other tenant is charged for directly;
management fees paid or charged by Landlord in connection with the management of
the Building; amounts paid to Landlord or to subsidiaries or affiliates of
Landlord for goods and/or services in the Building to the extent the same
exceeds the costs of such goods and/or services rendered by unaffiliated third
parties on a competitive basis; costs associated with the operation of the
business of the entity which constitutes Landlord as the same are distinguished
from the costs of operation of the Building, including accounting and legal
matters; costs of selling, syndicating, financing, mortgaging or hypothecating
any of Landlord’s interest in the Building; salaries of executives and owners
not directly employed in the management/operation of the Building; the cost of
work done (including without limitation leasehold improvements and redecoration
work) or services furnished by Landlord exclusively for a particular tenant; the
cost of soil and groundwater testing, remediation and other response actions,
except to the extent the need therefor arises from any negligence or willful
misconduct of Tenant or Tenant’s employees, agents or contractors, or any
default of Tenant under this Lease; advertising and other fees and costs
(including without limitation legal, architectural and brokerage fees and tenant
improvement allowances) incurred in procuring tenants; costs incurred in
connection with causing the Base Building Work to comply with Legal Requirements
existing as of the Commencement Date; repairs, alterations, additions,
improvements or replacements made to rectify or correct any defect in the
design, materials or workmanship of the Base Building Work or common areas
during any warranty period (to the extent covered by warranty) or to comply with
any requirements of any governmental authority in effect as of the Commencement
Date; costs of repairs, restoration, replacements or other work occasioned by
(i) fire, windstorm or other casualty and either (a) paid by insurance required
to be carried by Landlord under this Lease, or (b) otherwise paid by insurance
(not including any deductible paid by Landlord) then in effect obtained by
Landlord, (ii) the exercise by governmental authorities of the right of eminent
domain, whether such taking be total or partial, to the extent that Landlord is
compensated by

 

27

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

such governmental authority for such repairs, restoration, replacements or other
work, or (iii) the act of any other tenant in the Building, or any other
tenant’s agents, employees, licensees or invitees to the extent the applicable
cost is recovered from such person; Landlord’s general overhead and
administrative expenses not related to the Building; non-cash items, such as
deductions for depreciation and amortization of the Building (except with
respect to capital expenditures as specified above) and the Building equipment,
or interest on capital invested; costs incurred due to violation by Landlord or
any other tenant in the Building of the terms and conditions of any lease;
salaries, wages, or other compensation to any employee of Landlord to the extent
not assigned to the operation, management, maintenance, or repair of the
Building, including accounting or clerical personnel and other overhead expenses
of Landlord (except to the extent providing services, such as accounting, for
which Landlord would otherwise use a third-party provider); costs of the initial
construction of the Base Building Work; repair of defects in the Base Building
Work identified in the one year period after substantial completion of the Base
Building Work; any expenses related to real estate taxes, insurance, and all
expenses for the construction, operation, repair and maintenance of the Parking
Garage.  None of the foregoing exclusions from Operating Expenses shall be
deemed to entitle Tenant to an exclusion on account of any portion of CAM
Charges, Tenant acknowledging that Landlord may vote as part of FPOC on matters
affecting the CAM Charges but does not control FPOC.  [***].

 

Tenant shall pay Tenant’s Pro Rata Share of Operating Expenses in accordance
with Section 4.02.

 

ARTICLE 9.

USE OF PREMISES

 

9.01.                     Permitted Uses.  Tenant may use the Premises only for
the Permitted Uses described in Section 1.10.  Tenant shall keep the Premises
equipped with appropriate safety appliances to the extent required by applicable
laws or insurance requirements relating to Tenant’s use of the Premises.  Tenant
shall comply with Landlord’s rules and regulations (the “Rules and Regulations”)
promulgated from time to time, provided the same are not inconsistent with or in
limitation of the provisions of this Lease and are reasonable, and Tenant shall
use reasonable efforts to cause its agents, contractors, customers and business
invitees to comply therewith.  Landlord’s initial Rules and Regulations are
attached hereto as Exhibit 9.01.

 

9.02.                     Indemnification.  From and after the Commencement
Date, Tenant shall assume exclusive control of all areas of the Premises,
including all improvements, utilities, equipment, and facilities therein. 
Tenant is responsible for the Premises and all of Tenant’s improvements,
equipment, facilities and installations, wherever located on the Property and
all liabilities, including without limitation tort liabilities incident
thereto.  Tenant shall indemnify, save harmless and defend Landlord, and its
members, managers, officers, directors, mortgagees, and employees (collectively,
“Indemnitees”) from and against any and all claims, damages, losses, penalties,
costs, expenses and fees (including reasonable attorneys’ fees) arising in whole
or in part out of (i) any injury, loss, theft or damage (except to the extent
due to the negligence or willful misconduct of the Indemnitees and their
respective agents, contractors or Landlord or its employees) to any person or
property while on or about the Premises or, to the extent caused by the
negligence or willful misconduct of Tenant, the Property; (ii) any condition
within the Premises, or, to the extent caused by the negligence or willful
misconduct of Tenant, the

 

28

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Property and, in each, except for conditions existing prior to the date that
Tenant first takes occupancy of the Premises; and (iii) the use of the Premises
by, or any act or omission of, Tenant or persons claiming by, through or under
Tenant, or any of its agents, employees, independent contractors, suppliers or
invitees.

 

Landlord shall indemnify, save harmless and defend Tenant, and its members,
managers, officers, directors, and employees from and against any and all
claims, damages, losses, penalties, costs, expenses and fees (including without
limitation reasonable legal fees) arising in whole or in part out of any injury,
loss, theft or damage (except to the extent due to the negligent acts or
omissions of Tenant, its employees, contractors or agents) to any person or
property while on or about the common areas of the Property to the extent
resulting from the negligent acts or omissions or willful misconduct of
Landlord, its employees, agents or contractors.

 

The provisions of this Section 9.02 shall survive the expiration or earlier
termination of this Lease.

 

9.03.                     Compliance With Legal Requirements.  Tenant shall not
cause or permit the Premises, or cause (or permit Tenant Parties to cause) the
portions of the Property other than the Premises, to be used in any way that
violates any law, code, ordinance, restrictive covenant, encumbrance,
governmental regulation, order, permit, approval, Project Document, or any
provision of this Lease (each a “Legal Requirement”, and collectively the “Legal
Requirements”), or constitutes a nuisance or waste, and shall comply with all
Legal Requirements applicable to the Premises and Property.  Tenant shall obtain
and pay for all permits and shall promptly take all actions necessary to comply
with all Legal Requirements, including without limitation the Occupational
Safety and Health Act, applicable to Tenant’s use of the Premises. 
Notwithstanding the foregoing two sentences to the contrary, Landlord shall be
responsible for the compliance of the Base Building Work and the Finish Work
with all Legal Requirements as of the Commencement Date.  Tenant shall maintain
in full force and effect all certifications or permissions required for Tenant’s
operations at the Premises.  Tenant shall be solely responsible for procuring
and complying at all times with any and all necessary permits, certifications,
permissions and the like and complying with all reporting requirements directly
relating or incident to:  the conduct of its activities on the Premises; its
scientific experimentation; transportation, storage, handling, use and disposal
of any chemical or radioactive or bacteriological or pathological substances or
organisms or other hazardous wastes or environmentally dangerous substances or
materials or medical waste.  Within ten (10) days of a request by Landlord,
which request shall be made not more than once during each period of twelve (12)
consecutive months during the Term hereof, unless otherwise requested by any
mortgagee of Landlord, Tenant shall furnish Landlord with copies of all such
permits that Tenant possesses or has obtained together with a certificate
certifying that such permits are all of the permits that Tenant possesses or has
obtained with respect to the Premises.  Tenant shall promptly give notice to
Landlord of any written orders, warnings or violations relative to the above
received from any federal, state, or municipal agency or by any court of law and
shall promptly comply with and cure the conditions causing any such violations
in accordance with applicable Legal Requirements.  Tenant shall not be deemed to
be in default of its obligations under the preceding sentence to promptly cure
any condition causing any such violation in the event that, in lieu of such
cure, Tenant shall contest the validity of such violation by appellate or other
proceedings permitted under applicable law, provided that:  (i)

 

29

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

any such contest is made reasonably and in good faith, (ii) Tenant makes
provisions, including, without limitation, posting bond(s) or giving other
security, reasonably acceptable to Landlord to protect Landlord, the Building
and the Property from any liability, costs, damages or expenses arising in
connection with such violation and failure to cure, (iii) Tenant shall agree to
indemnify, defend (with counsel reasonably acceptable to Landlord) and hold
Landlord harmless from and against any and all liability, costs, damages, or
expenses arising in connection with such condition and/or violation, (iv) Tenant
shall promptly cure any violation in the event that it exhausts all available
appeals without success, and (v) Tenant shall certify to Landlord’s reasonable
satisfaction that Tenant’s decision to delay such cure shall not result in any
actual or threatened bodily injury or property damage to Landlord, any tenant or
occupant of the Building or the Property, or any other person or entity.

 

Landlord shall be responsible for the compliance of the structural elements,
roof and building systems to the Utility Switching Points of the Building, and
the common areas of the Building and the Property, with all Legal Requirements
except to the extent compliance is required due to Tenant’s particular use of
the Premises, as opposed to the Permitted Uses generally.

 

9.04.                     Hazardous Substances.  “Environmental Law” means all
statutes, laws, rules, regulations, codes, ordinances,  authorizations and
orders of federal, state and local public authorities pertaining to any
Hazardous Substances or to environmental compliance, contamination, cleanup or
disclosures of any release or threat of release to the environment, of any
Hazardous Substances, including, without limitation,  the Toxic Substances
Control Act, 15 U.S.C. § 2601, et seq.; the Clean Water Act, 33 U.S.C. § 1251,
et seq.; the Clean Air Act, 42 U.S.C. § 7401, et seq.; the Safe Drinking Water
Act, 42 U.S.C. § 300f-300j, et seq.; the Federal Water Pollution Control Act, 33
U.S.C. § 1321, et seq.; the Solid Waste Disposal Act, 42 U.S.C § 6901, et seq.;
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, 42 U.S.C.  Section 9601 et seq.; the Federal Resource Conservation and
Recovery Act, 42 U.S.C.  Section 6901 et seq.; the Superfund Amendments and
Reauthorization Act of 1986, Public Law No. 99-499 (signed into law October 17,
1986); M.G.L. c.21C; and oil and hazardous materials as defined in M.G.L. c.21E,
as any of the same are from time to time amended, and the rules and regulations
promulgated thereunder, and any judicial or administrative interpretation
thereof, including any judicial or administrative orders or judgments, and all
other federal, state and local statutes, laws, rules, regulations, codes,
ordinances, standards, guidelines, authorizations and orders regulating the
generation, storage, containment or disposal of any Hazardous Substances,
including but not limited to those relating to lead paint, radon gas, asbestos,
storage and disposal of oil, biological, chemical, radioactive and hazardous
wastes, substances and materials, and underground and above-ground oil storage
tanks; and any amendments, modifications or supplements of any of the foregoing.

 

“Hazardous Substances” means, but shall not be limited to, any hazardous
substances, hazardous waste, environmental, biological, chemical, radioactive
substances, oil, petroleum products and any waste or substance, which because of
its quantitative concentration, chemical, biological, radioactive, flammable,
explosive, infectious or other characteristics, constitutes or may reasonably be
expected to constitute or contribute to a danger or hazard to public health,
safety or welfare or to the environment, including without limitation any
asbestos (whether or

 

30

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

not friable) and any asbestos-containing materials, lead paint, waste oils,
solvents and chlorinated oils, polychlorinated biphenyls (PCBs), toxic metals,
etchants, pickling and plating wastes, explosives, reactive metals and
compounds, pesticides, herbicides, radon gas, urea formaldehyde foam insulation
and chemical, biological and radioactive wastes, or any other similar materials
that are regulated by any Environmental Law.

 

Tenant may generate, produce, bring upon, use, store or treat Hazardous
Substances in the Premises in connection with its operations at the Premises
provided that (x) such use is in compliance with all applicable Legal
Requirements, including without limitation Environmental Laws, and in compliance
with the terms and conditions of this Lease, (y) as to any Hazardous Substances,
processes, or procedures not then subject to Legal Requirements, such activities
are conducted in accordance with standard laboratory practices for tenants
conducting similar operations in Comparable Properties, and do not endanger or
create a hazard to public health, safety or welfare or to the environment,
within the Building or in the area of the Property, generally, and (z) in no
event shall Tenant generate, produce, bring upon, use, store or treat Hazardous
Substances with a risk category higher than Biosafety Level 2 as established by
the Department of Health and Human Services (“DHHS”) and as further described in
the DHHS publication Biosafety in Microbiological and Biomedical Laboratories
(5th Edition) (as it may be or may have been further revised, the “BMBL”) or
such nationally recognized new or replacement standards as may be reasonably
selected by Landlord if applicable to similar facilities in the City of Boston,
provided that such new or replacement standards may update requirements but
shall not be materially more restrictive on Tenant’s use than Biosafety Level 2
as of the Date of Lease.  In all events Tenant shall comply with all applicable
provisions of the BMBL.  Furthermore, beginning on the Commencement Date, on an
annual basis or upon Landlord’s request following the occurrence of any
Environmental Incident, or on no more than one additional occasion during any
year if reasonably requested by Landlord’s mortgagee(s) in connection with any
financing or refinancing of the Property, Tenant shall provide Landlord with a
list detailing the types and amounts of all Hazardous Substances being
generated, produced, brought upon, used, stored, treated or disposed of by or on
behalf of Tenant in or about or on the Premises, Building or Property and, upon
Landlord’s request, copies of any manifests or other federal, state or municipal
filings by Tenant with respect to such Hazardous Substances (redacted to protect
confidential information to the extent such redactions are permitted by the
applicable federal, state or municipal authorities having jurisdiction over such
filings).  Tenant agrees to pay the reasonable cost of any environmental
inspection or assessment requested by any lender that holds a security interest
in the Property or this Lease, or by any insurance carrier, to the extent that
such inspection or assessment pertains to any release, reasonable threat of
release, contamination, or a loss or damage or determination of condition
related to the foregoing (together, “Environmental Incidents”) in the Premises
other than Environmental Incidents arising prior to the Commencement Date or
migrating to the Premises from some other part of the Building or Property due
to environmental conditions existing prior to the Commencement Date or through
no fault, act or omission of Tenant.

 

If any transportation to or from, or any storage, use or disposal of Hazardous
Substances on or about, the Property by any Tenant Party results in any escape,
or release, reasonable threat of release, contamination of the soil or surface
or ground water or any loss or damage to person or property (any such event, a
“Tenant Environmental Incident”), Tenant agrees to:  (a) notify

 

31

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Landlord immediately of the occurrence; (b) after consultation with Landlord,
clean up the occurrence in full compliance with all applicable Environmental
Laws and (c) indemnify, save harmless and defend the Indemnitees from and
against any and all claims, damages, losses, penalties, costs, expenses and fees
(including reasonable attorneys’ fees) arising in whole or in part out of such
occurrence.  In the event of such occurrence, Tenant agrees to cooperate fully
with Landlord and provide such documents, affidavits, and information and take
such actions as may be requested by Landlord from time to time (1) to comply
with any Environmental Law or Legal Requirement, (2) to comply with any request
of any mortgagee, insurer or tenant, and/or (3) for any other reason deemed
necessary by Landlord in its sole discretion.  In the event of any such
occurrence that is required to be reported to a governmental authority under any
Environmental Law or Legal Requirement, Tenant shall simultaneously deliver to
Landlord copies of any notices given or received by Tenant and shall promptly
pay when due any fine or assessment against Landlord, Tenant, or the Premises or
Property relating to such occurrence.

 

Tenant acknowledges that it has received and reviewed certain environmental
reports listed on Exhibit 9.04 (the “Environmental Reports”) regarding the
condition of the Property and that, upon the Commencement Date, subject to the
provisions of this paragraph, Tenant shall accept the Premises in the condition
existing as of the date of this Lease with respect to the presence of Hazardous
Substances.  [***].  For the purposes of this paragraph, “response” has the
meaning set forth in Section 2 of Chapter 21E of the Massachusetts General
Laws.  Expenses, losses and liabilities, as described above, shall include,
without limitation (i) any and all expenses that Tenant may incur to comply with
any Environmental Laws on account of such Occurrences; (ii) any and all costs
that Tenant may incur in studying or remedying any Occurrences at or arising
from the Premises, Building or the Property; (iii) any and all costs that Tenant
may incur in studying, removing, disposing or otherwise addressing any Hazardous
Substances on account of such Occurrences; (iv) any and all fines, penalties or
other sanctions assessed upon Tenant on account of such Occurrences; (v) any and
all reasonable legal and professional fees and costs incurred by Tenant in
connection with the foregoing; and (vi) losses due to bodily injury or physical
damage to property incurred by Tenant due to Landlord’s failure to undertake
response actions required pursuant to, and within time periods required by,
Legal Requirements on account of any such Occurrences.  Tenant’s right to the
foregoing indemnities shall be conditioned on Tenant giving prompt written
notice to Landlord of any claim, demand or threat of claim or demand made upon
Tenant by any governmental agency or other person.  Landlord shall have the
right, but not any obligation, to control the defense of any such matter which
could result in an indemnification obligation by Landlord under this provision. 
Landlord shall be subrogated to any and all claims, rights and defenses Tenant
has against other persons with respect to any such matter, and Tenant shall not
settle, compromise or adjust any such claim or right or any indemnified matter
without the prior written consent of Landlord.

 

The provisions of this Section 9.04 shall survive the expiration or earlier
termination of this Lease.

 

9.05.                     Signs and Auctions.  Tenant, at Tenant’s expense and
subject to Landlord’s reasonable approval with respect to the location and
design, shall have the exclusive right to install and maintain (i) reasonable
amounts of non-retail signage in the Building lobby identifying Tenant and (ii)
reasonable amounts of non-retail exterior signage on the Building identifying
Tenant to

 

32

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

the extent permitted by all Legal Requirements.  Tenant shall be entitled, at
Tenant’s sole cost and expense, to Tenant’s Pro Rata Share of any monument
signage to which the Building has rights in the Project.  Tenant shall not
conduct or permit any auctions or sheriff’s sales at the Property.  Landlord
shall have the reserved right to install directional signage in the main lobby
of the Building to direct visitors to the Parking Garage, [***] and to install
signage identifying Landlord and Landlord’s property manager at the Building
(but not within the Premises).  Landlord shall cooperate with Tenant as is
reasonably required, in Landlord’s capacity as owner of the Building, to apply
for and obtain approvals from municipal authorities for any exterior signage
pursuant to clause (ii) above, without any obligation for Landlord to incur any
out-of-pocket expenses on account of such cooperation except to the extent that
Tenant reimburses Landlord for the same.

 

9.06.                     Landlord’s Access.  Landlord or its agents may enter
the Premises at all reasonable times (i) to show the Premises to potential and
actual buyers, investors, lenders, or, in the last eighteen (18) months of the
Term (provided that Tenant has not timely exercised its right to extend the Term
pursuant to Section 3.03), prospective tenants; (ii) to inspect and monitor
Tenant’s compliance with Legal Requirements governing Hazardous Substances, and
to inspect the Premises to determine whether Tenant is in compliance with the
terms of this Lease, but any entries pursuant to this clause (ii) shall require
at least two (2) business days’ prior notice, shall be during normal business
hours (unless otherwise agreed by Tenant) and shall not occur more often than
once annually during the term of this Lease except where a notice of default has
been provided to Tenant or where such inspections are required by Landlord’s
mortgagees or insurers; (iii) for purposes described in Sections 2.01(c), 9.04
and/or 10.04(b), or (iv) for any other purpose Landlord reasonably deems
necessary in connection with the exercise of Landlord’s rights and obligations
under this Lease.  Landlord shall give Tenant reasonable prior notice (which
shall be not less than 24 hours and may be via e-mail to
vertex_operations@vrtx.com or an alternative e-mail address provided to Landlord
in writing from time to time) of such entry.  Landlord shall cooperate with
Tenant to schedule any such entry and activity at a time designed to reduce any
inconvenience to Tenant.  Tenant shall have the right to have a representative
of Tenant accompany Landlord during any such entry, but entry shall not be
prohibited if Tenant fails to provide an accompanying representative (in the
event of which failure, Landlord shall attempt at least one phone call to each
Tenant’s Designated Representative (as defined below), if any then exists, to
notify Tenant of such failure prior to any entry).  However, in case of
emergency, Landlord may enter any part of the Premises with such notice as is
reasonably practicable or without prior notice if notice is impracticable and
without Tenant’s representative, if necessary, and shall, if no notice was
provided (Landlord agreeing that it shall endeavor to provide an e-mail notice
to the e-mail address provided above), promptly notify Tenant of the nature and
extent of such entry.  During Landlord’s access of the Premises, Landlord shall
comply with reasonable security provisions required by Tenant to preserve the
confidential nature of information in whatever form maintained within the
Premises.  For safety, security, confidentiality or compliance with law
purposes, Tenant may designate certain limited areas as limited access areas to
be shown on plans provided by Tenant to Landlord and updated by Tenant as
reasonably necessary in the future to which Landlord and related parties shall
not have access except in an emergency or as otherwise reasonably necessary and
then only in accordance with a mutually agreed-upon plan to protect Tenant’s
reasonable concerns regarding safety, security and confidentiality, provided
that such limited access areas shall be reasonably

 

33

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

identified and necessary to protect the health of persons or security of
confidential and proprietary information.  Landlord and Tenant will develop a
protocol limiting and controlling the distribution of Landlord’s keys or other
access devices to the Premises.  “Tenant’s Designated Representative” shall mean
(a) a person with an office at the Premises identified by Tenant in writing to
Landlord from time to time as the primary point of contact for Landlord’s access
to the Premises and (b) the on-site supervisor of Tenant’s private security, if
any, that is then on duty.  Tenant shall provide Landlord with a phone number
for Tenant’s Designated Representative with any notice designating such person,
and any change in the identification of Tenant’s Designated Representative shall
take effect five (5) business days following delivery of such notice to
Landlord.

 

9.07.                     Security.  Tenant shall be solely responsible, at
Tenant’s sole cost and expense, to provide any security measures that Tenant
requires within, and at the entries to, the Premises.  Tenant shall provide
Landlord with a written description of its security plan from time to time,
outlining Tenant’s security measures to the extent applicable to visitors,
guests, and others entitled to access the Premises (Tenant being permitted to
redact from such security plan any Confidential Information, as defined in
Section 16.14).  Tenant’s security plan shall include the designation of a
person or persons who shall be on the Premises 24 hours, seven days a week to
the extent required for the purposes of fulfilling municipal fire command
obligations (Landlord acknowledging that such person may be a third-party
contractor or designee thereof).  Tenant shall have reasonable access to the
Property outside the Premises to install and operate any such security measures,
including installation of security video cameras in the Premises and Common
Areas and Facilities located on the Property (and the retail loading docks on
the Property), subject to Landlord’s reasonable approval.  In no event may
Tenant’s security measures restrict or impede access to the Parking Garage
through the main lobby of the Building.

 

Landlord shall develop, or cause to be developed by FPOC, jointly with Tenant
and subject to Tenant approval, such approval not to be unreasonably withheld,
conditioned or delayed, a commercially reasonable security and operations plan
(the “Security Plan” ) for the exterior perimeter and common areas of the
Building and the Parking Garage.  Operating Costs of security outside of the
Premises related to Tenant’s use of the Premises that are in excess of those
typically anticipated for the other uses at the Project will be allocated
entirely to Tenant.  Landlord shall provide for security to the Property in
accordance with the Security Plan.  Notwithstanding the fact that Landlord
provides security services at the Property at any time during the Term, to the
extent permitted by applicable law, Landlord shall not be deemed to owe Tenant,
or any person claiming by, through or under Tenant, any special duty or standard
of care as a result of Landlord’s provision of such security services other than
the duty or standard of care that would have applied without such services and
in no event shall Landlord be responsible for the efficacy of any such security
measures.

 

Tenant acknowledges and agrees that all maintenance, repair, replacement,
operation and administration of the “Fan Pier Project Common Areas and
Facilities” (as defined in the Declaration) are under the control of the
Developer or FPOC and that the Developer’s or FPOC’s election to provide
mechanical surveillance or to post security personnel in the Fan Pier Project
Common Areas and Facilities is subject to the Developer’s or FPOC’s sole
discretion.  Landlord will provide, and cause Landlord affiliates owning parcels
within the Project to provide, in the

 

34

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Declaration a definition of “First Class Standard” for the maintenance and
operation of Fan Pier Project Common Areas and Facilities, as follows: “the
standard according to which first class multi-use developments including office,
research laboratory, hotel and residential buildings therein of a size and
otherwise reasonably comparable to the Project are then being maintained in
major urban areas within the United States. Without limiting the generality of
the foregoing, with respect to the level of security in the Fan Pier Project
Common Areas and Facilities, First Class Standard shall not be less than the
following from and after the Substantial Completion of the Building: a
sufficient number of trained security personnel shall patrol the Fan Pier Common
Areas and Facilities so as to walk the perimeter of all of the Initial
Improvements (as defined in the Declaration) and through the Open Space Areas
(as defined in the Declaration) at intervals of approximately every hour on a 24
hour/7 days per week basis. Such security personnel shall be equipped with
communication equipment for contacting 911 in case of emergency, and shall log
their rounds using fobs such as Detex system.”  The Landlord shall exercise
reasonable efforts to prevent future amendment of the Declaration to reduce this
level of security.  Notwithstanding anything to the contrary contained in this
Lease, Landlord’s sole responsibility with respect to the maintenance, repair,
replacement, operation, administration or the provision of surveillance or
security in the Fan Pier Project Common Areas and Facilities shall be to use
commercially reasonable efforts to enforce the obligations of the Developer or
FPOC under the Declaration.  Tenant shall hold Landlord harmless from any claim
concerning the failure to maintain any portion of the Fan Pier Project Common
Areas and Facilities, other than a failure of Landlord to use commercially
reasonable efforts to enforce the Developer or FPOC’s obligations under the
Project Documents or to the extent such failure results from a failure to fund
Landlord’s share of assessments under the Declaration (other than as a result of
Tenant’s default).

 

ARTICLE 10.

CONDITION AND MAINTENANCE OF PREMISES AND PROPERTY

 

10.01.              Condition of Premises and Property.  Tenant acknowledges
that except for any express representations in this Lease, neither Landlord nor
any person acting under Landlord has made any representation as to the condition
of the Property or the suitability of the Property for Tenant’s intended use. 
Tenant represents and warrants that Tenant has made its own inspection and
inquiry regarding the Property and is not relying on any representations of
Landlord or any Broker or persons acting under either of them except for any
express representations in this Lease.

 

10.02.              Exemption and Limitation of Liability.

 

(a)                                  Exemption from Liability.  Tenant shall
insure its personal property under a “Special Form” (as defined by the insurance
industry).  Landlord shall not be liable for any damage or injury to the person,
property or business (including loss of revenue, profits or data) of any Tenant
Party except to the extent of any damage or injury to persons or property
arising from Landlord’s negligence or willful misconduct (but subject to the
provisions of Section 7.03 and exclusions from liability set forth in Section
10.02(c), and nothing in this sentence shall be construed to limit Tenant’s
express remedies pursuant to Sections 6.01 and 12.01 of this Lease).  Except as
otherwise expressly provided in this Lease, this exemption

 

35

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

shall apply whether such damage or injury is caused by (among other things): (i)
fire, steam, electricity, water, gas, sewage, sewer gas or odors, snow, ice,
frost or rain; (ii) the breakage, leaking, obstruction or other defects of
pipes, faucets, sprinklers, wires, appliances, plumbing, windows, air
conditioning or lighting fixtures or any other cause; (iii) any other casualty
or any Taking; (iv) theft; (v) conditions in or about the Property or from other
sources or places; or (vi) any act or omission of any other tenant.

 

(b)                                 Limitations On Liability.  Tenant agrees
that Landlord shall be liable only for breaches of its covenants occurring while
it is owner of the Property (provided, however, that if Landlord from time to
time is lessee of the ground or improvements constituting the Building, then
Landlord’s period of ownership of the Property shall be deemed to mean only that
period while Landlord holds such leasehold interest).  Upon any sale or transfer
of the Building (or Landlord’s interest as ground lessee, as applicable), the
transferor Landlord (including any mortgagee) shall be freed of any liability or
obligation thereafter arising to the extent that such liabilities and
obligations are assumed by such transferee and, thereafter, Tenant shall look
solely to the transferee Landlord as aforesaid for satisfaction of such
liability or obligation.  Tenant and each person acting under Tenant agrees to
look solely to Landlord’s interest from time to time in the Property, including
the rents, insurance proceeds and condemnation proceeds therefrom, for
satisfaction of any claim against Landlord.  No owner, trustee, beneficiary,
partner, member, manager, agent, or employee of Landlord (or of any mortgagee or
any lender or ground or improvements lessor) nor any person acting under any of
them shall ever be personally or individually liable to Tenant or any person
claiming under or through Tenant for or on account of any default by Landlord or
failure by Landlord to perform any of its obligations hereunder, or for or on
account of any amount or obligations that may be or become due under or in
connection with this Lease or the Premises; nor shall it or they ever be
answerable or liable in any equitable judicial proceeding or order beyond the
extent of their interest in the Property.  No owner, trustee, beneficiary,
partner, member, manager, agent or employee of Tenant nor any person acting
under any of them shall ever be personally or individually liable to Landlord or
any person acting under or through Landlord for or on account of any default by
Tenant or failure by Tenant to perform any of its obligations that may be or
become due under or in connection with this Lease or the Premises.  No deficit
capital account of any member or partner of Landlord shall be deemed to be a
liability of such member or partner or an asset of Landlord.

 

(c)                                  No Indirect or Consequential Damages.  In
no event shall Landlord or Tenant ever be liable to the other for indirect or
consequential damages (including loss of revenue, profits, or data); provided,
however, that no remedies or damages expressly provided in this Lease shall be
considered indirect or consequential, and that the provisions of this Section
10.02(c) shall not apply to Sections 3.02 and 9.04 of this Lease.

 

10.03.              Landlord’s Obligations.

 

(a)                                  Base Building Work. Landlord shall
construct the Base Building Work as further set forth on Exhibit 10.03,
attached.

 

36

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

(b)                                 Finish Work.  Landlord shall construct the
Finish Work as further set forth in Exhibit 10.03, attached.  Payments for such
Finish Work and other provisions relating to Finish Work will be as provided in
Exhibit 10.03.

 

(c)                                  Repair and Maintenance.  Subject to the
provisions of Article 12, and except for damage caused by any act or omission of
Tenant or persons acting under Tenant, Landlord shall make such repairs and
replacements to the roof structure and roof membrane; exterior walls; floor
slabs, footings, foundations, columns, and other structural components of the
Building; glass in exterior windows and exterior doors of the Building; and
other Building systems up to the Utility Switching Points, as may be necessary
to properly maintain them in good repair and condition.  Landlord shall have no
obligation to repair or maintain any portion of the Premises or perform any
service, except as specifically set forth in this paragraph.  Tenant shall
promptly report in writing to Landlord any defective condition known to it that
Landlord is required to repair.  Tenant waives the benefit of any present or
future law that provides Tenant the right to repair the Premises or Property at
Landlord’s expense or to terminate this Lease because of the condition of the
Property or Premises (but nothing in this sentence shall be deemed to limit
Tenant’s exercise of the remedies expressly provided in the immediately
following paragraph).

 

[***].

 

[***].

 

10.04.              Tenant’s Obligations.

 

(a)                                  Repair and Maintenance.  Except for work
that Section 10.03 or Article 12 requires Landlord to do, Tenant at its sole
cost and expense shall keep the Premises including without limitation all
elevators; elevator shafts; heating, ventilation and air conditioning equipment;
fixtures, systems and equipment of any type serving the Premises, and now or
hereafter on the Premises, or elsewhere serving the Premises, in good order,
condition and repair (and at least as good order, condition and repair as they
are in on the Commencement Date or may be put in during the Term), normal wear
and tear, casualty and condemnation (to the extent the responsibility of
Landlord pursuant to Article 12 hereof) excepted; shall keep in a safe, secure
and sanitary condition all trash and rubbish temporarily stored at the Premises;
and shall make all repairs and replacements and do all other work necessary for
the foregoing purposes whether the same may be ordinary or extraordinary,
foreseen or unforeseen.  The foregoing shall include without limitation Tenant’s
obligation to repair, maintain, and replace floors and floor coverings, to paint
and repair walls and doors, to replace and repair all glass in windows and doors
of the Buildings (except glass in the exterior walls of the Buildings and in
exterior doors), ceiling tiles, lights and light fixtures, pipes, conduits,
wires, drains and the like in the Premises and to make as and when needed as a
result of misuse by, or neglect or improper conduct of Tenant or any Tenant
Party or otherwise, all repairs necessary, which repairs and replacements shall
be in quality and class equal to the original work.  Tenant shall secure, pay
for, and keep in force third-party maintenance and service contracts with
appropriate and reputable service companies approved by Landlord (such approval
not to be unreasonably withheld, conditioned or delayed) providing for the
regular maintenance of all elevators, elevator shafts, heating,

 

37

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

ventilation and air conditioning equipment, Building systems, the Building life
safety system including the emergency generator connected to the Building life
safety system and the fire command center; and other elements of the Premises
within Tenant’s repair and maintenance responsibility that landlords of
Comparable Properties typically service by use of third-party service companies
(collectively, the “Service Contracts”), copies of which shall be provided to
Landlord, and Tenant shall provide to Landlord in a timely manner such periodic
inspection reports (but no less frequently than annually) as are prepared by the
service providers under the Service Contracts.

 

Without limitation, Tenant shall be responsible for heating, ventilating and
air-conditioning systems to the extent exclusively serving the Premises and
Utility Services serving the Premises from the Utility Switching Points.  If
anything required pursuant to this Section 10.04(a) to be repaired cannot be
fully repaired or restored, Tenant upon prior notice to Landlord shall replace
it at Tenant’s cost, even if the benefit or useful life of such replacement
extends beyond the Term provided, however that if, in the last three years of
the Term, (i) the replacement has been approved in advance and in writing by
Landlord, not to be unreasonably withheld, and (ii) the property subject to
replacement will become the property of Landlord pursuant to the terms of this
Lease at the conclusion of the Term, then within ninety (90) days after the
expiration of the Term, Landlord shall reimburse Tenant for the unamortized
portion of the capital replacement calculated as follows:  upon receipt of
notice from Tenant of the need for such capital replacement, Landlord and Tenant
shall cooperate to determine the estimated cost of such replacement.  The actual
cost of the replacement, as documented by Tenant and subject to Landlord’s
approval (which shall not be unreasonably withheld), shall be amortized over the
useful life of such replacement as reasonably determined by Landlord on a
straight line basis together with interest at the prime interest rate from time
to time announced by Bank of America (or any successor financial institution). 
Tenant shall transfer to Landlord all of its rights and interests in any
warranties, together with copies of the same, related to said replacement at the
conclusion or earlier expiration of the Term.  Tenant acknowledges that Landlord
has the right, but not the obligation, to reduce the amount payable at the
conclusion of the Term to Tenant pursuant to this paragraph by any amounts of
Rent then due and payable to Landlord.

 

Tenant shall hire its own cleaning contractor for the Premises.  Notwithstanding
anything to the contrary in this Lease, it is expressly understood and agreed
that Landlord shall have no liability or responsibility for the storage,
containment or disposal of any Hazardous Substances generated, stored or
contained by Tenant, Tenant hereby agreeing to store, contain and dispose of any
and all such Hazardous Substances at Tenant’s sole cost and expense in
accordance with the provisions of Article 9 hereof.

 

Tenant acknowledges that the Parking Garage is open to the general public and
that access to the Parking Garage must be maintained open to the public through
the main Building lobby and the common stairways and stairwells providing access
to the Parking Garage from the lobby at all times during the Term, subject to
matters described in Article 12.  Stairways and stairwells and elevators serving
the Parking Garage shall be differentiated and secured from stairways,
stairwells and elevators serving the Building so that there is no direct access
from the Parking Garage to the upper floors of the Building without entering the
lobby. 

 

38

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Notwithstanding anything to the contrary herein, such lobby shall be maintained
by Tenant in a condition consistent with main building lobbies in Class A office
buildings in the Seaport District of the City of Boston, Massachusetts.

 

(b)                                 Landlord’s Right to Cure.  If Tenant does
not perform any of its obligations under Section 10.04(a), Landlord upon twenty
(20) days’ prior notice to Tenant (or without prior notice in the case of an
emergency) may perform such maintenance, repair or replacement on Tenant’s
behalf, and Tenant shall reimburse Landlord for all costs reasonably incurred,
plus an administrative charge of ten percent (10%) of such costs, within thirty
(30) days following invoice from Landlord.

 

(c)                                  Other Tenant Work.  Tenant shall perform
all work, other than the Landlord Work, required to prepare the Premises for
Tenant’s use and occupancy.

 

10.05.              Tenant Work.

 

(a)                                  General.  “Tenant Work” shall mean all
work, including demolition, improvements, additions and alterations, in or to
the Premises other than the Landlord Work.  Without limitation, Tenant Work
includes any penetrations in the walls, partitions, ceilings or floors and all
attached carpeting, all signs visible from the exterior of the Premises, and any
change in the exterior appearance of the windows in the Premises (including
shades, curtains and the like).  All Tenant Work shall be subject to Landlord’s
prior written approval and shall be arranged and paid for by Tenant all as
provided herein; provided that any interior, non-structural Tenant Work
(including any series of related Tenant Work projects) that (a) costs less than
[***] (the “Tenant Work Threshold Amount” , (b) does not adversely affect any
fire-safety, telecommunications, electrical, mechanical, or plumbing systems of
the Building (“Core Building Systems”) (it being agreed that the mere use of
such Core Building Systems in a manner within the designed load and capacity of
such Core Building Systems, and in accordance with applicable operating
specifications, is not deemed to have an adverse affect in and of itself), and
(c) does not adversely affect any penetrations in or otherwise affect any walls,
floors, roofs, or other structural elements of the Building or any signs visible
from the exterior of the Premises or any change in the exterior appearance of
the windows in the Premises (including shades, curtains and the like) shall not
require Landlord’s prior approval if Tenant delivers the Construction Documents
(as defined in Section 10.05(b)) for such work to Landlord at least five (5)
business days’ prior to commencing such work.  When Tenant requests Landlord’s
approval pursuant to the foregoing sentence with respect to Tenant Work
requiring Landlord’s prior written approval, such approval shall be granted or
denied by Landlord within ten (10) business days after Landlord’s actual receipt
of such request provided that Tenant indicates in a prominent location and in
prominent bold type, that Landlord is obligated to respond to such request
within ten (10) business days.  Landlord shall not unreasonably withhold,
condition or delay Landlord’s approval of Tenant Work, but Landlord’s
disapproval of proposed Tenant Work shall not be unreasonable where, in
Landlord’s reasonable judgment, such proposed Tenant Work (i) adversely affects
any structural component of the Building, (ii) would be incompatible with the
Core Building Systems, (iii) affects the exterior or the exterior appearance of
the Building or common areas within or around the Building or other property
than the Premises, (iv) diminishes the value of the Premises or the Property, or
(v) requires any unusual expense to readapt the Premises. 

 

39

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Landlord shall cooperate with Tenant, at no cost and liability to Landlord, to
execute any permit applications requiring execution by the Building owner in
connection with Tenant Work.  Prior to commencing any Tenant Work affecting air
disbursement from ventilation systems serving the Premises or the Building,
including without limitation the installation of Tenant’s exhaust systems,
Tenant shall provide Landlord with a third party report from a consultant, and
in a form, reasonably acceptable to Landlord, showing that such work will not
adversely affect the ventilation systems of the Building (or of any other tenant
in the Building) and shall, upon completion of such work, provide Landlord with
a certification reasonably satisfactory to Landlord from such consultant
confirming that no such adverse effects have resulted from such work.  In its
grant of approval of any Tenant Work, in order to require that Tenant remove at
Tenant’s cost such Tenant Work at the end of the Term, Landlord must notify
Tenant of such restoration requirement contemporaneously with Landlord’s
approval of the plans and specifications for such Tenant Work.  If Tenant Work
did not require prior approval by Landlord, Landlord may require that such
Tenant Work be removed at the end of the Term if such Tenant Work is not readily
useable for first class office and laboratory purposes.

 

(b)                                 Construction Documents.  No Tenant Work
shall be effected except in accordance with complete, coordinated construction
drawings and specifications (“Construction Documents”) prepared in accordance
with Exhibit 10.05(b).  Before commencing any Tenant Work requiring Landlord’s
approval hereunder, Tenant shall obtain Landlord’s prior written approval of the
Construction Documents for such work, which approval shall not be unreasonably
withheld, conditioned or delayed.  The Construction Documents shall be prepared
by an architect or, where applicable, a qualified engineer (in either case,
“Tenant’s Architect”) registered in the Commonwealth of Massachusetts,
experienced in the construction of tenant space improvements in comparable
buildings in the area where the Premises are located and, if the value of such
Tenant Work will equal or exceed the Tenant Work Threshold Amount or will affect
any Core Building Systems or structural components of the Building, the identity
of such Tenant’s Architect shall be approved by Landlord in advance, such
approval not to be unreasonably withheld.  Tenant shall be solely responsible
for the liabilities associated with and expenses of all architectural and
engineering services relating to Tenant Work and for the adequacy, accuracy, and
completeness of the Construction Documents even if approved by Landlord (and
even if Tenant’s Architect has been otherwise engaged by Landlord in connection
with the Building).  The Construction Documents shall set forth in detail the
requirements for construction of the Tenant Work and shall show all work
necessary to complete the Tenant Work including all cutting, fitting, and
patching and all connections to the mechanical, electrical, and plumbing systems
and components of the Building.  Submission of the Construction Documents to
Landlord for approval shall be deemed a warranty that, except as is specifically
and expressly set forth therein, all Tenant Work described in the Construction
Documents (i) complies with all applicable laws, regulations, building codes,
and highest design standards, (ii) does not materially and adversely affect any
structural component of the Building, (iii) is compatible with and does not
adversely affect the Core Building Systems, (iv) does not affect any property
other than the Premises, and (v) conforms to floor loading limits specified by
Landlord.  The Construction Documents shall comply with Landlord’s requirements
for the uniform exterior appearance of the Building.  Landlord’s

 

40

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

approval of Construction Documents shall signify only Landlord’s consent to the
Tenant Work shown and shall not result in any responsibility of Landlord
concerning compliance of the Tenant Work with laws, regulations, or codes, or
coordination or compatibility with any component or system of the Building, or
the feasibility of constructing the Tenant Work without damage or harm to the
Building, all of which shall be the sole responsibility of Tenant.

 

(c)                                  Performance.  The identity of any person or
entity (including any employee or agent of Tenant) performing or designing any
Tenant Work (“Tenant Contractor”) shall, if the cost of such work in any
instance is in excess of the Tenant Work Threshold Amount or will affect any
Core Building Systems or structural components of the Building or involves any
work other than interior, nonstructural alterations, be approved in advance by
Landlord, such approval not to be unreasonably withheld.  Once any Tenant
Contractor has been approved, then the same Tenant Contractor may thereafter be
used by Tenant for the same type of work until Landlord notifies Tenant that
such Tenant Contractor is no longer approved.  Tenant shall procure at Tenant’s
expense all necessary permits and licenses before undertaking any Tenant Work. 
Tenant shall perform all Tenant Work at Tenant’s risk in compliance with all
applicable laws and in a good and workmanlike manner employing new materials of
good quality and producing a result at least equal in quality to the other parts
of the Premises.  When any Tenant Work is in progress, Tenant shall cause to be
maintained insurance as described in the Tenant Work Insurance Schedule attached
as Exhibit 10.05(c) and such other insurance as may be reasonably required by
Landlord covering any additional hazards due to such Tenant Work, and, if the
cost of such Tenant Work exceeds [***] also such bonds or other assurances of
satisfactory completion and payment as Landlord may reasonably require, in each
case for the benefit of Landlord.  If the Tenant Work in any instance requires
Landlord’s approval hereunder, Tenant shall reimburse Landlord for Landlord’s
reasonable third party, out of pocket costs of reviewing the Construction
Documents and proposed Tenant Work and inspecting installation of the same, such
reimbursement to be made within thirty (30) days after submission by Landlord of
invoices for such costs and expenses.  So long as the Construction Documents and
Tenant Work comply with the requirements of this Lease, Tenant’s obligation to
reimburse Landlord pursuant to the immediately preceding sentence for review of
Construction Documents shall not exceed [***], which amount shall be increased
annually to reflect increases in the Consumer Price Index for all Urban Wage
Earners and Clerical Workers, All Items, for Boston, Massachusetts published by
the Bureau of Labor Statistics of the United States Department of Labor (base
year 1982-84 = 100), with respect to any one project.  At all times while
performing Tenant Work, Tenant shall require any Tenant Contractor to comply
with all applicable Legal Requirements and Landlord’s Rules and Regulations
relating to such work.  Each Tenant Contractor working on the roof of the
Building shall coordinate with Landlord’s roofing contractor, shall comply with
its requirements and shall not violate existing roof warranties.  Each Tenant
Contractor shall work on the Premises without causing delay to or impairing of
any guaranties, warranties or the work of any other contractor.

 

(d)                                 Payment.  Tenant shall pay the entire cost
of all Tenant Work, including without limitation any services provided to Tenant
or those claiming by or through Tenant in connection with Tenant Work giving
rise to a lien pursuant to the Massachusetts General

 

41

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Laws, so that the Premises, including Tenant’s leasehold, shall always be free
of liens for labor or materials or as otherwise provided under such statutes. 
If any such lien is filed, then Tenant shall promptly (and always within twenty
(20) days) discharge the same.

 

(e)                                  LEED Certification.  The Base Building Work
has been registered to qualify for Leadership in Energy and Environmental Design
(“LEED”) Core & Shell status as established by the U.S. Green Council based on
the LEED Core & Shell standards in effect as of the date of such registration. 
Any Tenant Work shall comply with the standards necessary to maintain the
applicable LEED Core & Shell certification of the Building.

 

(f)                                    Other.  Tenant must schedule and
coordinate all aspects of Tenant Work with the Landlord’s property manager or
designated representative.  If an operating engineer is required by any union
regulations, Tenant shall pay for such engineer.  If shutdown of risers and
mains for electrical, mechanical and plumbing work is required, such work shall
be supervised by Landlord’s representative (the reasonable costs of which shall
be included in Operating Expenses, notwithstanding anything to the contrary set
forth in Section 8.01).  No work shall be performed to portions of Building
systems that serve other tenants without Landlord’s approval, which approval
shall not be unreasonably withheld, conditioned or delayed, and all such work
shall be performed under Landlord’s supervision.  Except in case of emergency,
at least two (2) business days’ prior notice must be given to the Building
management office prior to the shutdown of fire, sprinkler and other alarm
systems, and in case of emergency, prompt notice shall be given.  In the event
that such work unintentionally alerts the Fire or Police Department or any
private alarm monitoring company through an alarm signal, Tenant shall be
responsible for any fees or charges levied in connection with such alarm. 
Tenant shall pay to Landlord such charges as may from time to time be in effect
with respect to any such shutdown.  All demolition, installations, removals or
other work that is reasonably likely to inconvenience other tenants of the
Building or disturb Building operations must be scheduled with the Building
manager at least twenty-four (24) hours in advance.

 

Each Tenant Contractor and Tenant shall assure that any Tenant Work is carried
out without disruption from labor disputes arising from whatever cause,
including disputes concerning union jurisdiction and the affiliation of workers
employed by said Tenant Contractor or its subcontractors.  Tenant shall be
responsible for, and shall reimburse Landlord for, all actual costs and
expenses, including reasonable attorneys’ fees incurred by Landlord in
connection with the breach by any Tenant Contractor of such obligations.  If
Tenant does not promptly resolve any labor dispute caused by or relating to any
Tenant Contractor, Landlord may in its sole discretion request that Tenant
remove such Tenant Contractor from the Property, and if such Tenant Contractor
is not promptly removed, Landlord may prohibit such Tenant Contractor from
entering the Property.

 

Upon completion of any Tenant Work, Tenant shall give to Landlord (i) a
permanent certificate of occupancy and any other final governmental approvals
required for such work, (ii) copies of “as built” plans, (iii) proof of payment
for all labor and materials, and (iv) an assignment of all warranties for such
Tenant Work to the extent such warranties extend beyond the then-scheduled
expiration of the Term in compliance with, and subject to the terms of, such
contracts or warranties.

 

42

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

10.06.              Condition upon Termination.  At the expiration or earlier
termination of the Term, Tenant (and all persons claiming through Tenant) shall
without the necessity of notice deliver the Premises broom-clean, in compliance
with the requirements of Section 10.07 and in good and tenantable condition,
reasonable wear and tear and (subject to the provisions of Article 12) damage by
casualty or taking excepted.  As part of such delivery, Tenant shall also
provide keys (or lock combinations, codes or electronic passes) to any locks in
and to the Premises to Landlord; provide Landlord with copies of any owners’
manuals or software required for the operation of equipment or systems remaining
in the Premises; remove all signs installed by Tenant wherever located (other
than those that are required under applicable laws, such as exit signs), all
Tenant Work or Finish Work designated by Landlord for removal by Tenant at the
time of approval of such Tenant Work or Finish Work or, with respect to work not
requiring Landlord’s approval, at the time Tenant gives notice to Landlord that
Tenant is undertaking such work pursuant to this Article 10 (provided, however,
that Landlord may only require the removal of Finish Work that results in
changes to the structural components (including without limitation columns and
floor slabs), exterior walls, and, other than Rooftop Equipment and related
Finish Work that is integral to the function of Finish Work installations,
equipment or systems that will remain in the Premises in compliance with this
Lease, the roof of the Building); and remove all Tenant Property and other
personal property whether or not bolted or otherwise attached (provided,
however, than in no event shall the items described on Exhibit 10.06, attached,
be considered Tenant Property or personal property, and such items shall remain
in the Premises notwithstanding anything to the contrary in this Lease). 
[***].  Tenant shall repair all damage that results from such removal and
restore the Premises substantially to the condition it was in prior to
installation of the removed property (including the filling of all floor and
wall holes, the removal of all disconnected wiring back to junction boxes and
the replacement of all damaged ceiling tiles).  Any property not so removed
shall be deemed abandoned, shall at once become the property of Landlord, and
may be disposed of in such manner as Landlord shall see fit; and Tenant shall
pay the cost of removal and disposal to Landlord upon demand to the extent such
cost exceeds the value received, if any, from any sale of such property.  The
covenants of this Section shall survive the expiration or earlier termination of
the Term.

 

10.07.              Decommissioning of the Premises.  Prior to the expiration of
this Lease (or within sixty (60) days after any earlier termination), Tenant
shall clean and otherwise decommission all interior surfaces (including floors,
walls, ceilings, and counters), piping, supply lines, waste lines and plumbing
in and/or serving the Premises, and all exhaust or other ductwork in and/or
serving the Premises, in each case which has carried or released or been exposed
to any Hazardous Substances (as defined in Section 9.04 hereof), and shall
otherwise clean the Premises so as to permit the report hereinafter called for
by this Section 10.07 to be issued.  Prior to the expiration of this Lease (or
within sixty (60) days after any earlier termination), Tenant, at Tenant’s
expense, shall obtain for Landlord a report addressed to Landlord (and, at
Tenant’s election, Tenant) by a reputable licensed environmental engineer that
is designated by Tenant and acceptable to Landlord in Landlord’s reasonable
discretion, which report shall be based on the environmental engineer’s
inspection of the Premises and shall show:

 

(a)                                  that the Hazardous Substances described in
the first sentence of the immediately preceding paragraph, to the extent, if
any, existing prior to such

43

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

decommissioning, have been removed in accordance with applicable Environmental
Laws; and

 

(b)                                 that Hazardous Substances described in the
first sentence of this Section 10.07, if any, have been removed in accordance
with applicable Environmental Laws from the interior surfaces of the Premises
(including floors, walls, ceilings, and counters), piping, supply lines, waste
lines and plumbing, and all such exhaust or other ductwork in the Premises, may
be reused by a subsequent tenant or disposed of in compliance with applicable
Environmental Laws (as defined in Section 9.04 hereof) without incurring special
costs or undertaking special procedures for demolition, disposal, investigation,
assessment, cleaning or removal of such Hazardous Substances and without giving
notice in connection with such Hazardous Substances; and

 

(c)                                  that the Premises may be reoccupied for
office or laboratory use, as applicable, demolished or renovated without
incurring special costs or undertaking special procedures for disposal,
investigation, assessment, cleaning or removal of Hazardous Substances and
without incurring regulatory requirements or giving notice in connection with
Hazardous Substances.

 

Further, for purposes of clauses (b) and (c), “special costs” or “special
procedures” shall mean costs or procedures, as the case may be, that would not
be incurred but for the nature of the Hazardous Substances as Hazardous
Substances instead of non-hazardous materials (and in no event shall “special
costs” or “special procedures” mean costs or procedures incurred in the removal
of any materials, property or equipment that (i) contain Hazardous Substances as
a component material, or which component materials are inherently hazardous
(i.e., copper piping/wiring), and (ii) are ordinarily and customarily used in
connection with first class office use, such as the component parts of light
bulbs, joint compounds, ordinary building materials and the like).  The report
shall include reasonable detail concerning the clean-up location, the tests run
and the analytic results.

 

If Tenant fails to perform its obligations under this Section 10.07, without
limiting any other right or remedy, Landlord may, on five (5) Business Days’
prior written notice to Tenant perform such obligations at Tenant’s expense, and
Tenant shall promptly reimburse Landlord upon demand for all costs and expenses
incurred by Landlord in connection with such work.  In addition, any such
reimbursement shall include a [***] administrative fee [***] to cover Landlord’s
overhead in undertaking such work.  Tenant’s obligations under this Section
10.07 shall survive the expiration or earlier termination of this Lease.

 

ARTICLE 11.

ROOFTOP LICENSE; ANTENNAS

 

11.01.              Rooftop License.  Effective as of the Commencement Date and
subject to Legal Requirements, including without limitation Federal Aviation
Administration height restrictions, Landlord grants Tenant the appurtenant and
irrevocable (except upon the expiration or earlier termination of this Lease)
rights at no additional rental charge, but otherwise subject to the terms and
conditions of this Lease, to install, operate, maintain, repair, replace,
upgrade and remove, at no additional cost to Tenant and solely for accessory use
to operations within the Premises,

 

44

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

certain equipment customarily installed on rooftops at Class A office and
laboratory buildings in the City of Boston including, without limitation, cable,
wiring, rooftop antennae, satellite dishes, microwave dishes and other equipment
associated with telecommunications on the roof of the Building (the “Rooftop
Equipment”) in locations reasonably approved by Landlord (Tenant acknowledging
that Landlord requires certain rooftop areas on the roof of the upper mechanical
penthouse of the Building for use by other tenants in the Building and for use
by Landlord) and as necessary to connect such equipment, in the common areas of
the Building.

 

11.02.              Installation and Maintenance of Rooftop Equipment.  Tenant
shall install the Rooftop Equipment at its sole cost and expense (except as
otherwise provided with respect to the Finish Work), at such times and in such
manner as Landlord may reasonably designate and in accordance with all of the
applicable provisions of this Lease regarding Tenant Work.  Tenant shall not
install or operate the Rooftop Equipment until it receives prior written
approval of the Construction Documents in accordance with Section 10.05(a). 
Landlord may withhold approval of the installation or operation of the Rooftop
Equipment if the same reasonably would be expected to damage the structural
integrity of the Building or interfere with Building operations or systems.

 

Tenant shall engage Landlord’s roofer (or another roofing contractor reasonably
approved by Landlord and approved by Landlord’s roof manufacturer) before
beginning any rooftop installations or repairs of the Rooftop Equipment, whether
under this Article 11 or otherwise, and shall always comply with the roof
warranty governing the protection of the roof and modifications to the roof. 
Tenant shall obtain a letter from Landlord’s roof manufacturer following
completion of such work stating that the roof warranty remains in effect, if
required pursuant to the terms of the roof warranty.  Tenant, at its sole cost
and expense, shall inspect areas on the rooftop where the Rooftop Equipment is
located at least twice annually and correct any loose bolts, fittings or other
appurtenances and shall repair any damage to the roof caused by the installation
or operation of the Rooftop Equipment.  Tenant covenants that the installation,
existence, maintenance and operation of the Rooftop Equipment shall not violate
any Legal Requirements or constitute a nuisance under law.  Tenant shall pay
Landlord on demand (i) all applicable taxes or governmental charges, fees, or
impositions imposed on Landlord because of Tenant’s use of the Rooftop Equipment
under this Article 11 and (ii) the amount of any increase in Landlord’s
insurance premiums as a result of the installation or existence of the Rooftop
Equipment.  Landlord shall provide in every other lease of space in the Building
that permits rooftop access, and in every license or other agreement regarding
use of the roof of the Building, (any of the foregoing, a “Rooftop Agreement”)
that if such other tenant’s rooftop equipment interferes with Tenant’s Rooftop
Equipment, such other tenant will remove or relocate its equipment as necessary
to avoid such interference.  Landlord assumes no responsibility for interference
in the operation of the Rooftop Equipment caused by other tenants’ equipment, or
for interference in the operation of other tenants’ equipment caused by the
Rooftop Equipment, but Landlord shall reasonably cooperate with Tenant (at no
cost to Landlord) to resolve any such interference and shall use commercially
reasonable efforts to (at no cost to Landlord) enforce Landlord’s rights under
any Rooftop Agreements to prevent such interference.

 

11.03.              Interference by Rooftop Equipment.  If Tenant’s Rooftop
Equipment (i) causes physical damage to the structural integrity of the
Building, or (ii) materially, adversely interferes

 

45

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

with any of the Building’s mechanical or other systems, Tenant shall within five
(5) business days of notice (which may be by e-mail if given to
vertex_operations@vrtx.com or an alternative e-mail address provided to Landlord
in writing from time to time) of a claim of interference or damage reasonably
cooperate with Landlord to determine the source of the damage or interference
and effect a prompt solution at Tenant’s expense (if Rooftop Equipment caused
such interference or damage).  In the event Tenant disputes Landlord’s
allegation that Rooftop Equipment is causing a problem with the Building
(including, but not limited to, the electrical, HVAC, and mechanical systems of
the Building), in writing delivered within five (5) days of receiving Landlord’s
notice claiming such interference, then Landlord and Tenant shall meet to
discuss a solution, and if within seven (7) days of their initial meeting
Landlord and Tenant are unable to resolve the dispute, then the matter shall be
submitted to arbitration in accordance with the provisions set forth below.

 

The parties shall direct the Boston office of the AAA to appoint an arbitrator
who shall have a minimum of ten (10) years’ experience in commercial real estate
disputes and who shall not be affiliated with either Landlord or Tenant and has
not worked for either party or its affiliates at any time during the prior five
(5) years.  Both Landlord and Tenant shall have the opportunity to present
evidence and outside consultants to the arbitrator.

 

The arbitration shall be conducted in accordance with the expedited commercial
arbitration rules of the AAA insofar as such rules are not inconsistent with the
provisions of this Lease (in which case the provisions of this Lease shall
govern).  The cost of the arbitration (exclusive of each party’s witness and
attorneys’ fees, which shall be paid by such party) shall be borne equally by
the parties.  Any such arbitration shall be commenced within ten (10) days after
demand (or, if later, appointment of the arbitrator).

 

Within ten (10) days of appointment, the arbitrator shall determine whether or
not the Rooftop Equipment is causing a problem with the Building or Property
and/or any other tenants’ equipment in the Building or Property as set forth
above, and the appropriate resolution, if any.  The arbitrator’s decision shall
be final and binding on the parties.  If Tenant shall fail to cooperate with
Landlord in resolving any such interference or if Tenant shall fail to implement
the arbitrator’s decision within twenty (20) days after it is issued, Landlord
may at any time thereafter and at Tenant’s sole costs and expense relocate the
item(s) of the Rooftop Equipment in dispute in a manner consistent with the
arbitral decision in addition to pursuing any other remedies under this Lease.

 

11.04.              Relocation of Rooftop Equipment.  Based solely on Landlord’s
good faith determination that such a relocation is necessary for the use of the
upper penthouse roof for retail and restaurant tenants of the Building, Landlord
reserves the right to cause Tenant to relocate any (x) Rooftop Equipment or (y)
any other pipes, ducts, conduits, wires and appurtenant fixtures, in each case
to the extent necessary for use of, and access to, the lower penthouse roof to
comparably functional space on the roof, penthouse, or Premises, as applicable
(which space shall be subject to the prior written approval of Tenant, which
approval shall not be unreasonably withheld, conditioned or delayed) by giving
Tenant prior notice of such intention to relocate.  If within thirty (30) days
after receipt of such notice Tenant has not agreed with Landlord on the space to
which such equipment is to be relocated, the timing of such relocation, and the
terms of such relocation, then the parties may arbitrate the dispute in
accordance with the process set forth

 

46

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

in Section 11.03 above.  Landlord agrees to pay the reasonable cost of moving
such equipment to such other space, taking such other steps necessary to ensure
comparable functionality of equipment, and finishing such space to a condition
comparable to the then condition of the current location of such equipment. 
Tenant shall arrange for the relocation of the affected equipment within sixty
(60) days after a comparable space is agreed upon or selected by Landlord.  Any
actions by Landlord in connection with a relocation under this Section 11.04
shall be performed in a manner designed to minimize interference with Tenant’s
business.

 

ARTICLE 12.
DAMAGE OR DESTRUCTION; CONDEMNATION

 

12.01.              Damage or Destruction of Premises.  If the Premises or any
part thereof shall be damaged by fire or other insured casualty, then, subject
to the last paragraph of this Section, Landlord shall proceed with diligence,
subject to then applicable Legal Requirements, and at the expense of Landlord
(but only to the extent of insurance proceeds made available to Landlord by any
mortgagee of the Building and any ground lessor) to repair or cause to be
repaired such damage (other than any Tenant Work).  In no event shall Landlord
be responsible for contributing more than [***] of any deductible or co-payment
towards the completion of such repairs unless (a) (i) Tenant and any mortgagee
of the Property have agreed that Landlord may carry a larger deductible and (ii)
Tenant pays its Pro Rata Share of the amount of any such deductible or
co-payment in excess of [***] (it being the intent that Tenant shall share in
the payment of such increased deductible in consideration for any savings of
Operating Expenses that would result) or (b) Landlord is then maintaining a
higher deductible in violation of the provisions of Section 7.04.  All such
repairs made necessary by the negligence or willful misconduct of Tenant shall
be made at the Tenant’s expense to the extent that the cost of such repairs are
less than the deductible amount in Landlord’s insurance policy.  The cost of any
repairs performed under this Section by Landlord at Tenant’s expense (including
costs of design fees, financing, and charges for administration, overhead and
construction management services by Landlord and Landlord’s contractor) shall
constitute Additional Rent hereunder.  All repairs to and replacements of
Tenant’s personal property shall be made by and at the expense of Tenant, and
Tenant shall promptly restore any Tenant Work, or, if the Lease has been
terminated pursuant to the provisions of this Section 12.01, demolish and remove
any damaged Tenant Work prior to surrendering the Premises (but in any event
only to the extent of insurance proceeds received by Tenant or, if Tenant fails
to carry any required insurance hereunder, the insurance proceeds that would
have been received by Tenant if Tenant had been maintaining the required
coverages).  If the Premises or any part thereof shall have been rendered unfit
for use and occupation for the Permitted Use hereunder by reason of such damage,
the Base Rent, Tenant’s Pro Rata Share of Total Operating Costs, and (other than
then-outstanding amounts of Rent and reimbursements or payments that are not in
the nature of an occupancy charge, such as applicable reimbursements of
Landlord’s third-party costs under Section 10.05, allocations of excess security
services under Section 9.07, reimbursements of Tenant Shortfall under Section
18.01(b), reimbursements under Section 10.04(b), or Additional Rent payable
under this Article 12) all other Additional Rent, or a just and proportionate
part thereof, according to the nature and extent to which the Premises shall
have been so rendered unfit, shall be abated until the Premises (except as to
Tenant Property, and any Tenant Work) shall have been restored as nearly as
practicable to the condition in which they were immediately prior to such fire
or other casualty,

 

47

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

plus an additional thirty (30) day period.  Landlord shall not be liable for
delays in the making of any such repairs that are due to Force Majeure, nor
shall Landlord be liable for any inconvenience or annoyance to Tenant or injury
to the business of Tenant resulting from delays in repairing such damage,
provided, however, that Base Rent, Tenant’s Pro Rata Share of Total Operating
Costs, and all other Additional Rent (other than then-outstanding amounts of
Rent and reimbursements or payments that are not in the nature of an occupancy
charge, such as applicable reimbursements of Landlord’s third-party costs under
Section 10.05, allocations of excess security services under Section 9.07,
reimbursements of Tenant Shortfall under Section 18.01(b), reimbursements under
Section 10.04(b), or Additional Rent payable under this Article 12) shall be
abated to the extent set forth above during any delay not caused by Tenant.

 

If (i) the Premises are so damaged by fire or other casualty (whether or not
insured) at any time during the last eighteen (18) months of the Term, as the
Term may have been extended, that the cost to repair such damage is reasonably
estimated to exceed one-half of the total Base Rent payable hereunder for the
period from the estimated completion date of repair until the end of the Term,
(ii) Legal Requirements prohibit Landlord from restoring the Building to the
condition substantially existing prior to such casualty, or (iii) at any time
damage to the Building occurs by fire or other insured casualty and any
mortgagee or ground lessor shall refuse to permit insurance proceeds to be
utilized for the repair or replacement of such property and Landlord determines
not to repair such damage, then and in any of such events, this Lease and the
term hereof may be terminated at the election of Landlord by a notice from
Landlord to Tenant within sixty (60) days, or such longer period as is required
to complete arrangements with any mortgagee or ground lessor regarding such
situation, following such fire or other casualty; the effective termination date
pursuant to such notice shall be not less than thirty (30) days after the day on
which such termination notice is received by Tenant.  If any mortgagee or ground
lessor refuses to permit insurance proceeds to be applied to replacement of the
Premises, and neither Landlord, such mortgagee or ground lessor has commenced
such replacement within three (3) months following adjustment of such casualty
loss with the insurer, then Tenant may, until any such replacement commences,
terminate this Lease by giving at least thirty (30) days prior written notice
thereof to Landlord and such termination shall be effective on the date
specified if such replacement has not then commenced.  In the event of any
termination, the Term shall expire as though such effective termination date
were the date originally stipulated in Article 1 for the end of the Term and the
Base Rent and Additional Rent (to the extent not abated as set forth above)
shall be apportioned as of such date.

 

If less than eighteen (18) months remain in the Term at the time of such [***]
or (ii) in Landlord’s reasonable estimate the time to restore the Premises will
take more than one-half of the then remaining Term, then Tenant may upon thirty
(30) days’ prior written notice terminate this Lease provided that such
termination election shall be null and void if Landlord completes such
restoration within thirty (30) days of such notice or if Tenant exercises its
right to extend the term pursuant to Section 3.03(a) of this Lease.

 

12.02.              Eminent Domain.  In the event that all or any substantial
part of the Premises or the Building or the common areas at the Property
necessary for use and operation of the Premises or Building are taken (other
than for temporary use, hereafter described) by public authority under power of
eminent domain (or by conveyance in lieu thereof), then by notice given within
three

 

48

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

months following the recording of such taking (or conveyance) in the appropriate
registry of deeds, this Lease may be terminated at either party’s election
thirty (30) days after such notice, and Rent shall be apportioned as of the date
of termination.  If this Lease is not terminated as aforesaid, subject to the
rights of mortgagees Landlord shall within a reasonable time thereafter,
diligently restore what may remain of the Premises (excluding any personal
property of Tenant, Tenant Work or other items installed or paid for by Tenant
that Tenant is permitted or may be required to remove upon expiration) to a
tenantable condition for occupancy by Tenant for the Permitted Uses.  In the
event some portion of rentable floor area of the Premises is taken (other than
for temporary use) and this Lease is not terminated, Base Rent shall be
proportionally abated for the remainder of the Term.  In the event of any taking
of the Premises or any part thereof for temporary use, (i) this Lease shall be
and remain unaffected thereby and rent shall not abate, and (ii) Tenant shall be
entitled to receive for itself such portion or portions of any award made for
such use with respect to the period of the taking that is within the Term,
provided that if such taking shall remain in force at the expiration or earlier
termination of this Lease, then Tenant shall pay to Landlord a sum equal to the
reasonable cost of performing Tenant’s obligations hereunder with respect to
surrender of the Premises and upon such payment shall be excused from such
obligations.

 

If in the last two years of the Term of this Lease, any Taking renders 50% or
more of the Premises untenantable, and in either case restoration of the effects
of such Taking cannot be repaired or restored in Landlord’s reasonable estimate
within the lesser of one (1) year or one-half of the then-remaining Term from
the date of such Taking, Tenant may upon thirty (30) days’ prior written notice
terminate this Lease provided that such termination election shall be null and
void if Landlord completes such restoration within thirty (30) days of such
notice or if Tenant exercises its right to extend the Term pursuant to Section
3.03(a) of this Lease.

 

Any damages that are expressly awarded to Tenant on account of its relocation
expenses, and specifically so designated, shall belong to Tenant.  Except as
provided in the preceding sentence of this paragraph, Landlord reserves to
itself, and Tenant releases and assigns to Landlord, all rights to damages
accruing on account of any taking or by reason of any act of any public
authority for which damages are payable, provided, however, that Tenant shall
receive, subordinate to the repayment of any mortgage lender holding a mortgage
on the Property out of any amount actually received by Landlord and pari passu
with amounts payable to Landlord, an amount equal to the unamortized expense of
the Excess Costs actually paid by Tenant under the Work Letter, amortized on a
straight line item over the initial Term of this Lease.  Subject to its rights
hereunder, Tenant agrees to execute such further instruments of assignment as
may be reasonably requested by Landlord, and to turn over to Landlord any
damages that may be recovered in any proceeding or otherwise.

 

ARTICLE 13.
ASSIGNMENT AND SUBLETTING

 

13.01.              Landlord’s Consent Required.  Except for a Permitted
Transfer, as defined below, Tenant shall not transfer any part of the Premises
or of its interest in this Lease to any other entity, whether by sale,
assignment, mortgage, sublease, license, transfer, operation of law (including,
without limitation by merger, consolidation, sale or other transfer of all or
substantially all of the stock or assets of Tenant, or otherwise) or act of
Tenant (each a

 

49

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

“Transfer” ) without Landlord’s prior written consent as provided in Section
13.02 below.  Consent to one Transfer does not imply consent to any other
Transfer or waive the consent requirement.  Any attempted Transfer without
consent shall be void at the election of Landlord.  Any entity to which a
Transfer is made is a “Transferee.”

 

The following transactions (any of them, a “Permitted Transfer”) shall not
require the consent of Landlord provided that Landlord shall receive prior
notice thereof plus reasonable evidence upon closing that the transaction is in
fact one of the following (and provided further that the proposed Transfer
complies with all other provisions of this Lease, including, without limitation,
this Article 13 (other than the first paragraph of this Section 13.01), does not
alter Landlord’s rights under this Lease, and does not impose any additional
obligation on Landlord):

 

(a)                                  Any Transfer to an entity acquiring all or
substantially all of the stock or assets of Tenant, whether by way of merger,
consolidation, acquisition or otherwise (any such entity, a “Successor Entity”),
so long as the resulting tenant under the Lease has a creditworthiness at least
equal to or greater than Tenant’s as of the date of this Lease or at the time of
proposed Transfer, whichever is greater; or

 

(b)                                 Any Transfer to an entity directly or
indirectly controlled, controlling, or under common control with Tenant (any
such entity, a “Related Entity”) so long as in the case of an assignment either
the original Tenant or the assignee has a creditworthiness at least equal to or
greater than Tenant’s as of the date of this Lease or at the time of proposed
Transfer, whichever is greater.  For purposes of this clause (b), “control”
shall mean possession of more than 50 percent ownership of the shares of
beneficial interest of the entity in question together with the power to control
and manage the affairs thereof either directly or by election of directors
and/or officers.

 

For purposes of this Section 13.01, “substantially all” of Tenant’s assets shall
include without limitation the transfer of assets having a value of more than
75% of the total value, as opposed to number, of Tenant’s assets other than (i)
by license of the right to use pharmaceutical products developed by Tenant in
the ordinary course of Tenant’s business,  or (ii) in an arm’s length
transaction in which Tenant obtains market value for such assets and the
consideration paid to Tenant is retained by Tenant and available to pay amounts
due under the Lease as they become due, and/or otherwise used by Tenant in the
ordinary course of business (i.e., such consideration is not distributed to
stockholders or otherwise transferred to another party).

 

Notwithstanding anything to the contrary herein, so long as Tenant’s shares are
traded on a nationally recognized stock exchange, any sale of Tenant’s shares
shall not be deemed a Transfer subject to the provisions of this Article 13. 
Tenant acknowledges that the covenants contained in this Section 13.01 are
material to the transaction contained herein and that Landlord shall have, in
addition to any other rights and remedies available under this Lease or at law,
the right to seek injunctive relief and/or specific performance in order to
enforce such covenants.

 

13.02.              Landlord’s Consent.  Tenant’s request for Landlord’s consent
to any Transfer shall be made at least thirty (30) days prior to the effective
date of the proposed Transfer, describe the details of the proposed Transfer,
including the name, business and financial condition of the prospective
Transferee, and the financial terms of the proposed Transfer (e.g., payments in

 

50

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

consideration of the proposed Transfer, term, rent and security deposit); Tenant
shall also provide any other information Landlord reasonably deems relevant,
including without limitation the proposed form of Transfer documentation. 
Landlord shall not unreasonably withhold, condition or delay (more than ten (10)
business days following receipt of Tenant’s request for consent with all
information required herein) its consent to any assignment or subletting of the
Premises, provided that Tenant is not then in default under this Lease
(following the giving of notice of such default, where applicable) but it shall
not be deemed unreasonable for Landlord to deny consent for the following
reasons, among others:  [***].

 

[***].

 

At Landlord’s election, Tenant shall pay to Landlord as Additional Rent fifty
percent (50%) of the Profits on any Transfer other than a Permitted Transfer as
and when received by Tenant, unless Landlord notifies Tenant and the Transferee
that the Transferee shall pay Landlord’s share of the Profits directly to
Landlord.  “Profits” means (A) all rent, fees and other consideration paid for
or in respect of the Transfer, including fees in excess of reasonable amounts
under any collateral agreements (the intent being to prohibit Tenant from
shifting occupancy costs to collateral agreements), less (B) the Rent and other
sums payable under this Lease (or if the Transfer is a sublease of part of the
Premises, allocable to the subleased premises) and all reasonable costs and
expenses directly incurred by Tenant for reasonable real estate broker’s
commissions and reasonable costs of renovation or construction of tenant
improvements required by the Transfer, and reasonable legal fees (collectively,
“Transfer Expenses”).  Without limiting the generality of the first sentence of
this section, any lump-sum payment or series of payments (including for the
purchase or use of Tenant Work and Finish Work) on account of any Transfer shall
be deemed to be Profits to the extent to which such lump sum payments exceed the
sum of (x) the present value of the Rent and other charges to be paid hereunder
discounted at the rate of four percent (4%) and (y) Tenant’s Transfer Expenses
(pro rated based (a) on floor area in the case of a subletting, license or other
occupancy of less than the entire area of the Premises and (b) over the
remaining Term).  Tenant may recover these reasonable costs and expenses before
paying Profits to Landlord.  Tenant shall give Landlord a written statement
certifying all amounts to be paid from any Transfer (including any collateral
agreements) within thirty (30) days after the transfer agreement is signed and
from time to time thereafter on Landlord’s request, and Landlord may inspect
Tenant’s books and records to verify the accuracy of such statements.  On
written request, Tenant shall promptly furnish to Landlord copies of all
Transfer documents, certified by Tenant to be complete, true and correct.

 

13.03.              No Release.  Notwithstanding any Transfer and whether or not
the same is consented to, the liability of Tenant to Landlord shall remain
direct and primary.  Any Transferee (other than a subtenant of less than all or
substantially all of Tenant’s interest in the Premises) shall be jointly and
severally liable with Tenant to Landlord for the performance of all of Tenant’s
covenants under this Lease; and such Transferee shall upon request execute and
deliver such instruments as Landlord reasonably requests in confirmation thereof
(and agrees that its failure to do so shall be a default).  Tenant hereby
irrevocably authorizes Landlord, upon the occurrence of a default (following the
giving of notice of such default, where applicable) to collect Rent from any
Transferee (and upon notice any Transferee shall pay directly to Landlord) and
apply the net amount collected to the Rent and other charges reserved under this
Lease.  No Transfer (whether

 

51

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

or not consented to by Landlord, and whether or not such consent is required)
shall be deemed a waiver of the provisions of this Section, or the acceptance of
the Transferee as a tenant, or a release of Tenant from direct and primary
liability for the performance of all of the covenants of this Lease.  The
consent by Landlord to any Transfer shall not relieve Tenant or any Transferee
from the obligation of obtaining the express consent of Landlord to any
modification of such Transfer or a further Transfer by Tenant or such
Transferee.  Notwithstanding anything to the contrary in the documents effecting
the Transfer, Landlord’s consent shall not alter in any manner whatsoever the
terms of this Lease, to which any Transfer at all times shall be subject and
subordinate.

 

13.04.              [***].  In the event that Tenant disputes [***], either
party may submit such dispute to mediation and the parties shall seek to
identify [***] a mutually acceptable mediator, who shall mediate the dispute in
accordance with the AAA Commercial Mediation Rules, except that the mediator
selected pursuant to this paragraph shall act as the administrator of the
mediation and shall have all of the powers and duties conferred on the AAA
pursuant to said Rules.  Any conflicts between said Rules and this paragraph
shall be resolved in favor of this paragraph.  If the parties are unable or fail
timely to agree upon the mediator, upon request of either party, the dispute
shall be submitted for mediation to Boston office of the AAA or its successor
entity.  If neither the AAA nor any successor entity exists at the time of the
dispute, the dispute shall be submitted for mediation to the largest private
provider of dispute resolution services then doing business in the greater
Boston area.

 

Attendance at the mediation shall be limited to the parties and their counsel. 
All information exchanged or presented to the mediator in these proceedings,
whether in oral, written, or other form, and the results of the proceedings,
shall be confidential and except as required by law shall not be disclosed to
any person or entity, without prior written permission from both parties.  A
party offering evidence or information in mediation shall not be precluded
thereby from offering that evidence or information in any other proceeding.  The
mediation proceeding shall take place, and the mediator shall issue his or her
report, within [***] following the submission of the dispute to mediation. 
Following any such mediation, if any such dispute remains unresolved, either
party may initiate litigation to resolve such dispute and, notwithstanding
anything to the contrary contained in this paragraph, the mediator’s report
shall be admissible in any such court proceeding as evidence.

 

[***].

 

13.05.              [***] Tenant shall deliver to Landlord (i) a true and
complete copy of the fully executed instrument or instruments evidencing any
Transfer, and (ii) a written agreement of the Transferee agreeing with Landlord
to perform and observe all of the terms, covenants, and conditions of this Lease
undertaken by such Transferee.  [***].

 

ARTICLE 14.

EVENTS OF DEFAULT AND REMEDIES

 

14.01.              Covenants and Conditions.  Tenant’s performance of each of
its obligations under this Lease is a condition as well as a covenant.  Tenant’s
right to continue in possession of the

 

52

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Premises is conditioned upon such performance.  Time is of the essence in
performance of all covenants and conditions set forth herein.

 

14.02.              Events of Default.  If Tenant fails to pay amounts of Base
Rent or regular monthly recurring payments of Additional Rent (such as Operating
Costs or parking charges) when due and such default continues for five (5) days,
or, with respect to any non-recurring payment of Additional Rent, fails to pay
any such Additional Rent when due and such default continues for five (5) days
following notice from Landlord, or if more than three default notices are
properly given in any 12-month period, or if Tenant (or any Transferee of
Tenant) makes any Transfer of the Premises in violation of this Lease, or if a
petition is filed by Tenant (or any Transferee) for insolvency or for
appointment of a receiver, trustee or assignee or for adjudication,
reorganization or arrangement under any bankruptcy act, or if any similar
petition is filed against Tenant (or any transferee) and such petition filed
against Tenant or any transferee is not dismissed within sixty (60) days
thereafter, or if any representation or warranty made by Tenant is untrue in any
material respect, or if Tenant fails to perform any other covenant or condition
hereunder and such default continues longer than any period (following notice,
if expressly required) expressly provided for the correction thereof (and if no
period is expressly provided then for thirty (30) days after notice is given,
provided, however, that such period shall be reasonably extended in the case of
any such non-monetary default that cannot be cured within such period (but in
any event shall not exceed 180 days in the aggregate) only if the matter
complained of can be cured, Tenant begins promptly and thereafter diligently
completes the cure, and Tenant gives Landlord notice of such intent to cure
within ten (10) days after notice of such default), then, and in any such case,
Landlord and its agents lawfully may, in addition to any remedies for any
preceding breach, immediately or at any time thereafter without further demand
or notice in accordance with process of law, enter upon any part of the Premises
in the name of the whole, or mail or deliver a notice of termination of the Term
of this Lease addressed to Tenant at the Premises or any other address herein,
and thereby terminate the Term and repossess the Premises as of Landlord’s
former estate.  Any default beyond applicable notice and cure periods by Tenant
is referred to herein as an “Event of Default”.  At Landlord’s election such
notice of termination may be included in any notice of default, subject to any
applicable cure period.  Upon such entry or mailing the Term shall terminate,
all executory rights of Tenant and all obligations of Landlord will immediately
cease, and Landlord may expel Tenant and all persons claiming under Tenant and
remove their effects without any trespass and without prejudice to any remedies
for arrears of Rent or prior breach; and Tenant waives all statutory and
equitable rights to its leasehold (including rights in the nature of further
cure or redemption, if any, to the extent such rights may be waived).  If
Landlord engages attorneys in connection with any failure to perform by Tenant
hereunder, Tenant shall reimburse Landlord for the reasonable fees of such
attorneys on demand as Additional Rent.  Without implying that other provisions
do not survive, the provisions of this Article shall survive the Term or earlier
termination of this Lease.

 

14.03.              Remedies for Default.

 

(a)                                  Reletting Expenses Damages.  If the Term of
this Lease is terminated for default, Tenant covenants, as an additional
cumulative obligation after such termination, to pay all of Landlord’s
reasonable costs, including reasonable attorneys fees, related to

 

53

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Tenant’s default and in collecting amounts due and all reasonable expenses in
connection with reletting, including tenant inducements to new tenants,
brokerage commissions, fees for legal services, expenses of preparing the
Premises for reletting and the like (together, “Reletting Expenses”).  It is
agreed that Landlord may (i) relet the Premises or part or parts thereof for a
term or terms that may be equal to, less than or exceed the period that would
otherwise have constituted the balance of the Term, and may grant such tenant
inducements, including free rent, as Landlord in its sole discretion considers
advisable, and (ii) make such alterations to the Premises as Landlord in its
sole discretion considers advisable, and no failure to relet or to collect rent
under any reletting shall operate to reduce Tenant’s liability.  Landlord shall
use reasonable efforts to relet the Premises.  Any such obligation to relet will
be subject to Landlord’s reasonable objectives of developing its property and
the Project in a harmonious manner with appropriate mixes of tenants, uses,
floor areas, terms and the like.  Landlord’s Reletting Expenses together with
all other sums provided for whether incurred prior to or after such termination
will be due upon demand.

 

(b)                                 Termination Damages.  If the Term of this
Lease is terminated for default, unless and until Landlord elects lump sum
liquidated damages described in the next paragraph, Tenant covenants, as an
additional, cumulative obligation after any such termination, to pay punctually
to Landlord all the sums and perform all of its obligations in the same manner
as if the Term had not been terminated.  In calculating such amounts Tenant will
be credited with the net proceeds of any rent then actually received by Landlord
from a reletting of the Premises after deducting all Rent that has not then been
paid by Tenant, provided that Tenant shall never be entitled to receive any
portion of the re-letting proceeds, even if the same exceed the Rent originally
due hereunder.

 

(c)                                  Lump Sum Liquidated Damages.  If this Lease
is terminated for default, Tenant covenants, as an additional, cumulative
obligation after any such termination, to pay forthwith to Landlord at
Landlord’s election made by written notice at any time after termination, as
liquidated damages a single lump sum payment equal to either (x) the sum of (i)
all sums to be paid by Tenant and not then paid at the time of such election,
plus, (ii) the excess of the present value of all of the Rent reserved for the
residue of the Term (with Additional Rent deemed to increase 5% in each year on
a compounding basis) over the present value of the aggregate fair market rent
and Additional Rent payable (if less than the Rent payable hereunder) on account
of the Premises during such period, which fair market rent shall be reduced by
reasonable projections of vacancies and by Landlord’s Reletting Expenses
described above to the extent not theretofore paid to Landlord) or (y) twelve
(12) months (or such lesser number of months as may then be remaining in the
Term) of Base Rent and Additional Rent at the rate last payable by Tenant under
this Lease.  (The Federal Reserve discount rate (or equivalent) shall be used in
calculating such present values under clause (x)(ii), and in the event the
parties are unable to agree on such fair market rent, the matter shall be
submitted, upon the demand of either party, to the office of the AAA closest to
the Property, with a request for arbitration in accordance with the rules of the
Association by a single arbitrator who shall be a licensed real estate broker
with at least ten (10) years experience in the leasing of 1,000,000 or more
square feet of floor area of buildings similar in character and location to the
Premises, and who shall not be affiliated with either Landlord

 

54

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

or Tenant and has not worked for either party or its affiliates at any time
during the prior five (5) years, whose decision shall be conclusive and binding
on the parties.)

 

(d)                                 Remedies Cumulative; Jury Waiver; Late
Performance.  The remedies to which Landlord may resort under this Lease, and
all other rights and remedies of Landlord are cumulative, and any two or more
may be exercised at the same time except where this Lease specifically provides
otherwise, such as the provisions of Sections 14.03(b) and (c) and the
provisions of Sections 14.03(c)(x) and (y).  Nothing in this Lease shall limit
the right of Landlord to prove and obtain in proceedings for bankruptcy or
insolvency an amount equal to the maximum allowed by any statute or rule of law
in effect at the time, but not to exceed the limitations set forth in this
Section 14.03; and Tenant agrees that the fair value for occupancy of all or any
part of the Premises at all times shall never be less than the Base Rent and all
Additional Rent payable from time to time.  Tenant shall also indemnify and hold
Landlord harmless in the manner provided in Section 9.02 if Landlord shall
become or be made a party to any claim or action necessary to protect Landlord’s
interest under this Lease in a bankruptcy proceeding, or other proceeding under
Title 11 of the United States Code, as amended.  LANDLORD AND TENANT WAIVE TRIAL
BY JURY IN ANY ACTION TO WHICH THEY ARE PARTIES, and further agree that any
action arising out of this Lease (except an action for possession by Landlord,
which may be brought in whatever manner or place provided by law) shall be
brought in the Trial Court, Superior Court Department, in the county where the
Premises are located.

 

(e)                                  Waivers; Accord and Satisfaction.  No
consent by Landlord or Tenant to any act or omission that otherwise would be a
default shall be construed to permit other similar acts or omissions.  Neither
party’s failure to seek redress for violation or to insist upon the strict
performance of any covenant, nor the receipt by Landlord of Rent with knowledge
of any breach of covenant, shall be deemed a consent to or waiver of such
breach.  No breach of covenant shall be implied to have been waived unless such
is in writing, signed by the party benefiting from such covenant and delivered
to the other party; and no acceptance by Landlord of a lesser sum than the Rent
due shall be deemed to be other than on account of the earliest installment of
such Rent.  No endorsement or statement on any check or in any letter
accompanying any check or payment shall be deemed an accord and satisfaction;
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such installment or pursue any other right or
remedy.  The acceptance by Landlord of any Rent following the giving of any
default and/or termination notice shall not be deemed a waiver of such notice. 
Tenant shall not interpose any counterclaim or counterclaims (other than
compulsory counterclaims that would be lost if not interposed) in a summary
proceeding or in any action based on non-payment of Rent.

 

(f)                                    Landlord’s Curing.  If Tenant fails to
perform any covenant within any applicable cure period, then Landlord at its
option may (without waiving any right or remedy for Tenant’s non-performance) at
any time thereafter perform the covenant for the account of Tenant.  Tenant
shall upon demand reimburse Landlord’s cost (including reasonable attorneys’
fees) of so performing on demand as Additional Rent.  Notwithstanding any other
provision concerning cure periods, Landlord may cure any non-performance for the
account of Tenant after such notice to Tenant, if any, as is reasonable under
the circumstances if

 

55

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

curing prior to the expiration of the applicable cure period is reasonably
necessary to prevent likely damage to the Premises or Building or possible
injury to persons, or to protect Landlord’s interest in the Premises or
Building.

 

ARTICLE 15.

PROTECTION OF LENDERS

 

15.01.              Subordination and Superiority of Lease.  Tenant agrees that
this Lease and the rights of Tenant hereunder will be subject and subordinate to
any lien of the holder of any future mortgage, and to the rights of any lessor
under any ground or improvements lease of the Building (all mortgages and ground
or improvements leases of any priority are collectively referred to in this
Lease as “mortgage,” and the holder or lessor thereof from time to time as a
“mortgagee”), and to all advances and interest thereunder and all modifications,
renewals, extensions and consolidations thereof; provided that any subordination
of this Lease shall be conditioned upon Landlord delivering to Tenant a written,
recordable subordination, non-disturbance and attornment agreement from the
mortgagee seeking to have this Lease subordinated to its interest in the form
attached as Exhibit 15.01 (or in such other form as such mortgagee may
reasonably request).  Tenant shall not be required to execute any subordination,
non-disturbance and attornment agreement and this Lease shall not be subordinate
to any junior mortgage where a mortgagee having priority over such junior
mortgage has prohibited execution of a further subordination, nondisturbance and
attornment agreement in any agreement with Tenant and has not consented to
Tenant so executing a subordination, nondisturbance and attornment agreement
with respect to such junior mortgage.  Landlord represents and warrants that the
only mortgage to which this Lease is subject as of the execution date is that
certain mortgage (the “Existing Mortgage”) to Anglo Irish Bank Corporation plc,
dated September 29, 2005, and recorded at Book 38144, Page 301 of the Suffolk
County Registry of Deeds.  Landlord shall provide to Tenant, within 45 days
after the date of this Lease, a written agreement from the lender (and upon
which Tenant may rely) under the Existing Mortgage confirming that such lender
will deliver a discharge or partial release of the Existing Mortgage upon the
issuance of a building permit and closing of the construction loan for the Base
Building Work.

 

Tenant agrees that this Lease shall survive the merger of estates of ground (or
improvements) lessor and lessee, if any.  Until a mortgagee (either superior or
subordinate to this Lease) forecloses Landlord’s equity of redemption (or
terminates or succeeds to a new lease in the case of a ground or improvements
lease) no mortgagee shall be liable for failure to perform any of Landlord’s
obligations (and such mortgagee shall thereafter be liable only after it
succeeds to and holds Landlord’s interest and then only as limited herein). 
Tenant shall, if requested by Landlord or any mortgagee, give notice of any
alleged non-performance on the part of Landlord to any such mortgagee provided
that an address for such mortgagee has been designated to Tenant in writing, and
Tenant agrees that such mortgagee shall have a separate, consecutive reasonable
cure period of no less than thirty (30) days (to be reasonably extended in the
same manner Landlord’s cure period is to be extended and for such additional
periods as is necessary to allow such Mortgagee to take possession of the
Property) following Landlord’s cure period during which such mortgagee may, but
need not, cure any non-performance by Landlord.  The agreements in this Lease
with respect to the rights and powers of a mortgagee constitute a continuing
offer to any person that may be accepted by taking a mortgage (or entering into
a

 

56

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

ground or improvements lease) of the Premises.  This Section shall be
self-operative, but in confirmation thereof, Tenant shall execute and deliver
the subordination, nondisturbance and attornment agreement in the form of
Exhibit 15.01 (or in such other form as such mortgagee may reasonably request).

 

15.02.              Attornment.  If Landlord’s interest in the Property is
acquired by mortgagee or purchaser at a foreclosure sale, Tenant shall, at the
election of such mortgagee or purchaser, attorn to the transferee of or
successor to Landlord’s interest in the Property and recognize it as Landlord
under this Lease.  Tenant waives the protection of any statute or rule of law
which gives Tenant any right to terminate this Lease or surrender possession of
the Premises upon the transfer of Landlord’s interest.  Upon such attornment,
this Lease shall continue in full force and effect as a direct lease between the
mortgagee and Tenant upon all of the terms, conditions and covenants as are set
forth in this Lease, except that the mortgagee shall not be (i) liable in any
way to Tenant for any act or omission, neglect or default on the part of
Landlord under this Lease (nothing in this clause (i) being deemed to relieve
any mortgagee succeeding to the interest of Landlord hereunder of its continuing
obligations as landlord under this Lease from and after the date of such
succession), (ii) responsible for any monies owing by or on deposit with
Landlord to the credit of Tenant (except to the extent any such deposit is
actually received by such mortgagee), (iii) subject to any counterclaim or
setoff which theretofore accrued to Tenant against Landlord, (iv) bound by any
amendment or modification of this Lease subsequent to such mortgage, or by any
previous prepayment of Rent for more than one (1) month, which was not approved
in writing by the mortgagee, or bound by the indemnity set forth in Section
9.04, (v) liable beyond mortgagee’s interest in the Property, (vi) responsible
for the performance of any work to be done by the Landlord under this Lease to
render the Premises ready for occupancy by the Tenant or the payment of the
Finish Work Allowance, or (vii) required to remove any person occupying the
Premises or any part thereof, except if such person claims under the mortgagee. 
Tenant agrees that any present or future mortgagee may at its option
unilaterally elect to subordinate, in whole or in part and by instrument in form
and substance satisfactory to such mortgagee alone, the lien of its mortgagee
(or the priority of its ground lease) to some or all provisions of this Lease. 
Nothing in the preceding sentences of this Section 15.02 shall prohibit Tenant
from exercising its right to terminate this Lease pursuant to Section 3.01(c)
and clause (x) of Section 3.01(e) of this Lease on the conditions set forth
therein.  Notwithstanding the foregoing, in the event that mortgagee or, other
than an entity controlling, controlled by or under common control with Landlord,
a purchaser at a foreclosure sale (a “Successor”) succeeds to the interest of
Landlord prior to the completion of Building (including Base Building and Finish
Work), such Successor shall have thirty (30) days to send written notice to
Tenant stating whether or not it intends to be bound to perform work remaining
to be done by the Landlord under this Lease to render the Premises ready for
occupancy by the Tenant and agrees to advance the Finish Work Allowance.  For
the purposes of the immediately preceding sentence, control shall have the
meaning set forth in Section 13.01(b).  In the event in such notice it states
that it intends to be so bound, then such provisions of this Lease shall be
binding on the Successor.  In the event the Successor states that it does not
intend to be so bound or fails to timely provide notice to Tenant within such
thirty (30) day period, then (A) prior to the date that Tenant has made Tenant’s
first payment towards the Excess Costs under the FW Contract under the Work
Letter, Tenant shall have the right, by written notice to the Successor (a
“Succession Election Notice”) within sixty (60) days following notice of such
acquisition, to

 

57

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

either (I) terminate this Lease, or (II) continue this Lease, deposit such
Excess Costs in escrow with the Successor to be held and disbursed against the
costs to construct the Finish Work as they are incurred on behalf of Tenant in
the manner provided under the Work Letter, and complete the Finish Work itself
at its expense and otherwise in accordance with the terms of this Lease and (to
the extent the Finish Work Allowance is not disbursed by the Successor) reduce
the Rent by the amount of the unadvanced Finish Work Allowance amortized over
the Term with interest at the rate of 8% per annum; or (B) from and after the
date that Tenant has made Tenant’s first payment towards the Excess Costs under
the FW Contract under the Work Letter, Tenant shall have the right, by giving a
Succession Election Notice to the Successor within sixty (60) days following
notice of such acquisition, to either (X) terminate this Lease, or (Y) continue
this Lease and complete the Finish Work itself at its expense and otherwise in
accordance with the terms of this Lease and (to the extent the Finish Work
Allowance is not disbursed by the Successor reduce the Rent by the amount of the
unadvanced Finish Work Allowance amortized over the Term with interest at the
rate of 8% per annum; provided, however, that the Successor can render any
Succession Election Notice pursuant to clause (A) or (B), above, null and void
and of no force and effect if, within thirty (30) days after the giving of such
notice by Tenant, the Successor agrees to be bound by the applicable provisions
of this Lease.  Tenant’s failure to give a Succession Election Notice in the
time period(s) required above shall be deemed to be an election pursuant to the
clause (II) or (Y) of the immediately preceding sentence, as applicable.

 

15.03.              Rent Assignment.  If from time to time Landlord assigns this
Lease or the rents payable hereunder to any person, whether such assignment is
conditional in nature or otherwise, such assignment shall not be deemed an
assumption by the assignee of any obligations of Landlord; but, subject to the
limitations herein including Sections 15.01 and 10.02(b), the assignee shall be
responsible only for non-performance of Landlord’s obligations that occur after
it succeeds to, and only during the period it holds possession of, Landlord’s
interest in the Premises after foreclosure or voluntary deed in lieu of
foreclosure.

 

15.04.              Other Instruments.  The provisions of this Article shall be
self-operative; nevertheless, Tenant agrees to execute, acknowledge and deliver
any subordination, attornment or priority agreements or other instruments
conforming to the provisions of this Lease (and being otherwise commercially
reasonable) from time to time requested by Landlord or any mortgagee, consistent
with the terms of this Lease with respect to the rights of Tenant, and further
agrees that its failure to do so within ten (10) days after written request
shall be a default for which this Lease may be terminated without further
notice.  Without limitation, where Tenant in this Lease indemnifies or otherwise
covenants for the benefit of mortgagees, such agreements are for the benefit of
mortgagees as third party beneficiaries; and at the request of Landlord, Tenant
from time to time will confirm such matters directly with such mortgagee.

 

15.05.              Estoppel Certificates.  Within ten (10) days after request
by a party to this Lease, the other party shall execute, acknowledge and deliver
a written statement certifying:  (i) that none of the terms or provisions of
this Lease have been changed (or if they have been changed, stating how); (ii)
that this Lease has not been canceled or terminated; (iii) the last date of
payment of Base Rent and other charges and the time period covered; (iv) that to
the knowledge of the party executing the certificate, the party requesting such
certificate is not in default under this Lease (or, if in default, describing it
in reasonable detail); and (v) such other information with respect

 

58

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

this Lease as may be reasonably requested or which any prospective purchaser or
encumbrancer of the Property may require (which with respect to a statement
requested of the Tenant may include whether the Tenant then meets the Financial
Standard).  [***].  The party receiving any such statement may deliver the
statement to any such prospective purchaser or encumbrancer, or with respect to
a statement requested by Tenant, Tenant’s auditor, which may rely conclusively
upon such statement as true and correct.  The party requesting such estoppel
certificate shall promptly reimburse the other party upon written demand for the
reasonable out-of-pocket attorneys’ fees and expenses incurred to review,
modify, and prepare such certificate, but in any event not to exceed $1,500 in
any one instance.

 

ARTICLE 16.
MISCELLANEOUS PROVISIONS

 

16.01.              Landlord’s Consent Fees.  In addition to fees and expenses
in connection with Tenant Work, as described in Section 10.05, Tenant shall pay
Landlord’s reasonable fees and expenses, including legal, engineering and other
consultants’ fees and expenses, incurred in connection with Tenant’s request for
Landlord’s consent under Article 13 (Assignment and Subletting) or in connection
with any other act by Tenant which requires Landlord’s consent or approval under
this Lease.

 

16.02.              Notice of Landlord’s Default.  Tenant shall give notice of
Landlord’s failure to perform any of its obligations under this Lease to
Landlord, and to any mortgagee or beneficiary under any deed of trust
encumbering the Property whose name and address have been given to Tenant. 
Landlord shall not be in default under this Lease unless Landlord (or such
mortgagee or beneficiary) fails to cure such non-performance within thirty (30)
days after receipt of Tenant’s notice.  However, if such non-performance
requires more than thirty (30) days to cure, such period shall be reasonably
extended in the case of any such non-performance that cannot be cured by the
payment of money where such non-performance can be cured (but in any event shall
not exceed 180 days in the aggregate), and Landlord begins promptly within said
thirty (30) day period and thereafter diligently completes the cure.  In no
event shall Landlord be liable for indirect or consequential damages arising out
of any default by Landlord under this Lease.

 

16.03.              Quiet Enjoyment.  Landlord agrees that, so long as Tenant is
not in default under the terms of this Lease, Tenant shall lawfully and quietly
hold, occupy and enjoy the Premises during the Term of this Lease without
disturbance by Landlord or by any person claiming through or under Landlord,
subject to the terms of this Lease.

 

16.04.              Cooperation With Accounting.  Upon the written request of
Tenant, not more often than quarterly (other than as set forth in the Work
Letter), Landlord will provide Tenant with financial information with respect to
Operating Expenses and Taxes incurred to date for the then-current year
(including capital expenditures for the Building even if not includable within
Operating Expenses hereunder) to the extent available to Landlord, as is
reasonably required by Tenant’s accountants and auditors for Tenant to comply
with lease accounting requirements applicable to Tenant (provided that nothing
herein shall be deemed to expand, modify or limit Tenant’s rights under Article
4 of this Lease, and any such information and Tenant’s rights to the same shall
be subject to the provisions of Section 4.06 as if it were an audit of
Landlord’s books

 

59

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

and records).  Tenant shall reimburse Landlord for the reasonable out-of-pocket
costs to provide such information as Additional Rent within 30 days after
invoice.

 

16.05.              Notices.  All notices, requests and other communications
required under this Lease shall be in writing, addressed as specified in Article
1, and shall be (i) personally delivered, (ii) sent by certified mail, return
receipt requested, postage prepaid, or (iii) delivered by a national overnight
delivery service that maintains delivery records.  All notices shall be
effective upon delivery (or refusal to accept delivery).  Either party may
change its notice address upon written notice to the other party.  Notices under
this Lease may be given by counsel for either party.

 

16.06.              No Recordation.  Tenant shall not record this Lease.  Either
Landlord or Tenant may require that a statutory notice, short form or memorandum
of this Lease executed by both parties be recorded.  Tenant may record any
subordination agreement (notifying Landlord of the date and book and page
number) or request Landlord to record it on Tenant’s behalf.  The party
requesting or requiring such recording shall pay all expenses, transfer taxes
and recording fees.

 

16.07.              Corporate Authority.  Tenant warrants and represents that
(a) Tenant is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which such entity was organized; (b) Tenant has the
authority to own its property and to carry on its business as contemplated under
this Lease; (c) Tenant has duly executed and delivered this Lease; (d) the
execution, delivery and performance by Tenant of this Lease (i) are within the
powers of Tenant, (ii) have been duly authorized by all requisite action, (iii)
will not violate any provision of law or any order of any court or agency of
government, or any agreement or other instrument to which Tenant is a party or
by which it or any of its property is bound, and (iv) will not result in the
imposition of any lien or charge on any of Tenant’s property, except by the
provisions of this Lease; and (e) this Lease is a valid and binding obligation
of Tenant in accordance with its terms.  This warranty and representation shall
survive the termination of the Term.

 

Landlord represents and warrants that (a) Landlord is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which such
entity was organized; (b) Landlord has the authority to own its property and to
carry on its business as contemplated under this Lease; (c) Landlord has duly
executed and delivered this Lease; (d) the execution, delivery and performance
by Landlord of this Lease (i) are within the powers of Landlord, (ii) have been
duly authorized by all requisite action, (iii) will not violate any provisions
of law or any order of any court or agency of government, or any agreement or
other instrument to which Landlord is a party or by which it or any of its
property is bound, and (iv) will not result in the imposition of any lien or
charge on any of Landlord’s property, except by the provisions of this Lease;
and (e) this Lease is a valid and binding obligation of Landlord in accordance
with its terms.  This warranty and representation shall survive the termination
of the Term.

 

16.08.              Joint and Several Liability.  If more than one party signs
this Lease as Tenant, they shall be jointly and severally liable for all
obligations of Tenant.

 

16.09.              Force Majeure.  Except where Force Majeure is expressly
excluded elsewhere in this Lease, if a party cannot perform any of its
obligations due to events beyond its reasonable control (other than the
inability to make payments when due), the time provided for performing such
obligations shall be extended by a period of time equal to the duration of the
events.  Events

 

60

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

beyond a party’s reasonable control include without limitation acts of God, war,
civil commotion, labor disputes, strikes, terrorist attacks, fire, flood or
other casualty, the inability to obtain labor or material from customary sources
on customary terms, government regulation or restriction (as distinguished from
inability to obtain permits in the ordinary course), abnormal weather conditions
(meaning circumstances in which adverse weather conditions significantly exceed
those that have historically been encountered, or may reasonably be expected to
be encountered, at the Property, and, with respect to the construction of
Landlord Work, solely to the extent the applicable contractor is entitled to a
delay in time for performance on account of such abnormal weather conditions),
neglects or delays of the other party, or any similar event to the foregoing. 
Events described in this Section 16.09 are referred to herein as “Force
Majeure”.

 

16.10.              Limitation of Warranties.  Landlord and Tenant expressly
agree that, other than those warranties expressly set forth in this Lease, there
are and shall be no implied warranties of merchantability, habitability,
suitability, fitness for a particular purpose or of any other kind arising out
of this Lease.

 

16.11.              No Other Brokers.  Landlord and Tenant represent and warrant
to each other that the Broker(s) named in Article 1 are the only agents,
brokers, finders or other parties with whom such party has dealt who may be
entitled to any commission or fee with respect to this Lease or the Premises or
the Property.  Landlord and Tenant agree to indemnify and hold the other
harmless from any claim, demand, cost or liability, including attorneys’ fees
and expenses, asserted by any party other than the brokers named in Article 1
based upon dealings of that party with the indemnifying party.  Landlord shall
be responsible for the payment of any brokerage fees to the brokers named in
Article 1.  The provisions of this Section shall survive the Term or early
termination of this Lease.

 

16.12.              Applicable Law and Construction.  This Lease may be executed
in counterparts, shall be construed as a sealed instrument, and shall be
governed exclusively by the provisions hereof and by the laws of the state where
the Property is located without regard to principles of choice of law or
conflicts of law.  A facsimile signature to this Lease shall be sufficient to
prove the execution by a party.  If any provisions shall to any extent be
invalid, the remainder shall not be affected.  Other than contemporaneous
instruments executed and delivered of even date, if any, this Lease contains all
of the agreements between Landlord and Tenant relating in any way to the
Premises and supersedes all prior agreements and dealings between them.  There
are no oral agreements between Landlord and Tenant relating to this Lease or the
Premises.  This Lease may be amended only by instrument in writing executed and
delivered by both Landlord and Tenant.  The provisions of this Lease shall bind
Landlord and Tenant and their respective successors and assigns, and shall inure
to the benefit of Landlord and its successors and assigns and of Tenant and its
permitted successors and assigns, subject to Article 13.  The titles are for
convenience only and shall not be considered a part of this Lease.  This Lease
shall not be construed more strictly against one party than against the other
merely by virtue of the fact that it may have been prepared primarily by counsel
for one of the parties, it being recognized that both Landlord and Tenant have
contributed substantially and materially to the preparation of this Lease.  If
Tenant is granted any extension or other option, to be effective the exercise
(and notice thereof) shall be unconditional; and if Tenant purports to condition
the exercise of any option or to vary its terms in any manner, then the
purported exercise shall be ineffective.  The enumeration of specific

 

61

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

examples of a general provision shall not be construed as a limitation of the
general provision.  Unless a party’s approval or consent is required by the
express terms of this Lease not to be unreasonably withheld, such approval or
consent may be withheld in the party’s sole discretion.  The submission of a
form of this Lease or any summary of its terms shall not constitute an offer by
Landlord to Tenant; but a leasehold shall only be created and the parties bound
when this Lease is executed and delivered by both Landlord and Tenant and
approved by the holder of any mortgage of the Premises having the right to
approve this Lease.  Nothing herein shall be construed as creating the
relationship between Landlord and Tenant of principal and agent, or of partners
or joint venturers or any relationship other than landlord and tenant.  This
Lease and all consents, notices, approvals and all other related documents may
be reproduced by any party by any electronic means or by facsimile,
photographic, microfilm, microfiche or other reproduction process and the
originals may be destroyed; and each party agrees that any reproductions shall
be as admissible in evidence in any judicial or administrative proceeding as the
original itself (whether or not the original is in existence and whether or not
reproduction was made in the regular course of business), and that any further
reproduction of such reproduction shall likewise be admissible.  If any payment
in the nature of interest provided for in this Lease shall exceed the maximum
interest permitted under controlling law, as established by final judgment of a
court, then such interest shall instead be at the maximum permitted interest
rate as established by such judgment.

 

16.13.              Construction on the Property or Adjacent Property.

 

(a)                                  Tenant acknowledges that Landlord and/or
its affiliates is or are undertaking or may undertake major renovations and/or
construction at the Project.  Landlord shall have the right, in connection with
the development, redevelopment, alteration, improvement, operation, maintenance,
or repair of the Project, to subject the Property and its appurtenant rights to
easements for the construction, reconstruction, alteration, improvement,
operation, repair or maintenance of elements thereof, for access and egress, for
parking, for the installation, maintenance, repair, replacement or relocation of
utilities serving the Project and to subject the Property to such other rights,
agreements, and covenants for such purposes as Landlord may determine.  Tenant
hereby agrees that this Lease shall be subject and subordinate to any such
matters that do not materially interfere with Tenant’s use of the Premises. 
Neither Tenant nor any persons acting under Tenant shall take any action to
oppose the Project, nor, to the extent within Tenant’s control, shall the Tenant
knowingly permit any Tenant Parties to take any action in opposition to the
Project.

 

Landlord and its affiliates and their respective agents, employees, licensees
and contractors shall also have the right to enter on the Property or Building
to undertake work pursuant to any easement granted pursuant to the above
paragraph; to shore up the foundations and/or walls of the Building; to erect
scaffolding and protective barricades around, within or adjacent to the
Building; and to do any other act necessary for the safety of the Building or
the expeditious completion of such work.  Landlord shall not be liable to Tenant
for any compensation or reduction of Rent by reason of inconvenience or
annoyance or for loss of business resulting from any act by Landlord pursuant to
this Section provided that Landlord complies with this Section 16.13.  [***]. 
For the purposes of mitigating against potential adverse impacts on Tenant’s
operations as a result of activities permitted under this Section

 

62

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

16.13, Landlord and Tenant agree to cooperate with each other as is reasonably
required during the design of the Finish Work and any Tenant Work to identify
reasonable measures to reduce vibration risk to any unusually
vibration-sensitive Tenant equipment in the Premises.

 

16.14.              Confidentiality of Information.

 

Landlord agrees to hold any proprietary information identified as confidential
by Tenant in writing and supplied to Landlord pursuant to this Lease, excluding
any information required to be filed with a governmental agency (“Confidential
Information”) in confidence.  Notwithstanding the foregoing, Landlord may
disclose such Confidential Information to its attorneys, accountants, property
managers, real estate brokers, investors, lenders, attorneys, and consultants in
connection with the financing or sale of the Property or Landlord’s review of
such information to the extent (a) such parties need to know the Confidential
Information for the purpose of evaluating the proposed transaction, (b) Landlord
informs such parties of the confidential nature of the Confidential Information
and (c) such parties agree to hold the Confidential Information in confidence. 
Landlord will use reasonable efforts to cause such parties to observe the terms
of this agreement, and Landlord will be responsible for any breach of this
provisions by any such parties.

 

Landlord acknowledges and agrees that Tenant shall not have an adequate remedy
at law in the event of a breach of this provision by Landlord, that Tenant will
suffer irreparable damage and injury if Landlord breaches this Section 16.14,
and that Tenant, in addition to any other rights and remedies available under
this Lease or otherwise, shall be entitled to an injunction to be issued by a
court of competent jurisdiction restricting Landlord from committing or
continuing any violation of this Section 16.14.

 

The term “Confidential Information” does not include information that (i) is
publicly known at the time of delivery, (ii) subsequently becomes publicly known
through no breach of this Section 16.14 by Landlord or its representatives,
(iii) Landlord can demonstrate was in its possession at the time of disclosure
and was not acquired by it directly or indirectly from Tenant on a confidential
basis, (iv) becomes available to Landlord on a non-confidential basis from a
source other than the Tenant and which source, to the best of Landlord’s
knowledge, is not under an obligation of confidence to Tenant or (v) is
disclosed in the course of litigation between Landlord and Tenant or Landlord
and any other third party.

 

16.15.              Equal Employment Opportunity.  If and to the extent
applicable to each of them, Landlord and Tenant shall comply with the
requirements of 41 C.F.R. Sections 60-1.4(a)(7), 60-300.5(d), 60-741.5(d), and
29 C.F.R. part 471, Appendix A to Subpart A.

 

ARTICLE 17.
SECURITY DEPOSIT

 

17.01.              Letter of Credit.  If, at any time following the Telaprevir
Approval, Tenant has an unrestricted cash, cash equivalent and marketable
securities balance of [***], as determined in accordance with generally accepted
accounting principles, consistently applied (the “Financial Standard”) then
Tenant shall provide to Landlord as security for the performance of the

 

63

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

obligations of Tenant hereunder a letter of credit in the amount specified in
Section 1.13 in accordance with this Section (as renewed, replaced, and/or
reduced pursuant to this Section, the “Letter of Credit” ).  The Letter of
Credit shall be in the form attached as Exhibit 17.01 to this Lease or such
other form as Landlord may reasonably approve.  If there is more than one Letter
of Credit so delivered by Tenant, such Letters of Credit shall be collectively
hereinafter referred to as the “Letter of Credit”.  The Letter of Credit (i)
shall be irrevocable and shall be issued by a commercial bank reasonably
acceptable to Landlord that has an office in Boston, Massachusetts, (ii) shall
require only the presentation to the issuer of a certificate of the holder of
the Letter of Credit stating either (a) that Landlord is entitled to draw on the
Letter of Credit in accordance with this Lease or (b) that Tenant has not
delivered to Landlord a new Letter of Credit having a commencement date
immediately following the expiration of the existing Letter of Credit in
accordance with the requirements of this Lease, (iii) shall be payable to
Landlord and its successors in interest as the Landlord and shall be freely
transferable at nominal cost, (iv) shall be for an initial term of not less then
one year and contain a provision that such term shall be automatically renewed
for successive one-year periods unless the issuer shall, at least sixty (60)
days prior to the scheduled expiration date, give Landlord written notice of
such nonrenewal, and (v) shall otherwise be in form and substance reasonably
acceptable to Landlord.  Notwithstanding the foregoing, the term of the Letter
of Credit for the final period of the Term shall be for a term ending not
earlier then the date sixty (60) days after the last day of the Term.

 

If (x) Tenant shall be in default under this Lease, after the expiration of any
applicable notice or cure period (or if transmittal of a default or other notice
is stayed or barred by applicable bankruptcy or other law); (y) not less then
thirty (30) days before the scheduled expiration of the Letter of Credit, Tenant
has not delivered to Landlord a new Letter of Credit having a commencement date
immediately following the expiration of the existing Letter of Credit in
accordance with this Section; or (z) (i) the credit rating of the long-term debt
of the issuer of the Letter of Credit (according to Moody’s, Standard & Poor’s
or similar national rating agency reasonably identified by Landlord) is
downgraded to a grade below investment grade; or (ii) the issuer of the Letter
of Credit enters into any supervisory agreement with any governmental authority;
or (iii) the issuer of the Letter of Credit fails to meet any capital
requirements imposed by applicable law, then, in any of such events under this
clause (z), unless Tenant delivers to Landlord a replacement Letter of Credit
complying with the terms of this Lease within ten (10) days after demand
therefor from Landlord, Landlord shall have the right to draw upon the Letter of
Credit in full or in part without giving any further notice to Tenant.  Such
failure to timely deliver a new Letter of Credit pursuant to this Section 17.01
shall be deemed to be an Event of Default by Tenant (without the necessity of
further notice or cure period notwithstanding anything in this Lease to the
contrary).  Landlord may, but shall not be obligated to, apply the amount so
drawn to the extent necessary to cure Tenant’s default and/or any other damages
to which Landlord is entitled under this Lease.  Any funds drawn by Landlord on
the Letter of Credit and not applied against amounts due hereunder shall be held
by Landlord as a cash security deposit, provided that Landlord shall have no
fiduciary duty with regard to such amounts, shall have the right to commingle
such amounts with other funds of Landlord, and shall pay no interest on such
amounts.  After any application of the Letter of Credit against amounts due
hereunder by Landlord in accordance with this paragraph, Tenant shall reinstate
the Letter of Credit to the amount then required to be maintained hereunder,
within thirty (30) days of demand.  Within sixty (60) days after the expiration
or earlier termination of the Term the

 

64

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Letter of Credit and any cash security deposit then being held by Landlord, to
the extent not applied, shall be returned to Tenant provided that no default of
which Tenant then has notice (to the extent that such notice is required) is
then continuing.

 

17.02.              Letter of Credit Pledge.  The Landlord may pledge its right
and interest in and to the Letter of Credit to any mortgagee or ground lessor
and, in order to perfect such pledge, have such Letter of Credit held in escrow
by such mortgagee or ground lessee or grant such mortgagee or ground lessee a
security interest therein.  In connection with any such pledge or grant of
security interest by the Landlord to a mortgagee or ground lessee (“Letter of
Credit Pledgee”), Tenant covenants and agrees to cooperate as reasonably
requested by the Landlord, in order to permit the Landlord to implement the same
on terms and conditions reasonably required by such mortgagee or ground lessee. 
In the event that the Letter of Credit is ever held by any party in escrow
including but not limited to a Letter of Credit Pledgee, Landlord shall provide
in the documentation of any such escrow or pledge or other assignment of the
Letter of Credit to a Letter of Credit Pledgee, and the Letter of Credit Pledgee
or other party given possession of the Letter of Credit shall agree, that the
Letter of Credit Pledgee or such other party shall release the Letter of Credit
in the event Landlord is required to release the Letter of Credit pursuant to
Section 17.04 hereunder.

 

17.03.              Transfer of Security Deposit.  In the event of a sale or
other transfer of the Building or transfer of this Lease, Landlord shall
transfer the Letter of Credit to the transferee, and Landlord shall thereupon be
released by Tenant from all liability for the return of such security.  The
provisions hereof shall apply to every transfer or assignment made of the
security to such a transferee.  Tenant shall be responsible for any of the costs
associated with such transfer that are in excess of nominal costs.  Tenant
further covenants that it will not assign or encumber or attempt to assign or
encumber the Letter of Credit or the proceeds thereof, and that neither Landlord
nor its successors or assigns shall be bound by any assignment, encumbrance,
attempted assignment or attempted encumbrance.

 

17.04.              Release of the Security Deposit.  At any time (but no more
than once per calendar year) after Tenant provides the Letter of Credit
hereunder, if Tenant meets the Financial Standard and provided that there is not
an ongoing Event of Default hereunder at the time of such request, Landlord
shall release the Letter of Credit, if any, then held by Landlord.  If Landlord
has so released the Letter of Credit (whether one or more times), and thereafter
Tenant fails to meet the Financial Standard, as reasonably determined by
Landlord, Tenant shall, within ten (10) days thereafter, be obligated to
reinstate the Letter of Credit.

 

17.05.              Reporting Obligations.  Unless Tenant is a public company,
and Tenant’s applicable quarterly and annual filings clearly set forth the
information necessary to determine whether Tenant meets the Financial Standard
in connection with the periodic determination of whether Tenant meets the
Financial Standard, Tenant shall, upon request in each instance by Landlord,
furnish to Landlord the following: (x) within sixty (60) days after each of its
first three fiscal quarters during each fiscal year of the Term (and ninety (90)
days after the fourth fiscal quarter during each fiscal year) an unaudited
financial statement of Tenant together with a letter from the chief financial
officer of Tenant stating, to the best of his or her knowledge, whether or not
Tenant meets the Financial Standard (together with a copy of the most recently
filed United States Securities and Exchange Commission form 10Q, if Tenant is
lawfully required to file such

 

65

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

a report), and (y) within one hundred fifty (150) days after each of Tenant’s
fiscal years during the Term audited financial statements of the Tenant for the
prior fiscal year (together with a copy of the most recently filed United States
Securities and Exchange Commission form 10K, if Tenant is lawfully required to
file such a report).  If any of the financial documentation required under
Section 17.05 is not provided when required, and if Tenant fails to furnish the
same to Landlord within fifteen (15) days of Landlord’s written request
therefor, and if Tenant has not cured such failure within five (5) business days
after receiving a second written request from Landlord (provided both of such
notices contain a prominent reference to this Section in bold print stating that
the failure to provide such financial statements shall result in a default under
this Lease), then Tenant shall be in default under this Lease and the
unrestricted cash, cash equivalent and marketable securities of the Tenant shall
be deemed to be zero until financial statements are provided in accordance with
this Section 17.05. Unless public by other means, Landlord will maintain
confidential such statements, except as required by applicable law or Court
order; however Landlord may provide information from such statements to
Landlord’s accountants, lenders, attorneys and partners, as long as Landlord
advises the recipients of the existence of Landlord’s confidentiality
obligation.

 

ARTICLE 18.
GOVERNMENT INCENTIVES

 

18.01.              Government Incentives.

 

(a)                              The parties acknowledge that Landlord or an
affiliate of Landlord has submitted to The Commonwealth of Massachusetts an
application for approval of the Project as an Economic Development District
under St. 2006, c.293 §§5-12, as amended by St. 2008, c.129 (the “I3 Program”)
for state infrastructure development assistance that will finance, through tax
exempt bonds issued by The Massachusetts Development Finance Agency, the cost of
certain of the utilities, streets, sidewalks, water transportation facilities,
parks and other public infrastructure to be constructed at the Project in the
amount of $50,000,000.00 pursuant to a Preliminary Economic Development Proposal
dated April 8, 2011, as supplemented on April 22, 2011, to the Secretary of the
Massachusetts Executive Office of Administration and Finance (the “Secretary”),
the Mayor of the City of Boston, the Massachusetts Development Finance Agency
(the “Agency”) and the Commissioner of the Massachusetts Department of Revenue,
a copy of which has been provided to Tenant (the “Preliminary Application”). 
Pursuant to the Preliminary Application and the I3 Program, such bonds would be
paid by dedication of new state tax revenue from income taxes to be generated by
eligible new jobs created by Tenant in the Building and the premises leased
under the Building A Lease and, to the extent includable under the I3 Program,
the Building F Lease and the Building E Lease.  Tenant shall reasonably
cooperate with Landlord and/or an affiliate of Landlord in providing employment
and wage information in connection with such application and the I3 Program. 
Landlord shall use commercially reasonable, good faith efforts to obtain
approval for the funding of such infrastructure development under the
I3 Program, including without limitation, the submission of an Economic
Development Proposal (the “Final Application”) to the Secretary and the Agency
for final approval if the Preliminary Application (as it may be supplemented or
amended in accordance with the I3 Program) is approved by the Secretary and the
City of Boston, but it shall

 

66

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

not be a default of the Landlord hereunder if the Preliminary Application or the
Final Application is not so approved or if by reason of any condition in the
approved Final Application any portion of the bonds are not issued.  Landlord’s
obligations under this Section 18(a) and Section 18(b) below shall terminate on
the earlier to occur of the date that either the Preliminary Application or the
Final Application for coverage under the I3 Program is first denied or rejected,
whether by the City of Boston, the Secretary, the Agency or any other state
agency with jurisdiction over the I3 Program, or the I3 Program is no longer in
full force and effect.

 

(b)                                 Tenant shall be entitled to an increase in
the Finish Work Allowance equal to an amount (the “I3 Amount”) equal to
forty-nine percent (49%) of the amount of the net proceeds (i.e. net of all
transaction and issuance costs associated therewith incurred by Landlord or its
affiliates) of that portion of the state infrastructure development assistance
actually received by the Landlord or its affiliates for the Project based upon
the new state tax revenue from eligible new jobs created by Tenant to the extent
approved by the Commonwealth of Massachusetts (the “Tenant Supported Bonds”), as
such assistance is actually received from time to time by Landlord or its
affiliates on account of I3 Program funds obtained pursuant to the application
by Landlord as described in Section 18(a), above.  If and to the extent that
Landlord or any of its affiliates is required to reimburse the City of Boston
the amount of any shortfall of the allocable debt service apportioned to the
Property under the I3 Program (the “Tenant Shortfall”) from time to time, in
consideration of any Finish Work Allowance actually received by Tenant on
account of the I3 Program, then Tenant shall pay to Landlord, as Additional
Rent, one hundred percent (100%) of the amount of any Tenant Shortfall that
Landlord is required to pay (whether contractually, through liens placed by the
City of Boston on the Property, or otherwise) within thirty (30) days following
written demand by Landlord so that Landlord can pay such amounts as and when due
from Landlord or an affiliate of Landlord to the City of Boston.  From and after
the date the Final Application is approved, if Tenant is entitled to an increase
in the Finish Work Allowance pursuant to the terms of this subsection (b), then
Tenant shall provide to Landlord, within 10 days of Landlord’s written request
from time to time, such information regarding the number of Tenant’s current and
projected employees, payroll, and income taxes withheld thereon as may be
required for compliance by Landlord or any affiliate of Landlord with respect to
Chapter 293 §§ 5 through 12 of the 2006 Massachusetts Acts and Resolves,  as
amended by Chapter 129 of the 2008 Massachusetts Acts and Resolves; 801 C.M.R
51.00 et seq;  and Technical Information Release 08-18 issued by the
Massachusetts Department of Revenue.  Tenant’s obligations to pay any Tenant
Shortfall to Landlord pursuant to this paragraph shall survive the termination
or earlier expiration of this Lease.

 

(c)                                  Prior to the Final Commencement Date,
Landlord and Landlord affiliates shall reasonably cooperate with Tenant at no
cost and expense to Landlord and Landlord affiliates in applying for available
forms of state financial assistance for life science companies at the Building,
including without limitation for a MassWorks Infrastructure Program grant (a
“MIP grant”), if legally possible.  Such cooperation shall include Landlord’s
(and as applicable, Landlord affiliates’) application for a MIP grant to be used
for infrastructure costs at the Project, if legally possible.  Landlord will
increase the Finish Work Allowance by an amount equal to forty-nine percent
(49%) of the amount of the net proceeds (i.e. net of all transaction costs
incurred by Landlord or its affiliates) of any MIP grant or financial assistance
actually received by Landlord expressly by reason of Tenant’s tenancy in the
Premises and as a result of an

 

67

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

application filed prior to the Commencement Date, as such MIP grant funds or
other assistance are actually received from time to time by Landlord.  Landlord
shall use commercially reasonable, good faith efforts to obtain a MIP grant for
infrastructure costs at the Project prior to the Commencement Date, if legally
possible, but it shall not be a default of the Landlord hereunder if the Project
is not so approved.

 

(d)                                 Landlord shall reasonably cooperate with
Tenant at no cost and expense to Landlord in making application for other
available forms of state financial assistance with respect to Tenant’s
relocation to the Building.  The whole of any economic benefit from any such
state financial assistance based solely on Tenant’s occupancy of the Premises
shall inure solely to Tenant.  If legally required, Landlord or its affiliate
shall join as applicant with Tenant for a Tax Increment Financing Agreement for
the Project with the City of Boston, but all of the benefits from such agreement
(and any obligations associated therewith) shall accrue solely to Tenant.

 

(e)                              To the extent any costs, expenses or benefits
must be allocated among one or more buildings occupied by Tenant at Fan Pier
under this Section 18.01 and equivalent provisions under other leases between
Tenant and Landlord or its affiliates, such allocations shall be made based upon
the square footage of the buildings, the qualified Tenant employees therein, or
such other method as is reasonably determined by Landlord.

 

(f)                                Tenant intends to apply to the Massachusetts
Economic Assistance Coordinating Council for designation of the Building as a
Certified Project, as defined in 402 C.M.R. Section 2, and for approval of a Tax
Increment Financing Agreement (a “TIFA”) with the City of Boston with respect to
the Premises.  If Tenant actually so applies and the Certified Project
Application, including a TIFA providing for an exemption percentage as would
result in a projected total savings of approximately $12,000,000 commencing July
1, 2014 in the aggregate with all other TIFAs Tenant obtains at the Project
applicable during such period from the real estate taxes that would otherwise be
payable with respect to the Premises and the premises under the Building A
Lease, in the aggregate, is not approved by the City of Boston on or before June
1, 2011, then Tenant at Tenant’s option by notice to the Landlord given no
earlier than June 2, 2011 and no later than June 10, 2011 may, in conjunction
with a simultaneous termination of all other Tenant leases at the Project,
terminate this Lease by written notice to Landlord, effective as of the date of
such notice (provided, however, that Landlord may render such termination notice
null and void by, within thirty (30) days thereafter, irrevocably committing in
writing to provide Tenant with an alternate economic benefit of equal or better
value based on the standards set forth on Exhibit 18.01(f), attached).  If
legally required, Landlord and any affiliate of Landlord, including Fan Pier
Development LLC, shall join as applicant with Tenant for a TIFA with the City of
Boston.

 

(g)                                 To the extent the Finish Work Allowance as
increased by the I3 Amount and, if legally possible, the MIP Grant
(collectively, the “Governmental Incentives”)  exceeds the Excess Costs, or any
portion of the Governmental Incentives is received by Landlord after the Tenant
has paid all of the Excess Costs such that Tenant would not otherwise receive
the benefit of such Governmental Incentives, Landlord shall pay to Tenant such
excess following the final reconciliation contemplated by Sections 11.02 and
11.06 of the Work Letter.

 

68

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

[BALANCE OF PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]

 

69

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

IN WITNESS WHEREOF, the undersigned have caused this Lease to be executed as of
the day and year first above written.

 

 

 

LANDLORD:

 

 

 

 

 

ELEVEN FAN PIER BOULEVARD LLC, a Delaware limited liability company

 

 

By:

Fan Pier Development LLC, a Delaware limited liability company, its Manager

 

 

 

 

 

 

By:

Cornerstone Real Estate Advisers LLC, a Delaware limited liability company, its
Manager

 

 

 

 

 

 

 

 

 

By:

/s/ David J. Reilly

 

 

Name:

David J. Reilly

 

 

Title:

President/Chief Executive Officer

 

 

 

 

 

 

TENANT:

 

 

 

 

 

VERTEX PHARMACEUTICALS INCORPORATED, a Massachusetts corporation

 

 

 

 

 

By:

/s/ Ian F. Smith

 

 

 

Name:

Ian F. Smith

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Matthew W. Emmens

 

 

 

Name:

Matthew W. Emmens

 

 

 

Title:

President & CEO

 

70

--------------------------------------------------------------------------------
